


--------------------------------------------------------------------------------

EXHIBIT 10.2
 
 
 
 
 
EXECUTION VERSION
 
AMENDMENT AND RESTATEMENT AGREEMENT
DATED 18 OCTOBER 2019
FOR
NORTHERN POWERGRID HOLDINGS COMPANY
NORTHERN POWERGRID (YORKSHIRE) PLC
AND
NORTHERN POWERGRID (NORTHEAST) LIMITED 

WITH
SANTANDER UK PLC
LLOYDS BANK PLC
NATIONAL WESTMINSTER BANK PLC
ACTING AS ARRANGER


AND


LLOYDS BANK PLC
ACTING AS AGENT
 
RELATING TO A MULTICURRENCY REVOLVING FACILITY AGREEMENT ORIGINALLY DATED 20
AUGUST 2012 AS AMENDED AND RESTATED ON 30 APRIL 2015
 
 





93954-4-33-v4.0
 
70-40529536




--------------------------------------------------------------------------------


 





 
CONTENTS
 
Clause
Page


1.
Definitions and Interpretation
1


2.
Representations
2


3.
Restatement
2


4.
Continuity and Further Assurance
3


5.
Costs and Expenses
3


6.
Fees
3


7.
Miscellaneous
4


8.
Governing Law
4


Schedule 1 Amended and Restated Facility Agreement
5







93954-4-33-v4.0
 
70-40529536




--------------------------------------------------------------------------------






THIS AGREEMENT is dated 18 October 2019 and made between:
(1)
NORTHERN POWERGRID HOLDINGS COMPANY (the "Company" and the "Guarantor");

(2)
THE SUBSIDIARIES of the Company listed in part I of schedule 1 (The Original
Parties) of the form of amended and restated facility agreement contained in
Schedule 1 (Amended and Restated Facility Agreement) as borrowers (the
"Borrowers");

(3)
SANTANDER UK PLC, LLOYDS BANK PLC and NATIONAL WESTMINSTER BANK PLC as mandated
lead arranger(s) (whether acting individually or together the "Arranger");

(4)
THE FINANCIAL INSTITUTIONS listed in part II of schedule 1 (The Original
Parties) of the form of amended and restated facility agreement contained in
Schedule 1 (Amended and Restated Facility Agreement) as lenders (the "Original
Lenders"); and

(5)
LLOYDS BANK PLC as agent of the other Finance Parties (the "Agent").

IT IS AGREED as follows:
1.
DEFINITIONS AND INTERPRETATION

1.1
Definitions

In this Agreement:
"Amended and Restated Facility Agreement" means the Original Facility Agreement,
as amended and restated by this Agreement.
"ARA Fee Letter" means any letter or letters dated on or about the date of this
Agreement between the Arranger and the Company (or the Agent and the Company)
setting out any of the fees referred to in clause 12 (Fees) of the form of
amended and restated facility agreement contained in Schedule 1 (Amended and
Restated Facility Agreement).
"Effective Date" means the date on which the Agent confirms in writing to the
Original Lenders and the Company that it has received each of the documents and
other evidence listed in schedule 2 (Conditions Precedent) of the form of
amended and restated facility agreement contained in Schedule 1 (Amended and
Restated Facility Agreement) in a form and substance satisfactory to the Agent.
"Guarantee Obligations" means the guarantee and indemnity obligations of the
Guarantor contained in the Original Facility Agreement.
"Original Facility Agreement" means the facility agreement originally dated 20
August 2012 between the Company, the Borrowers, the Agent, the Arranger and the
Original Lenders, as amended and restated on 30 April 2015 and as otherwise
amended from time to time prior to the date of this Agreement.
1.2
Incorporation of defined terms



93954-4-33-v4.0
1


70-40529536






--------------------------------------------------------------------------------





(a)
Unless a contrary indication appears, a term defined in the Original Facility
Agreement has the same meaning in this Agreement.

(b)
The principles of construction set out in the Original Facility Agreement shall
have effect as if set out in this Agreement.

1.3
Clauses

In this Agreement any reference to a "Clause" or a "Schedule" is, unless the
context otherwise requires, a reference to a Clause in or a Schedule to this
Agreement.
1.4
Third party rights

A person who is not a party to this Agreement has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce or to enjoy the benefit of any
term of this Agreement.
1.5
Designation

In accordance with the Original Facility Agreement, the Company and the Agent
designate this Agreement as a Finance Document for the purposes of the Amended
and Restated Facility Agreement on and from the Effective Date.
2.
REPRESENTATIONS

Each of the representations and warranties set out in clause 19
(Representations) of the form of amended and restated facility agreement
contained in Schedule 1 (Amended and Restated Facility Agreement) are deemed to
be made by each Obligor (by reference to the facts and circumstances then
existing) on:
(a)
the date of this Agreement; and

(b)
the Effective Date,

and references in clause 19 (Representations) of the form of amended and
restated facility agreement contained in Schedule 1 (Amended and Restated
Facility Agreement) to "this Agreement" in the Representations should be
construed as references to this Agreement and, on the Effective Date, to the
Amended and Restated Facility Agreement.
3.
RESTATEMENT

3.1
Amendment and Restatement of the Original Facility Agreement

With effect from the Effective Date the Original Facility Agreement shall be
amended and restated so that it shall be read and construed for all purposes as
set out in Schedule 1 (Amended and Restated Facility Agreement).
4.
CONTINUITY AND FURTHER ASSURANCE

4.1
Continuing obligations



93954-4-33-v4.0
2


70-40529536






--------------------------------------------------------------------------------





The provisions of the Original Facility Agreement and the other Finance
Documents shall, save as amended by this Agreement, continue in full force and
effect.
4.2
Confirmation of Guarantee Obligations

For the avoidance of doubt, the Guarantor confirms for the benefit of the
Finance Parties that all Guarantee Obligations owed by it under the Amended and
Restated Facility Agreement shall (a) remain in full force and effect
notwithstanding the amendments referred to in Clause 3.1 (Amendment and
Restatement of the Original Facility Agreement) and (b) extend to any new
obligations assumed by any Obligor under the Finance Documents as a result of
this Agreement (including, but not limited to, under the Amended and Restated
Facility Agreement).
4.3
Further assurance

Each Obligor, shall, at the request of the Agent and at such Obligor's own
expense, do all such acts and things necessary or desirable to give effect to
the amendments effected or to be effected pursuant to this Agreement.
5.
COSTS AND EXPENSES

5.1
Transaction expenses

An Obligor shall promptly on demand pay the Agent and the Arranger the amount of
all out of pocket costs and expenses (including legal fees up to the amount of
any cap agreed in respect thereof) reasonably incurred by any of them in
connection with the negotiation, preparation, printing and execution of:
(a)
this Agreement, the Amended and Restated Facility Agreement and any other
documents referred to in this Agreement or the Amended and Restated Facility
Agreement; and

(b)
any other Finance Documents executed after:

(i)
the date of this Agreement; or

(ii)
the Effective Date.

6.
FEES

The Company will pay (or will procure payment) to the relevant Finance Party/ies
fees in the amount and at the times set out in the relevant ARA Fee Letter.
7.
MISCELLANEOUS

7.1
Incorporation of terms

The provisions of clause 30 (Notices), clause 32 (Partial invalidity), clause 33
(Remedies and waivers) and clause 39 (Enforcement) of the Original Facility
Agreement shall be incorporated into this Agreement as if set out in full in
this Agreement and as if references


93954-4-33-v4.0
3


70-40529536






--------------------------------------------------------------------------------





in those clauses to "this Agreement" or "the Finance Documents" are references
to this Agreement.
7.2
Counterparts

This Agreement may be executed in any number of counterparts, and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.
8.
GOVERNING LAW

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.
This Agreement has been entered into on the date stated at the beginning of this
Agreement.


93954-4-33-v4.0
4


70-40529536






--------------------------------------------------------------------------------





Schedule 1
AMENDED AND RESTATED FACILITY AGREEMENT


93954-4-33-v4.0
5


70-40529536






--------------------------------------------------------------------------------






 
EXECUTION VERSION
 
 
£150,000,000
FACILITY AGREEMENT
ORIGINALLY DATED 20 AUGUST 2012
(AS AMENDED AND RESTATED ON 30 APRIL 2015 AND AS AMENDED AND RESTATED ON THE
EFFECTIVE DATE)
FOR
NORTHERN POWERGRID HOLDINGS COMPANY
WITH
SANTANDER UK PLC
LLOYDS BANK PLC
NATIONAL WESTMINSTER BANK PLC
AND
LLOYDS BANK PLC
ACTING AS AGENT
 
MULTICURRENCY REVOLVING
FACILITY AGREEMENT
 
 
 
 
 







--------------------------------------------------------------------------------








 
CONTENTS
 
Clause
Page


1.
Definitions and Interpretation
3


2.
The Facility
21


3.
Purpose
23


4.
Conditions of Utilisation
23


5.
Utilisation
26


6.
Optional Currencies
30


7.
Repayment
31


8.
Prepayment and cancellation
32


9.
Interest
36


10.
Interest Periods
37


11.
Changes to the calculation of interest
37


12.
Fees
38


13.
Tax Gross Up and Indemnities
40


14.
Increased costs
49


15.
Other indemnities
50


16.
Mitigation by the Lenders
51


17.
Costs and expenses
52


18.
Guarantee and indemnity
53


19.
Representations
56


20.
Information undertakings
60


21.
Financial Covenants
64


22.
General undertakings
68


23.
Events of Default
71


24.
Changes to the Parties
75


25.
Role of the Agent and the Arranger
81


26.
Conduct of business by the Finance Parties
88


27.
Sharing among the Finance Parties
88


28.
Set-off
91


29.
Notices
94


30.
Calculations and certificates
95


31.
Partial invalidity
97


32.
Remedies and waivers
97


33.
Payment mechanics
98


34.
Amendments and waivers
98


35.
Confidential Information
101


36.
Confidentiality of Funding Rates
105


37.
Counterparts
107


38.
Governing law
108


39.
Enforcement
108


Schedule 1 The Parties
109


Part I The Obligors
109


Part II The Original Lenders
110





93954-4-34-v4.0
 
70-40529536






--------------------------------------------------------------------------------





Schedule 2 Conditions Precedent
111


Schedule 3 Requests
113


Schedule 4 Form of Transfer Certificate
114


Schedule 5 Conversion Notice
117


Schedule 6 Form of Compliance Certificate
118


Schedule 7 LMA Form of Confidentiality Undertaking
120


Schedule 8 Timetables
126


Schedule 9 Form of Increase Confirmation
127





93954-4-34-v4.0
 
70-40529536






--------------------------------------------------------------------------------






THIS AGREEMENT is dated originally 20 August 2012, as amended and restated on 30
April 2015 and on the Effective Date and made between:
(1)
NORTHERN POWERGRID HOLDINGS COMPANY (the "Company" and the "Guarantor");

(2)
THE SUBSIDIARIES of the Company listed in Part I of Schedule 1 (The Parties) as
borrowers (the "Borrowers");

(3)
SANTANDER UK PLC, LLOYDS BANK PLC and NATIONAL WESTMINSTER BANK PLC as mandated
lead arranger(s) (whether acting individually or together the "Arranger");

(4)
THE FINANCIAL INSTITUTIONS listed in Part II of Schedule 1 (The Parties) as
lenders (the "Original Lenders"); and

(5)
LLOYDS BANK PLC as agent of the other Finance Parties (the "Agent").

IT IS AGREED as follows:
SECTION 1
INTERPRETATION
1.
DEFINITIONS AND INTERPRETATION

1.1
Definitions

In this Agreement:
"Acceptable Bank" means a Lender or bank or financial institution which has a
rating for its long-term unsecured and non credit-enhanced debt obligations of
A+ or higher by Standard & Poor's Rating Services or Fitch Ratings Ltd or A1 or
higher by Moody's Investor Services Limited or a comparable rating from an
internationally recognised credit rating agency.
"Affiliate" means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.
For the purposes of National Westminster Bank Plc, "Affiliates" shall not
include: (i) the UK government or any member or instrumentality thereof,
including Her Majesty's Treasury and UK Financial Investments Limited (or any
directors, officers, employees or entities thereof); or (ii) any persons or
entities controlled by or under common control with the UK government or any
member or instrumentality thereof (including Her Majesty's Treasury and UK
Financial Investments Limited).
"Agent's Spot Rate of Exchange" means the Agent's spot rate of exchange for the
purchase of the relevant currency with the Base Currency in the London foreign
exchange market at or about 11:00 a.m. on a particular day.
"Aggregate RAV" means the aggregate of Northeast RAV and Yorkshire RAV.


93954-4-34-v4.0
3


70-40529536




--------------------------------------------------------------------------------





"Amendment and Restatement Agreement" means the amendment and restatement
agreement in relation to this Agreement dated ___ October 2019 between the
Company, the Borrowers, the Arranger, the Original Lenders and the Agent.
"Assignment Agreement" means an agreement in the form agreed between the
relevant assignor and assignee.
"Authorisation" means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.
"Authority" means the Gas and Electricity Markets Authority (including Ofgem).
"Availability Period" means the period from and including the Effective Date to
and including one Month prior to the Termination Date.
"Available Tranche A Commitment" means a Lender's Tranche A Commitment minus:
(a)
the Base Currency Amount of its participation in any outstanding Tranche A
Loans; and

(b)
in relation to any proposed Utilisation, the Base Currency Amount of its
participation in any Tranche A Loans that are due to be made on or before the
proposed Utilisation Date,

other than that Lender's participation in any Tranche A Loans that are due to be
repaid or prepaid on or before the proposed Utilisation Date.
"Available Tranche A Facility" means the aggregate for the time being of each
Lender's Available Tranche A Commitment.
"Available Tranche B Commitment" means a Lender's Tranche B Commitment minus:
(a)
the Base Currency Amount of its participation in any outstanding Tranche B
Loans; and

(b)
in relation to any proposed Utilisation, the Base Currency Amount of its
participation in any Tranche B Loans that are due to be made on or before the
proposed Utilisation Date,

other than that Lender's participation in any Tranche B Loans that are due to be
repaid or prepaid on or before the proposed Utilisation Date.
"Available Tranche B Facility" means the aggregate for the time being of each
Lender's Available Tranche B Commitment.
"Base Currency" means sterling.
"Base Currency Amount" means, in relation to a Loan, the amount specified in the
Utilisation Request delivered by a Borrower for that Loan (or, if the amount
requested is not denominated in the Base Currency, that amount converted into
the Base Currency at the Agent's Spot Rate of Exchange on the date which is
three Business Days before


93954-4-34-v4.0
4


70-40529536




--------------------------------------------------------------------------------





the Utilisation Date or, if later, on the date the Agent receives the
Utilisation Request) adjusted to reflect any repayment or prepayment of the
Loan.
"Basel III" means:
(a)
the agreements on capital requirements, a leverage ratio and liquidity standards
contained in "Basel III: A global regulatory framework for more resilient banks
and banking systems", "Basel III: International framework for liquidity risk
measurement, standards and monitoring" and "Guidance for national authorities
operating the countercyclical capital buffer" published by the Basel Committee
on Banking Supervision on 16 December 2010, each as amended, supplemented or
restated;

(b)
the rules for global systemically important banks contained in "Global
systemically important banks: assessment methodology and the additional loss
absorbency requirement – Rules text" published by the Basel Committee on Banking
Supervision in November 2011, as amended, supplemented or restated; and

(c)
any further guidance or standards published by the Basel Committee on Banking
Supervision relating to Basel III.

"Break Costs" means the amount (if any) by which:
(a)
the interest which a Lender should have received for the period from the date of
receipt of all or any part of its participation in a Loan or Unpaid Sum to the
last day of the current Interest Period in respect of that Loan or Unpaid Sum,
had the principal amount or Unpaid Sum received been paid on the last day of
that Interest Period;

exceeds:
(b)
the amount which that Lender would be able to obtain by placing an amount equal
to the principal amount or Unpaid Sum received by it on deposit with a leading
bank in the Relevant Market for a period starting on the Business Day following
receipt or recovery and ending on the last day of the current Interest Period.

"Business Day" means a day (other than a Saturday or Sunday) on which banks are
open for general business in London and:
(a)
(in relation to any date for payment or purchase of a currency other than euro)
the principal financial centre of the country of that currency; or

(b)
(in relation to any date for payment or purchase of euro) any TARGET Day.

"Cash Equivalent Investments" means at any time investments in sterling demand
or time deposits, UK Government stock, certificates of deposit and short term
debt obligations (including commercial paper), synthetic sterling deposits,
shares in money market liquidity funds and guaranteed investment contracts,
provided that in all cases


93954-4-34-v4.0
5


70-40529536




--------------------------------------------------------------------------------





such investments have a maturity of no longer than nine months from the date of
their acquisition.
"Code" means the US Internal Revenue Code of 1986.
"Commitment" means the aggregate for the time being of each Lender's Tranche A
Commitment and Tranche B Commitment.
"Commitment Fee Percentage" means in respect of any Borrower on any day, 35 per
cent. of the Margin applicable to that Borrower on such day (or that would have
been applicable had such Borrower drawn a Loan on such day).
"Compliance Certificate" means a certificate substantially in the form set out
in Schedule 6 (Form of Compliance Certificate).
"Competition Act" means the Competition Act 1998.
"Confidential Information" means all information relating to the Company, any
Obligor, the Group, the Finance Documents or the Facility of which a Finance
Party becomes aware in its capacity as, or for the purpose of becoming, a
Finance Party or which is received by a Finance Party in relation to, or for the
purpose of becoming a Finance Party under, the Finance Documents or the Facility
from either:
(a)
any member of the Group or any of its advisers; or

(b)
another Finance Party, if the information was obtained by that Finance Party
directly or indirectly from any member of the Group or any of its advisers,

in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes:
(c)
information that:

(i)
is or becomes public information other than as a direct or indirect result of
any breach by that Finance Party of Clause 35 (Confidential Information); or

(ii)
is identified in writing at the time of delivery as non-confidential by any
member of the Group or any of its advisers; or

(iii)
is known by that Finance Party before the date the information is disclosed to
it in accordance with paragraphs (a) or (b) above or is lawfully obtained by
that Finance Party after that date, from a source which is, as far as that
Finance Party is aware, unconnected with the Group and which, in either case, as
far as that Finance Party is aware, has not been obtained in breach of, and is
not otherwise subject to, any obligation of confidentiality; and

(iv)
any Funding Rate.



93954-4-34-v4.0
6


70-40529536




--------------------------------------------------------------------------------





"Confidentiality Undertaking" means a confidentiality undertaking substantially
in a recommended form of the LMA as set out in Schedule 7 (LMA Form of
Confidentiality Undertaking) or in any other form agreed between the Company and
the Agent.
"Contribution Notice" means a contribution notice issued by the Pensions
Regulator under section 38 or section 47 of the Pensions Act 2004.
"Conversion Date" means the date specified as such in the Conversion Notice.
"Conversion Notice" means a notice substantially in the form set out in Schedule
5 (Conversion Notices).
"CRD IV" means:
(a)
Regulation (EU) No. 575/2013 of the European Parliament and of the Council of 26
June 2013 on prudential requirements for credit institutions and investment
firms; and

(b)
Directive 2013/36/EU of the European Parliament and of the Council of 26 June
2013 on access to the activity of credit institutions and the prudential
supervision of credit institutions and investment firms.

"CTA" means the Corporation Tax Act 2009.
"Default" means an Event of Default or any event or circumstance specified in
Clause 23 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing) be an Event of Default.
"Defaulting Lender" means any Lender:
(a)
which has failed to make its participation in a Loan available or has notified
the Agent or the Company (which has notified the Agent) that it will not make
its participation in a Loan available by the Utilisation Date of that Loan in
accordance with Clause 5.4 (Lenders' participation);

(b)
which has otherwise rescinded or repudiated a Finance Document; or

(c)
with respect to which an Insolvency Event has occurred and is continuing,

unless, in the case of paragraph (a) above:
(i)
its failure to pay is caused by:

(A)
administrative or technical error; or

(B)
a Disruption Event; and,

payment is made within 5 Business Days of its due date; or


93954-4-34-v4.0
7


70-40529536




--------------------------------------------------------------------------------





(ii)
the Lender is disputing in good faith whether it is contractually obliged to
make the payment in question.

"Disruption Event" means either or both of:
(a)
a material disruption to those payment or communications systems or to those
financial markets which are, in each case, required to operate in order for
payments to be made in connection with the Facility (or otherwise in order for
the transactions contemplated by the Finance Documents to be carried out) which
disruption is not caused by, and is beyond the control of, any of the Parties;
or

(b)
the occurrence of any other event which results in a disruption (of a technical
or systems-related nature) to the treasury or payments operations of a Party
preventing that, or any other Party:

(i)
from performing its payment obligations under the Finance Documents; or

(ii)
from communicating with other Parties in accordance with the terms of the
Finance Documents,

(and which (in either such case)) is not caused by, and is beyond the control
of, the Party whose operations are disrupted.
"DNO Licence" means in relation to each Borrower the distribution licence as
amended from time to time, granted or treated as granted to it by the Authority
under section 6(1)(c) of the Electricity Act.
"Effective Date" has the meaning given to that term in the Amendment and
Restatement Agreement.
"Electricity Act" means the Electricity Act 1989.
"Enterprise Act" means the Enterprise Act 2002.
"Environmental Claim" means any claim, proceeding or investigation by any person
in respect of any Environmental Law.
"Environmental Law" means any applicable law in any jurisdiction in which any
member of the Group conducts business which relates to the pollution or
protection of the environment or harm to or the protection of human health or
the health of animals or plants.
"Environmental Permits" means any permit, licence, consent, approval and other
authorisation and the filing of any notification, report or assessment required
under any Environmental Law for the operation of the business of any member of
the Group conducted on or from the properties owned or used by the relevant
member of the Group.


93954-4-34-v4.0
8


70-40529536




--------------------------------------------------------------------------------





"EURIBOR" means, in relation to any Loan in euro:
(a)
the applicable Screen Rate as of the Specified Time for euro and for a period
equal in length to the Interest Period of that Loan; or

(b)
as otherwise determined pursuant to Clause 11.1 (Unavailability of Screen Rate),

and if, in either case, that rate is less than zero, EURIBOR shall be deemed to
be zero.
"Event of Default" means any event or circumstance specified as such in
Clause 23 (Events of Default).
"Existing Facility" means the £150,000,000 revolving loan facility made
available pursuant to a multicurrency revolving facility agreement originally
dated 20 August 2012 between, amongst others, Northern Powergrid Holdings
Company as the company and guarantor, Abbey National Treasury Services plc,
Lloyds Bank plc and The Royal Bank of Scotland plc as arrangers and Lloyds Bank
plc as agent, as amended and restated on 30 April 2015.
"Facility" means the revolving loan facility made available under this Agreement
as described in Clause 2 (The Facility).
"Facility Office" means the office or offices notified by a Lender to the Agent
in writing on or before the date it becomes a Lender (or, following that date,
by not less than five Business Days' written notice) as the office or offices
through which it will perform its obligations under this Agreement.
"FATCA" means:
(a)
sections 1471 to 1474 of the Code or any associated regulations;

(b)
any treaty, law or regulation of any other jurisdiction, or relating to an
intergovernmental agreement between the US and any other jurisdiction, which (in
either case) facilitates the implementation of any law or regulation referred to
in paragraph (a) above; or

(c)
any agreement pursuant to the implementation of any treaty, law or regulation
referred to in paragraphs (a) or (b) above with the US Internal Revenue Service,
the US government or any governmental or taxation authority in any other
jurisdiction.

"FATCA Application Date" means:
(a)
in relation to a "withholdable payment" described in section 1473(1)(A)(i) of
the Code (which relates to payments of interest and certain other payments from
sources within the US), 1 July 2014; or

(b)
in relation to a "passthru payment" described in section 1471(d)(7) of the Code
not falling within paragraph (a) above, the first date from which such payment
may become subject to a deduction or withholding required by FATCA.



93954-4-34-v4.0
9


70-40529536




--------------------------------------------------------------------------------





"FATCA Deduction" means a deduction or withholding from a payment under a
Finance Document required by FATCA.
"FATCA Exempt Party" means a Party that is entitled to receive payments free
from any FATCA Deduction.
"Fee Letter" means any letter or letters dated on or about the date of this
Agreement between the Arranger and the Company (or the Agent and the Company)
setting out any of the fees referred to in Clause 12 (Fees).
"Final Determination" means the final determination document published by Ofgem
for each electricity distribution price control review.
"Finance Document" means this Agreement, the Amendment and Restatement
Agreement, any Fee Letter and any other document designated as such by the Agent
and the Company.
"Finance Party" means the Agent, the Arranger or a Lender.
"Financial Indebtedness" means any indebtedness for or in respect of:
(a)
moneys borrowed;

(b)
any amount raised by acceptance under any acceptance credit facility or
dematerialised equivalent;

(c)
any amount raised pursuant to any note purchase facility or the issue of bonds,
notes, debentures, loan stock or any similar instrument;

(d)
any finance or capital lease;

(e)
receivables sold or discounted (other than any receivables to the extent they
are sold on a non-recourse basis);

(f)
any amount raised under any other transaction (including any forward sale or
purchase agreement) having the commercial effect of a borrowing;

(g)
any derivative transaction entered into in connection with protection against or
benefit from fluctuation in any rate or price (and, when calculating the value
of any derivative transaction, only the marked to market value shall be taken
into account);

(h)
any counter-indemnity obligation in respect of a guarantee, indemnity, bond,
standby or documentary letter of credit or any other instrument issued by a bank
or financial institution;

(i)
any amount raised by the issue of redeemable shares which are by their terms
capable of redemption before the Termination Date; and

(j)
without double counting) the amount of any liability in respect of any guarantee
or indemnity for any of the items referred to in paragraphs (a) to (i) above.



93954-4-34-v4.0
10


70-40529536




--------------------------------------------------------------------------------





"Financial Support Direction" means a financial support direction issued by the
Pensions Regulator under section 43 of the Pensions Act 2004.
"Funding Rate" means any individual rate notified by a Lender to the Agent
pursuant to paragraph (a)(ii) of Clause 11.4 (Cost of funds).
"Group" means the Company and its Subsidiaries for the time being.
"Holding Company" means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.
"IFRS" means the international accounting standards within the meaning of the
IAS Regulation 1606/2002.
"Impaired Agent" means the Agent at any time when:
(a)
it has failed to make (or has notified a Party that it will not make) a payment
required to be made by it under the Finance Documents by the due date for
payment;

(b)
the Agent otherwise rescinds or repudiates a Finance Document;

(c)
(if the Agent is also a Lender) it is a Defaulting Lender under paragraph (a) or
(b) of the definition of "Defaulting Lender"; or

(d)
an Insolvency Event has occurred and is continuing with respect to the Agent;

unless, in the case of paragraph (a) above:
(i)
its failure to pay is caused by:

(A)
administrative or technical error; or

(B)
a Disruption Event; and

payment is made within 5 Business Days of its due date; or
(ii)
the Agent is disputing in good faith whether it is contractually obliged to make
the payment in question.

"Increase Confirmation" means a confirmation substantially in the form set out
in Schedule 9 (Form of Increase Confirmation).
"Increase Lender" has the meaning given to that term in Clause 2.2 (Increase).
"Insolvency Event" means in relation to a Finance Party:
(a)
any receiver, administrative receiver, administrator, liquidator, compulsory
manager or other similar officer is appointed in respect of that Finance Party
or all or substantially all of its assets;



93954-4-34-v4.0
11


70-40529536




--------------------------------------------------------------------------------





(b)
that Finance Party is subject to any event which has an analogous effect to any
of the events specified in paragraph (a) above under the applicable laws of any
jurisdiction; or

(c)
that Finance Party suspends making payments on all or substantially all of its
debts or publicly announces an intention to do so.

"Interest Period" means, in relation to a Loan, each period determined in
accordance with Clause 10 (Interest Periods) and in relation to an Unpaid Sum,
each period determined in accordance with Clause 9.3 (Default interest).
"Interpolated Screen Rate" means, in relation to any Loan, the rate (rounded to
the same number of decimal places as the two relevant Screen Rates), which
results from interpolating on a linear basis between:
(a)
the applicable Screen Rate for the longest period (for which that Screen Rate is
available) which is less than the Interest Period of that Loan; and

(b)
the applicable Screen Rate for the shortest period (for which that Screen Rate
is available) which exceeds the Interest Period of that Loan,

each as of the Specified Time for the currency of that Loan.
"ITA" means the Income Tax Act 2007.
"Lender" means:
(a)
any Original Lender; and

(b)
any bank, financial institution, trust, fund or other entity which has become a
Party in accordance with Clause 2.2 (Increase) or Clause 24 (Changes to the
Parties),

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.
"LIBOR" means, in relation to any Loan:
(a)
the applicable Screen Rate as of the Specified Time for the currency of that
Loan and for a period equal in length to the Interest Period of that Loan; or

(b)
as otherwise determined pursuant to Clause 11.1 (Unavailability of Screen Rate),

and if, in either case, that rate is less than zero, LIBOR shall be deemed to be
zero.
"LMA" means the Loan Market Association.
"Loan" means a Tranche A Loan or a Tranche B Loan.


93954-4-34-v4.0
12


70-40529536




--------------------------------------------------------------------------------





"Majority Lenders" means:
(a)
if there are no Loans then outstanding, a Lender or Lenders whose Commitments
aggregate more than 662/3% of the Total Commitments (or, if the Total
Commitments have been reduced to zero, aggregated more than 662/3% of the Total
Commitments immediately prior to the reduction); or

(b)
at any other time, a Lender or Lenders whose participations in the Loans then
outstanding aggregate more than 662/3% of all the Loans then outstanding.

"Margin" for a Loan shall be determined on the basis of the Moody's Rating
and/or S&P Rating of the relevant Borrower of that Loan as set out in the
following grid:
Moody's Rating/S&P Rating
Margin
(bps. per annum)
A2/A or above
20
A3/A–
35
Baa1/BBB+
50
Baa2/BBB
65
Baa3/BBB– or below
80

If the Moody's Rating and the S&P Rating in respect of a Borrower differ, the
Margin for each Loan borrowed by that Borrower shall be determined on the basis
of the higher of the two ratings and, while a Default is continuing or while no
Moody's Rating or S&P Rating is assigned in respect of that Borrower, the Margin
for each Loan borrowed by that Borrower shall be the percentage per annum set
out above based on the assumption that the Moody's Rating and the S&P Rating
were Ba1 or BB+ or below. If a rating has been assigned by either Moody's or S&P
but not both then the Margin shall be determined on the basis of that rating.
The changes to the Margin for a Loan as set out above shall take effect 5
Business Days after the Agent has received written notice in accordance with
paragraph (b) of Clause 20.4 (Information: miscellaneous).
"Material Adverse Effect" means a material adverse effect on:
(a)
the business, operations, property or condition (financial or otherwise) of the
Group taken as a whole;

(b)
the ability of an Obligor to perform its payment obligations and comply with the
requirements of Clause 21 (Financial Covenants) under the Finance Documents; or

(c)
the validity or enforceability of the Finance Documents or the rights or
remedies of any Finance Party under the Finance Documents.



93954-4-34-v4.0
13


70-40529536




--------------------------------------------------------------------------------





"Month" means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:
(a)
(subject to paragraph (c) below) if the numerically corresponding day is not a
Business Day, that period shall end on the next Business Day in that calendar
month in which that period is to end if there is one, or if there is not, on the
immediately preceding Business Day;

(b)
if there is no numerically corresponding day in the calendar month in which that
period is to end, that period shall end on the last Business Day in that
calendar month; and

(c)
if an Interest Period begins on the last Business Day of a calendar month, that
Interest Period shall end on the last Business Day in the calendar month in
which that Interest Period is to end.

The above rules will only apply to the last Month of any period.
"Moody's" means Moody's Investors Service Limited.
"Moody's Rating" means, in respect of each Borrower, the senior unsecured debt
rating of that Borrower assigned by Moody's from time to time.
"Northeast" means Northern Powergrid (Northeast) Limited.
"Northeast RAV" means at any date, the regulatory asset value of Northeast as
set out in the most recent Final Determination or, if any electricity
distribution price control financial model has been published on Ofgem's website
since the most recent Final Determination, the regulatory asset value of
Northeast as set out in such financial model, in each case, as at 31 March
nearest to the Calculation Date and adjusted for inflation as at the Calculation
Date.
"Obligor" means a Borrower or the Guarantor.
"Ofgem" means the Office of Gas and Electricity Markets operating under the
direction and governance of the Authority.
"Optional Currency" means a currency (other than the Base Currency) which
complies with the conditions set out in Clause 4.3 (Conditions relating to
Optional Currencies).
"Original Financial Statements" means:
(a)
in relation to the Guarantor, the audited consolidated financial statements of
the Group for the financial year ended 31 December 2018; and

(b)
in relation to each Borrower, its audited financial statements for its financial
year ended 31 December 2018.

"Participating Member State" means any member state of the European Union that
has the euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.


93954-4-34-v4.0
14


70-40529536




--------------------------------------------------------------------------------





"Party" means a party to this Agreement.
"Pensions Regulator" means the body corporate called the Pensions Regulator
established under Part I of the Pensions Act 2004.
"Project Finance Borrowings" has the meaning given to it in Clause 21.1
(Financial definitions).
"Qualifying Lender" has the meaning given to it in Clause 13 (Tax gross-up and
indemnities).
"Quotation Day" means, in relation to any period for which an interest rate is
to be determined:
(a)
(if the currency is domestic sterling) the first day of that period;

(b)
(if the currency is euro) two TARGET Days before the first day of that period;
or

(c)
(for any other currency), two Business Days before the first day of that period,

unless market practice differs in the Relevant Market for that currency, in
which case the Quotation Day for that currency will be determined by the Agent
in accordance with market practice in the Relevant Market (and if quotations
would normally be given on more than one day, the Quotation Day will be the last
of those days).
"Relevant Market" means, in relation to euro, the European interbank market,
and, in relation to any other currency, the London interbank market.
"Relevant Nominating Body" means any applicable central bank, regulator or other
supervisory authority or a group of them, or any working group or committee
sponsored or chaired by, or constituted at the request of, any of them or the
Financial Stability Board.
"Repeating Representations" means each of the representations set out in
sub-paragraphs (a) and (b) of Clause 19.1 (Status), Clauses 19.2 (Binding
obligations) to 19.6 (Governing law and enforcement) (inclusive), Clause 19.9
(No default), sub-paragraph (a) of Clause 19.10 (No misleading information),
Clause 19.12 (Pari passu ranking), Clause 19.13 (No proceedings pending or
threatened), Clause 19.14 (Environmental compliance), Clause 19.15
(Environmental Claims), Clause 19.16 (Sanctions) and paragraph (a) of Clause
19.17 (Anti-corruption).
"Replacement Benchmark" means a benchmark rate which is:
(a)
formally designated, nominated or recommended as the replacement for a Screen
Rate by:

(i)
the administrator of that Screen Rate (provided that the market or economic
reality that such benchmark rate measures is the same as that measured by that
Screen Rate); or



93954-4-34-v4.0
15


70-40529536




--------------------------------------------------------------------------------





(ii)
any Relevant Nominating Body,

and if replacements have, at the relevant time, been formally designated,
nominated or recommended under both paragraphs, the "Replacement Benchmark" will
be the replacement under paragraph (ii) above;
(b)
in the opinion of the Majority Lenders and the Obligors, generally accepted in
the international or any relevant domestic syndicated loan markets as the
appropriate successor to a Screen Rate; or

(c)
in the opinion of the Majority Lenders and the Obligors, an appropriate
successor to a Screen Rate.

"Representative" means any delegate, agent, manager, administrator, nominee,
attorney, trustee or custodian.
"Rollover Loan" means one or more Loans:
(a)
made or to be made on the same day that a maturing Loan is due to be repaid;

(b)
the aggregate amount of which is equal to or less than the amount of the
maturing Loan;

(c)
in the same currency as the maturing Loan (unless it arose as a result of the
operation of Clause 6.2 (Unavailability of a currency)); and

(d)
made or to be made to the same Borrower for the purpose of refinancing a
maturing Loan.

"Screen Rate" means:
(a)
in relation to LIBOR, the London interbank offered rate administered by ICE
Benchmark Administration Limited (or any other person which takes over the
administration of that rate) for the relevant currency and period displayed
(before any correction, recalculation or republication by the administrator) on
pages LIBOR01 or LIBOR02 of the Thomson Reuters screen (or any replacement
Thomson Reuters page which displays that rate); and

(b)
in relation to EURIBOR, the euro interbank offered rate administered by the
European Money Markets Institute (or any other person which takes over the
administration of that rate) for the relevant period displayed (before any
correction, recalculation or republication by the administrator) on page
EURIBOR01 of the Thomson Reuters screen (or any replacement Thomson Reuters page
which displays that rate),

or, in each case on the appropriate page of such other information service which
publishes that rate from time to time in place of Thomson Reuters. If such page
or service ceases to be available, the Agent may specify another page or service
displaying the relevant rate after consultation with the Company.


93954-4-34-v4.0
16


70-40529536




--------------------------------------------------------------------------------





"Security" means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.
"Separate Loan" has the meaning given to that term in Clause 7.1(c) (Repayment
of Loans).
"S&P" means Standard & Poor's Ratings Services, a division of McGraw Hill Inc.,
a New York corporation.
"S&P Rating" means in respect of each Borrower, the senior, unsecured debt
rating of that Borrower assigned by S&P from time to time.
"Specified Time" means a day or time determined in accordance with Schedule 8
(Timetables).
"Subsidiary" means a subsidiary undertaking within the meaning of section 1162
of the Companies Act 2006.
"TARGET2" means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilises a single shared platform and which was
launched on 19 November 2007.
"TARGET Day" means any day on which TARGET2 is open for the settlement of
payments in euro.
"Tax" means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).
"Taxes Act" means the Income and Corporation Taxes Act 1988.
"Termination Date" means, subject to Clause 5.6 (Extension Option), the date
falling 36 Months after the Effective Date.
"Total Commitments" means the aggregate of the Commitments being £150,000,000 at
the Effective Date.
"Tranche" means Tranche A or Tranche B.
"Tranche A" has the meaning ascribed to it in paragraph (a) of Clause 2.1 (The
Facility).
"Tranche A Commitment" means:
(a)
in relation to an Original Lender, the amount in the Base Currency set opposite
its name under the heading "Tranche A Commitment" in Part II of Schedule 1 (The
Parties) and the amount of any other Tranche A Commitment transferred to it
under this Agreement or assumed by it in accordance with Clause 2.2 (Increase)
or to be transferred to it following delivery of a Conversion Notice; and



93954-4-34-v4.0
17


70-40529536




--------------------------------------------------------------------------------





(b)
in relation to any other Lender, the amount in the Base Currency of any Tranche
A Commitment transferred to it under this Agreement or assumed by it in
accordance with Clause 2.2 (Increase),

to the extent not cancelled, reduced or transferred by it under this Agreement
(or to be reduced or transferred by it following delivery of a Conversion
Notice.
"Tranche A Loan" means a loan made under Tranche A or the principal amount
outstanding for the time being of that loan.
"Tranche B" has the meaning ascribed to it in paragraph (b) of Clause 2.1 (The
Facility).
"Tranche B Commitment" means:
(a)
in relation to an Original Lender, the amount in the Base Currency set opposite
its name under the heading "Tranche B Commitment" in Part II of Schedule 1 (The
Parties) and the amount of any other Tranche B Commitment transferred to it
under this Agreement or assumed by it in accordance with Clause 2.2 (Increase)
or to be transferred to it following delivery of a Conversion Notice; and

(b)
in relation to any other Lender, the amount in the Base Currency of any Tranche
B Commitment transferred to it under this Agreement or assumed by it in
accordance with Clause 2.2 (Increase),

to the extent not cancelled, reduced or transferred by it under this Agreement
(or to be reduced or transferred by it following delivery of a Conversion
Notice.
"Tranche B Loan" means a loan made under Tranche B or the principal amount
outstanding for the time being of that loan.
"Transfer Certificate" means a certificate substantially in the form set out in
Schedule 4 (Form of Transfer Certificate) or any other form agreed between the
Agent and the Company.
"Transfer Date" means, in relation to an assignment or a transfer, the later of:
(a)
the proposed Transfer Date specified in the Transfer Certificate or Assignment
Agreement; and

(b)
the date on which the Agent executes the Transfer Certificate or Assignment
Agreement.

"Unpaid Sum" means any sum due and payable but unpaid by an Obligor under the
Finance Documents.
"US" means the United States of America.
"Utilisation" means a utilisation of the Facility.


93954-4-34-v4.0
18


70-40529536




--------------------------------------------------------------------------------





"Utilisation Date" means the date of a Utilisation, being the date on which the
relevant Loan is to be made.
"Utilisation Request" means a notice substantially in the form set out in
Schedule 3 (Requests).
"VAT" means value added tax as provided for in the Value Added Tax Act 1994 and
any other tax of a similar nature.
"Yorkshire" means Northern Powergrid (Yorkshire) plc.
"Yorkshire RAV" means at any date, the regulatory asset value of Yorkshire as
set out in the most recent Final Determination or, if any electricity
distribution price control financial model has been published on Ofgem's website
since the most recent Final Determination, the regulatory asset value of
Yorkshire as set out in such financial model, in each case, as at 31 March
nearest to the Calculation Date and adjusted for inflation as at the Calculation
Date.
1.2
Construction

(a)
Unless a contrary indication appears any reference in this Agreement to:

(i)
the "Agent", the "Arranger", any "Finance Party", any "Lender", any "Obligor" or
any "Party" shall be construed so as to include its successors in title,
permitted assigns and permitted transferees;

(ii)
"assets" includes present and future properties, revenues and rights of every
description;

(iii)
a "Finance Document" or any other agreement or instrument is a reference to that
Finance Document or other agreement or instrument as amended, novated,
supplemented, extended or restated;

(iv)
"indebtedness" includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;

(v)
a "person" includes any individual, firm, company, corporation, government,
state or agency of a state or any association, trust, joint venture, consortium
or partnership (whether or not having separate legal personality);

(vi)
a "regulation" includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or of any
regulatory, self-regulatory or other authority or organisation;

(vii)
a provision of law is a reference to that provision as amended or re-enacted;
and

(viii)
a time of day is a reference to London time.



93954-4-34-v4.0
19


70-40529536




--------------------------------------------------------------------------------





(b)
The determination of the extent to which a rate is "for a period equal in
length" to an Interest Period shall disregard any inconsistency arising from the
last day of that Interest Period being determined pursuant to the terms of this
Agreement.

(c)
Section, Clause and Schedule headings are for ease of reference only.

(d)
Unless a contrary indication appears, a term used in any other Finance Document
or in any notice given under or in connection with any Finance Document has the
same meaning in that Finance Document or notice as in this Agreement.

(e)
A Default (other than an Event of Default) is "continuing" if it has not been
remedied or waived and an Event of Default is "continuing" if it has not been
remedied or waived.

1.3
Currency Symbols and Definitions

"$" and "dollars" denote the lawful currency of the United States of America,
"£" and "sterling" denote the lawful currency of the United Kingdom and "EUR"
and "euro" denote the single currency unit of the Participating Member States.
1.4
Third party rights

(a)
Unless expressly provided to the contrary in a Finance Document, a person who is
not a Party has no right under the Contracts (Rights of Third Parties) Act 1999
(the "Third Parties Act") to enforce or to enjoy the benefit of any term of this
Agreement.

(b)
Subject to paragraph (b) of Clause 34.2 (Exceptions) but otherwise
notwithstanding any term of any Finance Document, the consent of any person who
is not a Party is not required to rescind or vary this Agreement at any time.



93954-4-34-v4.0
20


70-40529536




--------------------------------------------------------------------------------





SECTION 2
THE FACILITY
2.
THE FACILITY

2.1
The Facility

Subject to the terms of this Agreement (including, without limitation,
Clause 4.5 (Reallocation), the Lenders make available a multicurrency revolving
loan facility in an aggregate amount equal to the Total Commitments in two
tranches in maximum principal amounts as follows:
(a)
to Yorkshire, Loans in an aggregate amount equal to the Tranche A Commitments
("Tranche A"); and

(b)
to Northeast, Loans in an aggregate amount equal to the Tranche B Commitments
("Tranche B").

2.2
Increase

(a)
The relevant Obligor may by giving prior notice to the Agent after the effective
date of a cancellation of:

(i)
the Available Tranche A Commitments or the Available Tranche B Commitments (as
appropriate) of a Defaulting Lender in accordance with paragraph (g) of
Clause 8.5 (Right of replacement, repayment and cancellation in relation to a
single Lender); or

(ii)
the Commitments of a Lender in accordance with:

(A)
Clause 8.1 (Illegality); or

(B)
paragraph (a) of Clause 8.5 (Right of replacement, repayment and cancellation in
relation to a single Lender),

request that the Total Commitments and the relevant Tranche A Commitments and/or
Tranche B Commitments be increased (and the Total Commitments and the relevant
Commitments under that Facility shall be so increased) in an aggregate amount in
the Base Currency of up to the amount of the Available Tranche A Commitments and
the Available Tranche B Commitments or Commitments so cancelled as follows:
(iii)
the increased Commitments will be assumed by one or more Lenders or other banks,
financial institutions, trusts, funds or other entities (each an "Increase
Lender") selected by the relevant Obligor (each of which shall not be a member
of the Group) and each of which confirms its willingness to assume and does
assume all the obligations of a Lender corresponding to that part of the
increased Commitments which it is to assume, as if it had been an Original
Lender;



93954-4-34-v4.0
21


70-40529536




--------------------------------------------------------------------------------





(iv)
each of the Obligors and any Increase Lender shall assume obligations towards
one another and/or acquire rights against one another as the Obligors and the
Increase Lender would have assumed and/or acquired had the Increase Lender been
an Original Lender;

(v)
any Increase Lender which is not a Lender immediately prior to the relevant
increase shall become a Party as a "Lender" and any Increase Lender and each of
the other Finance Parties shall assume obligations towards one another and
acquire rights against one another as that Increase Lender and those Finance
Parties would have assumed and/or acquired had the Increase Lender been an
Original Lender;

(vi)
the Commitments of the other Lenders shall continue in full force and effect;
and

(vii)
any increase in the Total Commitments and the relevant Commitment shall take
effect on the date specified by the relevant Obligor in the notice referred to
above or any later date on which the conditions set out in paragraph (b) below
are satisfied.

(b)
An increase in the Total Commitments and the relevant Commitment will only be
effective on:

(i)
the execution by the Agent of an Increase Confirmation from the relevant
Increase Lender;

(ii)
in relation to an Increase Lender which is not a Lender immediately prior to the
relevant increase, the performance by the Agent of all necessary "know your
customer" or other similar checks under all applicable laws and regulations in
relation to the assumption of the increased Commitments by that Increase Lender,
the completion of which the Agent shall promptly notify to the Obligors and the
Increase Lender.

(c)
Each Increase Lender, by executing the Increase Confirmation, confirms (for the
avoidance of doubt) that the Agent has authority to execute on its behalf any
amendment or waiver that has been approved by or on behalf of the requisite
Lender or Lenders in accordance with this Agreement on or prior to the date on
which the increase becomes effective.

(d)
Unless the Agent otherwise agrees or the increased Commitment is assumed by an
existing Lender, the relevant Obligor shall, on the date upon which the increase
takes effect, pay to the Agent (for its own account) a fee of £1,500 and the
Company shall promptly on demand pay the Agent the amount of all costs and
expenses (including legal fees) reasonably incurred by it in connection with any
increase in Commitments under this Clause 2.2.

(e)
The relevant Obligor may pay to the Increase Lender a fee in the amount and at
the times agreed between the relevant Obligor and the Increase Lender in a
letter between the relevant Obligor and the Increase Lender setting out that
fee. A



93954-4-34-v4.0
22


70-40529536




--------------------------------------------------------------------------------





reference in this Agreement to a Fee Letter shall include any letter referred to
in this paragraph.
(f)
Clause 24.4 (Limitation of responsibility of Existing Lenders) shall apply
mutatis mutandis in this Clause 2.2 in relation to an Increase Lender as if
references in that Clause to:

(i)
an "Existing Lender" were references to all the Lenders immediately prior to the
relevant increase;

(ii)
the "New Lender" were references to that "Increase Lender"; and

(iii)
a "re-transfer" and "re-assignment" were references to respectively a "transfer"
and "assignment".

2.3
Finance Parties' rights and obligations

(a)
The obligations of each Finance Party under the Finance Documents are several.
Failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other Party under the Finance
Documents. No Finance Party is responsible for the obligations of any other
Finance Party under the Finance Documents.

(b)
The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from an Obligor shall be a separate and
independent debt.

(c)
A Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce its rights under the Finance Documents.

3.
PURPOSE

3.1
Purpose

Each Borrower shall apply all amounts borrowed by it under the Facility firstly
towards refinancing the Existing Facility and thereafter towards its general
corporate purposes.
3.2
Monitoring

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.
4.
CONDITIONS OF UTILISATION

4.1
Initial conditions precedent

(a)
No Borrower may deliver a Utilisation Request unless the Agent has received all
of the documents and other evidence listed in Schedule 2 (Conditions Precedent)
in form and substance satisfactory to the Agent. The Agent shall notify the
Company and the Lenders promptly upon being so satisfied.



93954-4-34-v4.0
23


70-40529536




--------------------------------------------------------------------------------





(b)
Other than to the extent that the Majority Lenders notify the Agent in writing
to the contrary before the Agent gives the notification described in
paragraph (a) above, the Lenders authorise (but do not require) the Agent to
give that notification. The Agent shall not be liable for any damages, costs or
losses whatsoever as a result of giving any such notification.

4.2
Further conditions precedent

The Lenders will only be obliged to comply with Clause 5.4 (Lenders'
participation) if on the date of the Utilisation Request and on the proposed
Utilisation Date:
(a)
in the case of a Rollover Loan, no Event of Default is continuing or would
result from the proposed Loan, and, in the case of any other Loan, no Default is
continuing or would result from the proposed Loan; and

(b)
the Repeating Representations to be made by each Obligor are true in all
material respects.

4.3
Conditions relating to Optional Currencies

(a)
A currency will constitute an Optional Currency in relation to a Loan if:

(i)
it is readily available in the amount required and freely convertible into the
Base Currency in the Relevant Market on the Quotation Day and the Utilisation
Date for that Loan; and

(ii)
it is dollars or euro or has been approved by the Agent (acting on the
instructions of all the Lenders) on or prior to receipt by the Agent of the
relevant Utilisation Request for that Loan.

(b)
If the Agent has received a written request from the Company for a currency to
be approved under paragraph (a)(ii) above, the Agent will confirm to the Company
by the Specified Time:

(i)
whether or not the Lenders have granted their approval; and

(ii)
if approval has been granted, the minimum amount for any subsequent Utilisation
in that currency.

4.4
Maximum number of Loans

(a)
A Borrower may not deliver a Utilisation Request if as a result of the proposed
Utilisation eleven or more Loans would be outstanding.

(b)
Any Loan made by a single Lender under Clause 6.2 (Unavailability of a currency)
shall not be taken into account in this Clause 4.4.

(c)
Any Separate Loan shall not be taken into account in this Clause 4.4.

4.5
Reallocation



93954-4-34-v4.0
24


70-40529536




--------------------------------------------------------------------------------





(a)
Subject to paragraph (b) below, the Borrowers may not less than 5 Business Days
prior to the Conversion Date (as defined below) and thereafter on each
anniversary of such Conversion Date, deliver a Conversion Notice to the Agent
requesting that a Base Currency amount of up to £25,000,000 be reallocated
between Tranche A and Tranche B in the proportions specified in the Conversion
Notice on the date (the "Conversion Date") determined in accordance with
paragraph (c) below.

(b)
Upon delivery of a Conversion Notice, the Agent shall promptly notify the
Lenders and on the Conversion Date:

(i)
each Lender's Commitments under a relevant Tranche (a "Reducing Tranche") shall
be cancelled on a pro rata basis in an aggregate amount equal to the amount
specified in the Conversion Notice (the "Reduced Amount"); and

(ii)
each Lender's Tranche A Commitment or Tranche B Commitment (as applicable) under
a relevant Tranche (an "Increasing Tranche") shall be increased on a pro rata
basis by an amount equal to the amount specified in the Conversion Notice.

(c)
If the Reduced Amount under a Reducing Tranche:

(i)
exceeds the Available Tranche A Commitments or Available Tranche B Commitments
(as applicable) under that Reducing Tranche, the Conversion Date shall (if there
is only one Loan outstanding under the relevant Tranche) be the last day of the
Interest Period for the Loan under that Reducing Tranche outstanding on the date
of the Conversion Notice and (otherwise) shall be the last day of the Interest
Period for a Loan outstanding under that Reducing Tranche which has a maturity
date falling after the maturity date of any other Interest Period for Loans
under that Reducing Tranche outstanding on the date of the Conversion Notice
(and prior to the Conversion Date each subsequent Interest Period for a Loan
under that Reducing Tranche shall be of such duration that it ends on or before
the Conversion Date); or

(ii)
is equal to or less than the Available Tranche A Commitments or Available
Tranche B Commitments (as applicable) under that Reducing Tranche, the
Conversion Date shall be the date falling 5 Business Days after the date of the
Conversion Notice.



93954-4-34-v4.0
25


70-40529536




--------------------------------------------------------------------------------





SECTION 3
UTILISATION
5.
UTILISATION

5.1
Delivery of a Utilisation Request

A Borrower may utilise the Facility by delivery to the Agent of a duly completed
Utilisation Request not later than the Specified Time.
5.2
Completion of a Utilisation Request

(a)
Each Utilisation Request is irrevocable and will not be regarded as having been
duly completed unless:

(i)
the proposed Utilisation Date is a Business Day within the Availability Period;

(ii)
the Borrower which has delivered the Utilisation Request is permitted by the
terms of this Agreement to borrow the amount requested therein;

(iii)
the currency and amount of the Utilisation comply with Clause 5.3 (Currency and
amount); and

(iv)
the proposed Interest Period complies with Clause 10 (Interest Periods).

(b)
Only one Loan may be requested in each Utilisation Request.

5.3
Currency and amount

(a)
The currency specified in a Utilisation Request must be the Base Currency or an
Optional Currency.

(b)
The amount of the proposed Loan must be:

(i)
if the currency selected is the Base Currency, a minimum of £1,000,000 or if
less, the Available Tranche A Facility or Available Tranche B Facility (as
applicable); or

(ii)
if the currency selected is dollars or euros, a minimum of $1,000,000 or
EUR1,000,000 respectively or if less, the Available Tranche A Facility or
Available Tranche B Facility (as applicable); or

(iii)
if the currency selected is an Optional Currency, the minimum amount specified
by the Agent pursuant to paragraph (b) (ii) of Clause 4.3 (Conditions relating
to Optional Currencies) or, if less, the Available Tranche A Facility or
Available Tranche B Facility (as applicable); and

(iv)
in any event such that its Base Currency Amount is less than or equal to the
Available Tranche A Facility or Available Tranche B Facility (as applicable).



93954-4-34-v4.0
26


70-40529536




--------------------------------------------------------------------------------





5.4
Lenders' participation

(a)
If the conditions set out in this Agreement have been met, and subject to
Clause 7.1 (Repayment of Loans), each Lender shall make its participation in
each Loan available by the Utilisation Date through its Facility Office.

(b)
The amount of each Lender's participation in each Tranche A Loan will be equal
to the proportion borne by its Available Tranche A Commitment to the Available
Tranche A Facility immediately prior to making the Loan.

(c)
The amount of each Lender's participation in each Tranche B Loan will be equal
to the proportion borne by its Available Tranche B Commitment to the Available
Tranche B Facility immediately prior to making the Loan.

(d)
The Agent shall determine the Base Currency Amount of each Loan which is to be
made in an Optional Currency and shall notify each Lender of the amount,
currency and the Base Currency Amount of each Loan and the amount of its
participation in that Loan and, if different, the amount of that participation
to be made available in cash, in each case by the Specified Time.

5.5
Cancellation of Commitment

The Commitments which, at that time, are unutilised shall be immediately
cancelled at the end of the Availability Period.
5.6
Extension Option

(a)
The Company may, by notice to the Agent (the "Initial Extension Request") not
more than 60 days and not less than 30 days before the first anniversary of the
date of this Agreement (the "First Anniversary"), request that the Termination
Date in respect of the Facility be extended for a further period of one year.

(b)
The Company may, by notice to the Agent (the "Second Extension Request") not
more than 60 days and not less than 30 days before the second anniversary of the
date of this Agreement (the "Second Anniversary"), request that the Termination
Date in respect of the Facility:

(i)
with respect to Lenders who have agreed to the Initial Extension Request, be
extended for a further period of one year; and/or

(ii)
if no Initial Extension Request has been made, or with respect to Lenders who
refused the Initial Extension Request be extended for a period of two years.

(c)
The Agent must promptly notify the Lenders of any Initial Extension Request or
Second Extension Request (an "Extension Request").

(d)
Each Lender may, in its sole discretion, agree to any Extension Request (each
such Lender, a "Consenting Lender"). Each Lender that agrees to an Extension



93954-4-34-v4.0
27


70-40529536




--------------------------------------------------------------------------------





Request by the date falling 15 days before the First Anniversary or the Second
Anniversary (as applicable) (each such date being an "Extension Request Long
Stop Date") will, subject to paragraph (i) below, extend its Commitment for a
further period of one year or two years (as applicable), from the then current
Termination Date in respect of that Lender's Commitment and the relevant
Termination Date with respect to the Commitment of that Lender will, subject to
paragraph (i) below, be extended accordingly (an "Extension").
(e)
The Company shall, on or prior to, in the case of the Initial Extension Request,
the First Anniversary, or, in the case of the date of the Second Extension
Request, the Second Anniversary, pay to Agent for the account of the relevant
Lenders (or procure the payment of) an extension fee in the amount and at the
time agreed in a Fee Letter between the Company and that Lender.

(f)
If any Lender fails to reply to an Extension Request on or before an Extension
Request Long Stop Date, it will be deemed to have refused that Extension Request
and its Commitment will not be extended (each a "Deemed Declining Lender").

(g)
Subject to paragraph (i) below, each Extension Request is irrevocable.

(h)
If one or more (but not all) of the Lenders agree to an Extension Request, then
on an Extension Request Long Stop Date and in any case within 10 days of the
relevant Extension Request Long Stop Date, the Agent must notify the Company (a
"Declining Lender Notice"), identifying in that notification which Lenders have
not agreed to the Extension Request (each a "Notified Declining Lender" and,
together with any Deemed Declining Lender, a "Declining Lender").

(i)
The Company may, on the basis that one or more of the Lenders have not agreed to
the Extension Request and no later than the date falling 5 days before the First
Anniversary or the Second Anniversary (as applicable), withdraw the Extension
Request by notice to the Agent which will promptly notify the Lenders.

(j)
Any extension of the Termination Date in respect of the Revolving Facility under
this Clause 5.6 will only take effect if on the date of the Extension Request,
and in the case of the Initial Extension Request, on the First Anniversary or,
in the case of the Second Extension Request, on the Second Anniversary:

(i)
no Default is continuing or would result from the proposed extension;

(ii)
the Company has paid (or has procured payment of) the extension fee to each
relevant Lender pursuant to paragraph (e) above; and

(iii)
the Repeating Representations are true in all material respects.

5.7
Replacement of Declining Lenders

(a)
The Company may, within 60 days of receipt of a Declining Lender Notice, replace
a Declining Lender as follows, provided that it has not withdrawn the relevant
Extension Request in accordance with paragraph (i) of Clause 5.6 above:



93954-4-34-v4.0
28


70-40529536




--------------------------------------------------------------------------------





(i)
by requiring such Declining Lender to (and such Declining Lender shall) transfer
pursuant to Clause 24 (Changes to Parties) all (and not part only) of its rights
and obligations under the Facility to a Consenting Lender or another bank,
financial institution, trust fund or other entity (to the extent not a
Consenting Lender, a "Replacement Lender") selected by the Company and each of
which confirms its willingness to assume and does assume all the obligations of
a Lender corresponding to that part of the Commitments to which it is to assume,
as if it had been an Original Lender;

(ii)
each of the Obligors and any Replacement Lender shall assume obligations towards
one another and/or acquire rights against one another as the Obligors and the
Replacement Lender would have assumed and/or acquired had the Replacement Lender
been an Original Lender.

(iii)
any Replacement Lender shall become a Party as a "Lender" and any Replacement
Lender and each of the other Finance Parties shall assume obligations towards
one another and acquire rights against one another as that Replacement Lender
and those Finance Parties would have assumed and/or acquired had the Replacement
Lender been an Original Lender; and

(iv)
the Commitments of the other Lenders shall continue in full force and effect.

(b)
Each Replacement Lender, by executing the Transfer Certificate, confirms (for
the avoidance of doubt) that the Agent has authority to execute on its behalf
any amendment or waiver that has been approved by or on behalf of the requisite
Lender or Lenders in accordance with this Agreement on or prior to the date on
which the transfer becomes effective.

(c)
The replacement of a Declining Lender pursuant to this Clause ‎5.7 shall be
subject to the following conditions:

(i)
none of the Agent, any Arranger or any Lender shall have any obligation to find
a Replacement Lender;

(ii)
in no event shall the relevant Declining Lender be required to pay or surrender
to the relevant Replacement Lender any of the fees or other amounts received by
such Declining Lender pursuant to the Finance Documents prior to the date of
such replacement; and

(iii)
any Transfer Certificate executed by the relevant Declining Lender and the
relevant Replacement Lender shall include a confirmation from the Replacement
Lender that it has agreed to the extension of the Termination Date requested by
the Borrower in accordance with Clause ‎5.6 (Extension Option).

6.
OPTIONAL CURRENCIES

6.1
Selection of currency



93954-4-34-v4.0
29


70-40529536




--------------------------------------------------------------------------------





A Borrower shall select the currency of a Loan in a Utilisation Request.
6.2
Unavailability of a currency

If before the Specified Time on any Quotation Day:
(a)
a Lender notifies the Agent that the Optional Currency requested is not readily
available to it in the amount required; or

(b)
a Lender notifies the Agent that compliance with its obligation to participate
in a Loan in the proposed Optional Currency would contravene a law or regulation
applicable to it,

the Agent will give notice to the relevant Borrower to that effect by the
Specified Time on that day. In this event, any Lender that gives notice pursuant
to this Clause 6.2 will be required to participate in the Loan in the Base
Currency (in an amount equal to that Lender's proportion of the Base Currency
Amount or, in respect of a Rollover Loan, an amount equal to that Lender's
proportion of the Base Currency Amount of the Rollover Loan that is due to be
made) and its participation will be treated as a separate Loan denominated in
the Base Currency during that Interest Period.
6.3
Participation in a Loan

Each Lender's participation in a Loan will be determined in accordance with
paragraph (a), (b) or (c) (as applicable) of Clause 5.4 (Lenders'
participation).


93954-4-34-v4.0
30


70-40529536




--------------------------------------------------------------------------------





SECTION 4
REPAYMENT, PREPAYMENT AND CANCELLATION
7.
REPAYMENT

7.1
Repayment of Loans

(a)
Subject to paragraph (b) below, each Borrower which has drawn a Loan shall repay
that Loan on the last day of its Interest Period.

(b)
Without prejudice to each Borrower's obligation under paragraph (a) above, if
one or more Loans are to be made available to a Borrower under a particular
Tranche (a "new Loan"):

(i)
on the same day that a maturing Loan made under the same Tranche (a "maturing
Loan") is due to be repaid by that Borrower;

(ii)
in the same currency as the maturing Loan (unless it arose as a result of the
operation of Clause 6.2 (Unavailability of a currency));

(iii)
in whole or in part for the purpose of refinancing the maturing Loan; and

(iv)
the proportion borne by each Lender's participation in the maturing Loan to the
amount of that maturing Loan is the same as the proportion borne by that
Lender's participation in the new Loans to the aggregate amount of those new
Loans,

the aggregate amount of the new Loans shall, unless a Borrower notifies the
Agent to the contrary in the relevant Utilisation Request, be treated as if
applied in or towards repayment of the maturing Loan so that:
(A)
if the amount of the maturing Loan exceeds the aggregate amount of the new
Loans:

(1)
the relevant Borrower will only be required to pay an amount in cash in the
relevant currency equal to that excess; and

(2)
each Lender's participation (if any) in the new Loans shall be treated as having
been made available and applied by the Borrower in or towards repayment of that
Lender's participation (if any) in the maturing Loan and that Lender will not be
required to make its participation in the new Loans available in cash; and

(B)
if the amount of the maturing Loan is equal to or less than the aggregate amount
of the new Loans:

(1)
the relevant Borrower will not be required to make any payment in cash; and



93954-4-34-v4.0
31


70-40529536




--------------------------------------------------------------------------------





(2)
each Lender will be required to make its participation in the new Loans
available in cash only to the extent that its participation (if any) in the new
Loans exceeds that Lender's participation (if any) in the maturing Loan and the
remainder of that Lender's participation in the new Loans shall be treated as
having been made available and applied by the Borrower in or towards repayment
of that Lender's participation in the maturing Loan.

(c)
At any time when a Lender becomes a Defaulting Lender, the maturity date of each
of the participations of that Lender in the Loans then outstanding will be
automatically extended to the Termination Date and will be treated as separate
Loans (the "Separate Loans") denominated in the currency in which the relevant
participations are outstanding.

(d)
A Borrower to whom a Separate Loan is outstanding may prepay that Loan by giving
3 Business Days' prior notice to the Agent. The Agent will forward a copy of a
prepayment notice received in accordance with this paragraph (d) to the
Defaulting Lender concerned as soon as practicable on receipt.

(e)
Interest in respect of a Separate Loan will accrue for successive Interest
Periods selected by the Borrower by the time and date specified by the Agent
(acting reasonably) and will be payable by that Borrower to the Agent (for the
account of the Defaulting Lender) on the last day of each Interest Period of
that Loan.

(f)
The terms of this Agreement relating to Loans generally shall continue to apply
to Separate Loans other than to the extent inconsistent with paragraphs (c) to
(e) above, in which case those paragraphs shall prevail in respect of any
Separate Loan.

8.
PREPAYMENT AND CANCELLATION

8.1
Illegality

If, at any time, it is or will become unlawful in any applicable jurisdiction
for a Lender to perform any of its obligations as contemplated by this Agreement
or to fund or maintain its participation in any Loan:
(a)
that Lender shall promptly notify the Agent upon becoming aware of that event;

(b)
upon the Agent notifying the Company, the Commitment of that Lender will be
immediately cancelled; and

(c)
each Borrower shall repay that Lender's participation in the Loans made to that
Borrower on the last day of the Interest Period for each Loan occurring after
the Agent has notified the Company or, if earlier, the date specified by the
Lender in the notice delivered to the Agent (being no earlier than the last day
of any applicable grace period permitted by law).

8.2
Change of control



93954-4-34-v4.0
32


70-40529536




--------------------------------------------------------------------------------





(a)
If a Change of Control occurs:

(i)
the Company shall promptly notify the Agent upon becoming aware of that event;
and

(ii)
if a Lender so requires, the Agent shall, by notifying each Borrower and the
Company not more than 30 days after the date on which it received notification
from the Company in accordance with paragraph (a)(i) above, cancel the
Commitment of that Lender and declare the participation of that Lender in all
outstanding Loans, together with accrued interest and all other amounts accrued
under the Finance Documents due and payable, whereupon the Commitment of that
Lender will be cancelled and all such outstanding amounts will become
immediately due and payable on the date specified in such notice.

(b)
For the purposes of paragraph (a) above, a "Change of Control" shall occur if:

(i)
Berkshire Hathaway Energy Company ceases to own, directly or indirectly, the
entire issued share capital of the Guarantor; or

(ii)
the Guarantor ceases to own directly or indirectly the entire issued share
capital of each Borrower.

8.3
Voluntary cancellation

(a)
The Borrower under Tranche A may, if it gives the Agent not less than 5 Business
Days (or such shorter period as the Majority Lenders may agree) prior notice,
cancel the whole or any part (being a minimum amount of £5,000,000) of the
Available Tranche A Facility. Any cancellation under this paragraph (a) shall
reduce the Tranche A Commitments of the Lenders rateably.

(b)
The Borrower under Tranche B may, if it gives the Agent not less than 5 Business
Days (or such shorter period as the Majority Lenders may agree) prior notice,
cancel the whole or any part (being a minimum amount of £5,000,000) of the
Available Tranche B Facility. Any cancellation under this paragraph (b) shall
reduce the Tranche B Commitments of the Lenders rateably.

8.4
Voluntary prepayment of Loans

The Borrower to which a Loan has been made may, if it gives the Agent not less
than 5 Business Days' (or such shorter period as the Majority Lenders may agree)
prior notice, prepay the whole or any part of a Loan (but, if in part, being an
amount that reduces the Base Currency Amount of the Loan by a minimum amount of
£1,000,000).
8.5
Right of replacement, repayment and cancellation in relation to a single Lender

(a)
If:

(i)
any sum payable to any Lender by an Obligor is required to be increased under
paragraph (c) of Clause 13.2 (Tax gross-up); or



93954-4-34-v4.0
33


70-40529536




--------------------------------------------------------------------------------





(ii)
any Lender claims indemnification from an Obligor under Clause 13.3 (Tax
indemnity) or Clause 14.1 (Increased costs); or

(iii)
at any time on or after the date which is six months before the earliest FATCA
Application Date for any payment by a Party to a Lender, that Lender is not, or
has ceased to be, a FATCA Exempt Party,

the relevant Obligor may, whilst the circumstance giving rise to the requirement
or indemnification continues or that Lender continues not to be a FATCA Exempt
Party, give the Agent notice of cancellation of the Commitment of that Lender
and its intention to procure the repayment of that Lender's participation in the
Loans.
(b)
On receipt of a notice referred to in paragraph (a) above, the Commitment of
that Lender shall immediately be reduced to zero.

(c)
On the last day of each Interest Period which ends after the relevant Obligor
has given notice under paragraph (a) above (or, if earlier, the date specified
by the Obligor in that notice), each Borrower to which a Loan is outstanding
shall repay that Lender's participation in that Loan.

(d)
The relevant Obligor may, in the circumstances set out in paragraph (a) above,
on 10 Business Days' prior notice to the Agent and that Lender, replace that
Lender by requiring that Lender to (and to the extent permitted by law, that
Lender shall) transfer pursuant to Clause 24 (Changes to the Parties) all (and
not part only) of its rights and obligations under this Agreement to a Lender or
other bank, financial institution, trust, fund or other entity selected by the
relevant Obligor which confirms its willingness to assume and does assume all
the obligations of the transferring Lender in accordance with Clause 24 (Changes
to the Parties) for a purchase price in cash or other cash payment payable at
the time of the transfer equal to the outstanding principal amount of such
Lender's participation in the outstanding Loans and all accrued interest (to the
extent that the Agent has not given a notification under Clause 24.9 (Pro rata
interest settlement), Break Costs and other amounts payable in relation thereto
under the Finance Documents.

(e)
The replacement of a Lender pursuant to paragraph (d) above shall be subject to
the following conditions:

(i)
the relevant Obligor shall have no right to replace the Agent;

(ii)
neither the Agent nor any Lender shall have any obligation to find a replacement
Lender;

(iii)
in no event shall the Lender replaced under paragraph (d) above be required to
pay or surrender any of the fees received by such Lender pursuant to the Finance
Documents; and

(iv)
the Lender shall only be obliged to transfer its rights and obligations pursuant
to paragraph (d) above once it is satisfied that it has complied



93954-4-34-v4.0
34


70-40529536




--------------------------------------------------------------------------------





with all necessary "know your customer" or other similar checks under all
applicable laws and regulations in relation to that transfer.
(f)
A Lender shall perform the checks described in paragraph (e)(iv) above as soon
as reasonably practicable following delivery of a notice referred to in
paragraph (d) above and shall notify the Agent and the Company when it is
satisfied that it has complied with those checks.

(g)    
(i)
If any Lender becomes a Defaulting Lender, the relevant Obligor may, at any time
whilst the Lender continues to be a Defaulting Lender, give the Agent 5 Business
Days' notice of cancellation of the Available Tranche A Commitment and the
Available Tranche B Commitment of that Lender.

(ii)
On the notice referred to in paragraph (g)(i) above becoming effective, the
Available Tranche A Commitment and/or the Available Tranche B Commitment, as
applicable, of the Defaulting Lender shall immediately be reduced to zero.

(iii)
The Agent shall as soon as practicable after receipt of a notice referred to in
paragraph (g)(i) above, notify all the Lenders.

8.6
Restrictions

(a)
Any notice of cancellation or prepayment given by any Party under this Clause 8
shall be irrevocable and, unless a contrary indication appears in this
Agreement, shall specify the date or dates upon which the relevant cancellation
or prepayment is to be made and the amount of that cancellation or prepayment.

(b)
Any prepayment under this Agreement shall be made together with accrued interest
on the amount prepaid and, subject to any Break Costs, without premium or
penalty.

(c)
Unless a contrary indication appears in this Agreement any part of the Facility
which is prepaid may be reborrowed in accordance with the terms of this
Agreement.

(d)
The Borrowers shall not repay or prepay all or any part of the Loans or cancel
all or any part of the Commitments except at the times and in the manner
expressly provided for in this Agreement.

(e)
Subject to Clause 2.2 (Increase) and Clause 4.5 (Reallocation) no amount of the
Total Commitments cancelled under this Agreement may be subsequently reinstated.

(f)
If the Agent receives a notice under this Clause 8 it shall promptly forward a
copy of that notice to either the Company or the affected Lender, as
appropriate.



93954-4-34-v4.0
35


70-40529536




--------------------------------------------------------------------------------





SECTION 5
COSTS OF UTILISATION
9.
INTEREST

9.1
Calculation of interest

The rate of interest on each Loan for each Interest Period is the percentage
rate per annum which is the aggregate of the applicable:
(a)
Margin; and

(b)
LIBOR or, in relation to any Loan in euro, EURIBOR.

9.2
Payment of interest

The Borrower to which a Loan has been made shall pay accrued interest on that
Loan on the last day of each Interest Period (and, if the Interest Period is
longer than six Months, on the dates falling at six Monthly intervals after the
first day of the Interest Period).
9.3
Default interest

(a)
If an Obligor fails to pay any amount payable by it under a Finance Document on
its due date, interest shall accrue on the overdue amount from the due date up
to the date of actual payment (both before and after judgment) at a rate which,
subject to paragraph (b) below, is one per cent higher than the rate which would
have been payable if the overdue amount had, during the period of non-payment,
constituted a Loan in the currency of the overdue amount for successive Interest
Periods, each of a duration selected by the Agent (acting reasonably). Any
interest accruing under this Clause 9.3 shall be immediately payable by the
Obligor on demand by the Agent.

(b)
If any overdue amount consists of all or part of a Loan which became due on a
day which was not the last day of an Interest Period relating to that Loan:

(i)
the first Interest Period for that overdue amount shall have a duration equal to
the unexpired portion of the current Interest Period relating to that Loan; and

(ii)
the rate of interest applying to the overdue amount during that first Interest
Period shall be one per cent. higher than the rate which would have applied if
the overdue amount had not become due.

(c)
Default interest (if unpaid) arising on an overdue amount will be compounded
with the overdue amount at the end of each Interest Period applicable to that
overdue amount but will remain immediately due and payable.

9.4
Notification of rates of interest



93954-4-34-v4.0
36


70-40529536




--------------------------------------------------------------------------------





(a)
The Agent shall promptly notify the relevant Lenders and the relevant Borrower
of the determination of a rate of interest under this Agreement.

(b)
The Agent shall promptly notify the relevant Borrower of each Funding Rate
relating to a Loan.

10.
INTEREST PERIODS

10.1
Selection of Interest Periods

(a)
A Borrower may select an Interest Period for a Loan in the Utilisation Request
for that Loan.

(b)
Subject to this Clause 10 and to Clause 4.5 (Reallocation), a Borrower may
select an Interest Period of one, three or six Months or any other period agreed
between the relevant Borrower and the Agent (acting on the instructions of all
the Lenders).

(c)
An Interest Period for a Loan shall not extend beyond the Termination Date.

(d)
Each Interest Period for a Loan shall start on the Utilisation Date.

(e)
A Loan has one Interest Period only.

10.2
Non-Business Days

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).
11.
CHANGES TO THE CALCULATION OF INTEREST

11.1
Unavailability of Screen Rate

(a)
Interpolated Screen Rate: If no Screen Rate is available for LIBOR or, if
applicable, EURIBOR for the Interest Period of a Loan, the applicable LIBOR or
EURIBOR shall be the Interpolated Screen Rate for a period equal in length to
the Interest Period of that Loan.

(b)
Cost of funds: If paragraph (a) above applies but it is not possible to
calculate the Interpolated Screen Rate, there shall be no LIBOR or EURIBOR for
that Loan and Clause 11.3 (Cost of funds) shall apply to that Loan for that
Interest Period.

11.2
Market disruption

If before close of business in London on the Quotation Day for the relevant
Interest Period, the Agent receives notifications from a Lender or Lenders
(whose participations in a Loan exceed 35 per cent. of that Loan) that the cost
to it of funding its participation in that Loan from whatever source it may
reasonably select would be in excess of LIBOR or, if applicable, EURIBOR then
Clause 11.4 (Cost of funds) shall apply to that Loan for the relevant Interest
Period.


93954-4-34-v4.0
37


70-40529536




--------------------------------------------------------------------------------





11.3
Cost of funds

(a)
If this Clause 11.4 applies, the rate of interest on each Lender's share of the
relevant Loan for the relevant Interest Period shall be the percentage rate per
annum which is the sum of:

(i)
the Margin; and

(ii)
the rate notified to the Agent by that Lender as soon as practicable and in any
event before interest is due to be paid in respect of that Interest Period, to
be that which expresses as a percentage rate per annum the cost to the relevant
Lender of funding its participation in that Loan from whatever source it may
reasonably select.

(b)
If this Clause 11.4 applies and the Agent or the relevant Borrower so requires,
the Agent and the relevant Borrower(s) shall enter into negotiations (for a
period of not more than thirty days) with a view to agreeing a substitute basis
for determining the rate of interest.

(c)
Any alternative basis agreed pursuant to paragraph (b) above shall, with the
prior consent of all the Lenders and the relevant Borrower(s), be binding on all
Parties.

11.4
Break Costs

(a)
Each Borrower shall, within three Business Days of demand by a Finance Party,
pay to that Finance Party its Break Costs attributable to all or any part of a
Loan or Unpaid Sum being paid by that Borrower on a day other than the last day
of an Interest Period for that Loan or Unpaid Sum.

(b)
Each Lender shall, as soon as reasonably practicable after a demand by the
Agent, provide a certificate confirming the amount of its Break Costs for any
Interest Period in which they accrue.

12.
FEES

12.1
Commitment fee

(a)
Yorkshire shall pay to the Agent (for the account of each Lender) a fee in the
Base Currency computed at the rate of the Commitment Fee Percentage applicable
to it on the daily amount of that Lender's Available Tranche A Commitment for
the Availability Period.

(b)
Northeast shall pay to the Agent (for the account of each Lender) a fee in the
Base Currency computed at the rate of the Commitment Fee Percentage applicable
to it on the daily amount of that Lender's Available Tranche B Commitment for
the Availability Period.

(c)
The accrued commitment fee is payable on the last day of each successive period
of three Months which ends during the Availability Period, on the Conversion
Date, on the last day of the Availability Period and, if cancelled in full, on
the



93954-4-34-v4.0
38


70-40529536




--------------------------------------------------------------------------------





cancelled amount of the relevant Lender's Commitment at the time the
cancellation is effective.
(d)
No commitment fee is payable to the Agent (for the account of a Lender) on any
Available Tranche A Commitment or any Available Tranche B Commitment of that
Lender for any day on which that Lender is a Defaulting Lender.

12.2
Utilisation fee

(a)
The Company shall pay to the Agent (for the account of each Lender) a
utilisation fee calculated as follows;

(i)
for any day on which more than 33 per cent. (but less than or equal to 66 per
cent.) of the Facility is drawn, computed at a rate of 0.15 per cent. per annum
on the Loans outstanding at that time; and

(ii)
for any day on which more than 66 per cent. of the Facility is drawn computed at
a rate of 0.30 per cent. per annum on the Loans outstanding at that time.

(b)
The accrued utilisation fee is payable on the last day of each successive period
of three Months which ends during the term of the Facility and on the
Termination Date.

12.3
Agency fee

The Company shall pay to the Agent (for its own account) an agency fee in the
amount and at the times agreed in a Fee Letter.
12.4
Arrangement fee

The Company shall pay to the Agent (for the account of the Arranger) an
arrangement fee in the amount agreed in a Fee Letter.
12.5
Coordination fee

The Company shall pay to the Agent (for the account of the Arranger) a
coordination fee in the amount agreed in a Fee Letter.




93954-4-34-v4.0
39


70-40529536




--------------------------------------------------------------------------------





SECTION 6
ADDITIONAL PAYMENT OBLIGATIONS
13.
TAX GROSS UP AND INDEMNITIES

13.1
Definitions

(a)
In this Agreement:

"Borrower DTTP Filing" means an HM Revenue & Customs' Form DTTP2 duly completed
and filed by the relevant Borrower, which:
(i)
where it relates to a Treaty Lender that is an Original Lender, contains the
scheme reference number and jurisdiction of tax residence stated opposite that
Lender's name in Part II of ‎‎Schedule 1 (The Parties), and is filed with HM
Revenue & Customs within 30 Business Days of the Effective Date; or

(ii)
where it relates to a Treaty Lender that is not an Original Lender, contains the
scheme reference number and jurisdiction of tax residence stated in respect of
that Lender in the documentation which it executes on becoming a Party as a
Lender, and is filed with HM Revenue & Customs within 30 days of that Transfer
Date or date on which the increase in Commitments described in the relevant
Increase Confirmation takes effect.

"Protected Party" means a Finance Party which is or will be subject to any
liability, or required to make any payment, for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document.
"Qualifying Lender" means:
(i)
a Lender which is beneficially entitled to interest payable to that Lender in
respect of an advance under a Finance Document and is:

(A)
a Lender:

(1)
which is a bank (as defined for the purpose of section 879 of the ITA) making an
advance under a Finance Document and is within the charge to United Kingdom
corporation tax as respects any payments of interest made in respect of that
advance or would be within such charge as respects such payments apart from
section 18A of the CTA; or

(2)
in respect of an advance made under a Finance Document by a person that was a
bank (as defined for the purpose of section 879 of the ITA) at the time that
that advance was made and which is within the charge to United Kingdom



93954-4-34-v4.0
40


70-40529536




--------------------------------------------------------------------------------





corporation tax as respects any payments of interest made in respect of that
advance; or
(B)
a Lender which is:

(1)
a company resident in the United Kingdom for United Kingdom tax purposes;

(2)
a partnership each member of which is:

(1)
a company so resident in the United Kingdom; or

(2)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA; or

(3)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA) of that company; or

(C)
a Treaty Lender; or

(ii)
a Lender which is a building society (as defined for the purpose of section 880
of the ITA) making an advance under a Finance Document.

"Tax Confirmation" means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance under a
Finance Document is either:
(i)
a company resident in the United Kingdom for United Kingdom tax purposes;

(ii)
a partnership each member of which is:

(A)
a company so resident in the United Kingdom; or

(B)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA; or



93954-4-34-v4.0
41


70-40529536




--------------------------------------------------------------------------------





(iii)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA) of that company.

"Tax Credit" means a credit against, relief or remission for, or repayment of
any Tax.
"Tax Deduction" means a deduction or withholding for or on account of Tax from a
payment under a Finance Document other than a FATCA Deduction.
"Tax Payment" means either the increase in a payment made by an Obligor to a
Finance Party under Clause 13.2 (Tax gross-up) or a payment under Clause 13.3
(Tax indemnity).
"Treaty Lender" means a Lender which:
(i)
is treated as a resident of a Treaty State for the purposes of the Treaty;

(ii)
does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender's participation in the Loan is effectively
connected; and

(iii)
meets all other conditions in the appropriate double taxation agreement (subject
to completion of any procedural formalities) for full exemption from taxation
imposed by the United Kingdom on interest.

"Treaty State" means a jurisdiction having a double taxation agreement (a
"Treaty") with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.
"UK Non-Bank Lender" means, where a Lender becomes a Party after the day on
which this Agreement is entered into, a Lender which gives a Tax Confirmation in
the documentation which it executes on becoming a Party as a Lender.
(b)
Unless a contrary indication appears, in this Clause 13 a reference to
"determines" or "determined" means a determination made in the absolute
discretion of the person making the determination.

13.2
Tax gross-up

(a)
Each Obligor shall make all payments to be made by it without any Tax Deduction,
unless a Tax Deduction is required by law.

(b)
Each Obligor shall promptly upon becoming aware that it must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Agent accordingly. Similarly, a Lender shall notify the
Agent on becoming so aware in respect of a payment payable to that Lender. If
the Agent



93954-4-34-v4.0
42


70-40529536




--------------------------------------------------------------------------------





receives such notification from a Lender it shall notify the Company and that
Obligor.
(c)
If a Tax Deduction is required by law to be made by an Obligor, the amount of
the payment due from that Obligor shall be increased to an amount which (after
making any Tax Deduction) leaves an amount equal to the payment which would have
been due if no Tax Deduction had been required.

(d)
A payment shall not be increased under paragraph (c) above by reason of a Tax
Deduction on account of Tax imposed by the United Kingdom, if on the date on
which the payment falls due:

(i)
the payment could have been made to the relevant Lender without a Tax Deduction
if the Lender had been a Qualifying Lender, but on that date that Lender is not
or has ceased to be a Qualifying Lender other than as a result of any change
after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or Treaty, or any
published practice or published concession of any relevant taxing authority; or

(ii)
the relevant Lender is a Qualifying Lender solely by virtue of paragraph (i)(B)
of the definition of Qualifying Lender; and

(A)
an officer of HM Revenue & Customs has given (and not revoked) a direction (a
"Direction") under section 931 of the ITA which relates to the payment and that
Lender has received from the Obligor making the payment or from the Company a
certified copy of that Direction; and

(B)
the payment could have been made to the Lender without any Tax Deduction if that
Direction had not been made; or

(iii)
the relevant Lender is a Qualifying Lender solely by virtue of paragraph (i)(B)
of the definition of Qualifying Lender; and

(A)
the relevant Lender has not given a Tax Confirmation to the Obligors; and

(B)
the payment could have been made to the Lender without any Tax Deduction if the
Lender had given a Tax Confirmation to the Obligors, on the basis that the Tax
Confirmation would have enabled the relevant Obligor to have formed a reasonable
belief that the payment was an "excepted payment" for the purpose of section 930
of the ITA; or

(iv)
the relevant Lender is a Treaty Lender and the Obligor making the payment is
able to demonstrate that the payment could have been made to the Lender without
the Tax Deduction had that Lender complied with its obligations under
paragraph (g) or (h) (as applicable) below.



93954-4-34-v4.0
43


70-40529536




--------------------------------------------------------------------------------





(e)
If an Obligor is required to make a Tax Deduction, that Obligor shall make that
Tax Deduction and any payment required in connection with that Tax Deduction
within the time allowed and in the minimum amount required by law.

(f)
Within thirty days of making either a Tax Deduction or any payment required in
connection with that Tax Deduction, the Obligor making that Tax Deduction shall
deliver to the Agent for the Finance Party entitled to the payment a statement
under Section 975 of the ITA, or other evidence reasonably satisfactory to that
Finance Party that the Tax Deduction has been made or (as applicable) any
appropriate payment paid to the relevant taxing authority.

(g)    
(i)
Subject to paragraph (ii) below, a Treaty Lender and each Obligor which makes a
payment to which that Treaty Lender is entitled shall co-operate in completing
any procedural formalities necessary for that Obligor to obtain authorisation to
make that payment without a Tax Deduction.

(ii)    
(A)
A Treaty Lender which becomes a Party on the day on which this Agreement is
entered into that holds a passport under the HMRC DT Treaty Passport scheme, and
which wishes that scheme to apply to this Agreement, shall confirm its scheme
reference number and its jurisdiction of tax residence opposite its name in Part
II of ‎‎Schedule 1 (The Parties); and

(B)
a Treaty Lender which is not an Original Lender and that holds a passport under
the HMRC DT Treaty Passport scheme, and which wishes that scheme to apply to
this Agreement, shall confirm its scheme reference number and its jurisdiction
of tax residence in the documentation which it executes on becoming a Party as a
Lender,

and, having done so, that Lender shall be under no obligation pursuant to
paragraph (i) above.
(h)
If a Lender has confirmed its scheme reference number and its jurisdiction of
tax residence in accordance with paragraph (g)(ii) above and:

(i)
a Borrower making a payment to that Lender has not made a Borrower DTTP Filing
in respect of that Lender; or

(ii)
a Borrower making a payment to that Lender has made a Borrower DTTP Filing in
respect of that Lender but:

(A)
that Borrower DTTP Filing has been rejected by HM Revenue & Customs; or



93954-4-34-v4.0
44


70-40529536




--------------------------------------------------------------------------------





(B)
HM Revenue & Customs has not given the Borrower authority to make payments to
that Lender without a Tax Deduction within 60 days of the date of the Borrower
DTTP Filing,

and in each case, the Borrower has notified that Lender in writing, that Lender
and the Borrower shall co-operate in completing any additional procedural
formalities necessary for that Borrower to obtain authorisation to make that
payment without a Tax Deduction.
(i)
If a Lender has not confirmed its scheme reference number and jurisdiction of
tax residence in accordance with paragraph ‎(g)(ii) above, no Obligor shall make
a Borrower DTTP Filing or file any other form relating to the HMRC DT Treaty
Passport scheme in respect of that Lender's Commitment or its participation in
any Loan unless the Lender otherwise agrees.

(j)
A Borrower shall, promptly on making a Borrower DTTP Filing, deliver a copy of
that Borrower DTTP Filing to the Agent for delivery to the relevant Lender.

(k)
A UK Non-Bank Lender shall promptly notify the Obligors and the Agent if there
is any change in the position from that set out in the Tax Confirmation.

13.3
Tax indemnity

(a)
An Obligor shall (within three Business Days of demand by the Agent) pay to a
Protected Party an amount equal to the loss, liability or cost which that
Protected Party determines will be or has been (directly or indirectly) suffered
for or on account of Tax by that Protected Party in respect of a Finance
Document.

(b)
Paragraph (a) above shall not apply:

(i)
with respect to any Tax assessed on a Finance Party:

(A)
under the law of the jurisdiction in which that Finance Party is incorporated
or, if different, the jurisdiction (or jurisdictions) in which that Finance
Party is treated as resident for tax purposes; or

(B)
under the law of the jurisdiction in which that Finance Party's Facility Office
is located in respect of amounts received or receivable in that jurisdiction,

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Finance Party; or
(ii)
to the extent a loss, liability or cost:

(A)
is compensated for by an increased payment under Clause 13.2 (Tax gross-up);



93954-4-34-v4.0
45


70-40529536




--------------------------------------------------------------------------------





(B)
would have been compensated for by an increased payment under Clause 13.2 (Tax
gross-up) but was not so compensated solely because one of the exclusions in
paragraph (d) of Clause 13.2 (Tax gross-up) applied; or

(C)
relates to a FATCA Deduction required to be made by a Party.

(c)
A Protected Party making, or intending to make a claim under paragraph (a) above
shall promptly notify the Agent of the event which will give, or has given, rise
to the claim, following which the Agent shall notify the Obligor.

(d)
A Protected Party shall, on receiving a payment from an Obligor under this
Clause 13.3, notify the Agent.

13.4
Tax Credit

If an Obligor makes a Tax Payment and the relevant Finance Party determines
that:
(a)
a Tax Credit is attributable to an increased payment of which that Tax Payment
forms part, to that Tax Payment or to a Tax Deduction in consequence of which
that Tax Payment was required; and

(b)
that Finance Party has obtained and utilised that Tax Credit,

the Finance Party shall pay an amount to the Obligor which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by the
Obligor.
13.5
Lender Status Confirmation

Each Lender which becomes a Party to this Agreement after the Effective Date
shall indicate, in the documentation which it executes on becoming a Party as a
Lender, and for the benefit of the Agent and without liability to any Obligor,
which of the following categories it falls in:
(a)
not a Qualifying Lender;

(b)
a Qualifying Lender (other than a Treaty Lender); or

(c)
a Treaty Lender.

If such a Lender fails to indicate its status in accordance with this
Clause 13.5 then that Lender shall be treated for the purposes of this Agreement
(including by each Obligor) as if it is not a Qualifying Lender until such time
as it notifies the Agent which category applies (and the Agent, upon receipt of
such notification, shall inform the Obligors). For the avoidance of doubt, the
documentation which a Lender executes on becoming a Party as a Lender shall not
be invalidated by any failure of a Lender to comply with this Clause 13.5.
13.6
Stamp taxes



93954-4-34-v4.0
46


70-40529536




--------------------------------------------------------------------------------





The Company shall pay and, within three Business Days of demand, indemnify each
Finance Party against any cost, loss or liability that Finance Party incurs in
relation to all stamp duty, registration and other similar Taxes payable in
respect of any Finance Document.
13.7
Value added tax

(a)
All amounts expressed to be payable under a Finance Document by any Party to a
Finance Party which (in whole or in part) constitute the consideration for any
supply for VAT purposes are deemed to be exclusive of any VAT which is
chargeable on that supply and, accordingly, subject to paragraph (b) below, if
VAT is or becomes chargeable on any supply made by any Finance Party to any
Party under a Finance Document and such Finance Party is required to account to
the relevant tax authority for the VAT, that Party must pay to such Finance
Party (in addition to and at the same time as paying any other consideration for
such supply) an amount equal to the amount of the VAT (and such Finance Party
must promptly provide an appropriate VAT invoice to that Party).

(b)
If VAT is or becomes chargeable on any supply made by any Finance Party (the
"Supplier") to any other Finance Party (the "Recipient") under a Finance
Document, and any Party other than the Recipient (the "Relevant Party") is
required by the terms of any Finance Document to pay an amount equal to the
consideration for that supply to the Supplier (rather than being required to
reimburse or indemnify the Recipient in respect of that consideration):

(i)
(where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Recipient must (where this paragraph (i) applies) promptly pay to the
Relevant Party an amount equal to any credit or repayment the Recipient receives
from the relevant tax authority which the Recipient reasonably determines
relates to the VAT chargeable on that supply; and

(ii)
(where the Recipient is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must promptly, following demand from
the Recipient, pay to the Recipient an amount equal to the VAT chargeable on
that supply but only to the extent that the Recipient reasonably determines that
it is not entitled to credit or repayment from the relevant tax authority in
respect of that VAT.

(c)
Where a Finance Document requires any Party to reimburse or indemnify a Finance
Party for any cost or expense, that Party shall reimburse or indemnify (as the
case may be) such Finance Party for the full amount of such cost or expense,
including such part thereof as represents VAT, save to the extent that such
Finance Party reasonably determines that it is entitled to credit or repayment
in respect of such VAT from the relevant tax authority.



93954-4-34-v4.0
47


70-40529536




--------------------------------------------------------------------------------





(d)
Any reference in this Clause 13.7 to any party shall, at any time when such
party is treated as a member of a group or unity (or fiscal unity) for VAT
purposes, include (where appropriate and unless the context otherwise requires)
a reference to the person who is treated at that time as making the supply, or
(as appropriate) receiving the supply, under the grouping rules (provided for in
Article 11 of Council Directive 2006/112/EC (or as implemented by the relevant
member state of the European Union) or any other similar provision in any
jurisdiction which is not a member state of the European Union) so that a
reference to a party shall be construed as a reference to that party or the
relevant group or unity (or fiscal unity) of which that party is a member for
VAT purposes at the relevant time or the relevant representative member (or
head) of that group or unity (or fiscal unity) at the relevant time (as the case
may be).

(e)
In relation to any supply made by a Finance Party to any Party under a Finance
Document, if reasonably requested by such Finance Party, that Party must
promptly provide such Finance Party with details of that Party's VAT
registration and such other information as is reasonably requested in connection
with such Finance Party's VAT reporting requirements in relation to such supply.

13.8
FATCA Information

(a)
Subject to paragraph (c) below, each Party shall, within ten Business Days of a
reasonable request by another Party:

(i)
confirm to that other Party whether it is:

(A)
a FATCA Exempt Party; or

(B)
not a FATCA Exempt Party;

(ii)
supply to that other Party such forms, documentation and other information
relating to its status under FATCA as that other Party reasonably requests for
the purposes of that other Party's compliance with FATCA; and

(iii)
supply to that other Party such forms, documentation and other information
relating to its status as that other Party reasonably requests for the purposes
of that other Party's compliance with any other law, regulation or exchange of
information regime.

(b)
If a Party confirms to another Party pursuant to paragraph (a)(i) above that it
is a FATCA Exempt Party and it subsequently becomes aware that it is not, or has
ceased to be a FATCA Exempt Party, that Party shall notify that other Party
reasonably promptly.

(c)
Paragraph (a) above shall not oblige any Finance Party to do anything, and
paragraph (a)(iii) above shall not oblige any other Party to do anything, which
would or might in its reasonable opinion constitute a breach of:

(i)
any law or regulation;



93954-4-34-v4.0
48


70-40529536




--------------------------------------------------------------------------------





(ii)
any fiduciary duty; or

(iii)
any duty of confidentiality.

(d)
If a Party fails to confirm whether or not it is a FATCA Exempt Party or to
supply forms, documentation or other information requested in accordance with
paragraph (a)(i) or (ii) above (including, for the avoidance of doubt, where
paragraph (c) above applies), then such Party shall be treated for the purposes
of the Finance Documents (and payments under them) as if it is not a FATCA
Exempt Party until such time as the Party in question provides the requested
confirmation, forms, documentation or other information.

13.9
FATCA Deduction

(a)
Each Party may make any FATCA Deduction it is required to make by FATCA, and any
payment required in connection with that FATCA Deduction, and no Party shall be
required to increase any payment in respect of which it makes such a FATCA
Deduction or otherwise compensate the recipient of the payment for that FATCA
Deduction.

(b)
Each Party shall promptly, upon becoming aware that it must make a FATCA
Deduction (or that there is any change in the rate or the basis of such FATCA
Deduction), notify the Party to whom it is making the payment and, in addition,
shall notify the Company and the Agent and the Agent shall notify the other
Finance Parties.

14.
INCREASED COSTS

14.1
Increased costs

(a)
Subject to Clause 14.3 (Exceptions) an Obligor shall, within three Business Days
of a demand by the Agent, pay for the account of a Finance Party the amount of
any Increased Costs incurred by that Finance Party or any of its Affiliates as a
result of:

(i)
the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation;

(ii)
compliance with any law or regulation made after the Effective Date; or

(iii)
the implementation or application of, or compliance with, Basel III or CRD IV or
any law or regulation which implements or applies Basel III or CRD IV.

(b)
In this Agreement "Increased Costs" means:

(i)
a reduction in the rate of return from the Facility or on a Finance Party's (or
its Affiliate's) overall capital;

(ii)
an additional or increased cost; or



93954-4-34-v4.0
49


70-40529536




--------------------------------------------------------------------------------





(iii)
a reduction of any amount due and payable under any Finance Document,

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or funding or performing its obligations under any Finance Document.
14.2
Increased cost claims

(a)
A Finance Party intending to make a claim pursuant to Clause 14.1 (Increased
costs) shall notify the Agent of the event giving rise to the claim, following
which the Agent shall promptly notify the relevant Obligor.

(b)
Each Finance Party shall, as soon as practicable after a demand by the Agent,
provide a certificate confirming the amount of its Increased Costs.

14.3
Exceptions

(a)
Clause 14.1 (Increased costs) does not apply to the extent any Increased Cost
is:

(i)
attributable to a Tax Deduction required by law to be made by an Obligor;

(ii)
attributable to a FATCA Deduction required to be made by a Party;

(iii)
compensated for by Clause 13.3 (Tax indemnity) (or would have been compensated
for under Clause 13.3 (Tax indemnity) but was not so compensated solely because
any of the exclusions in paragraph (b) of Clause 13.3 (Tax indemnity) applied);
or

(iv)
attributable to the wilful breach by the relevant Finance Party or its
Affiliates of any law or regulation.

(b)
In this Clause 14.3, a reference to a "Tax Deduction" has the same meaning given
to that term in Clause 13.1 (Definitions).

15.
OTHER INDEMNITIES

15.1
Currency indemnity

(a)
If any sum due from an Obligor under the Finance Documents (a "Sum"), or any
order, judgment or award given or made in relation to a Sum, has to be converted
from the currency (the "First Currency") in which that Sum is payable into
another currency (the "Second Currency") for the purpose of:

(i)
making or filing a claim or proof against that Obligor;

(ii)
obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,

that Obligor shall as an independent obligation, within three Business Days of
demand, indemnify each Finance Party to whom that Sum is due against any


93954-4-34-v4.0
50


70-40529536




--------------------------------------------------------------------------------





cost, loss or liability arising out of or as a result of the conversion
including any discrepancy between (A) the rate of exchange used to convert that
Sum from the First Currency into the Second Currency and (B) the rate or rates
of exchange available to that person at the time of its receipt of that Sum.
(b)
Each Obligor waives any right it may have in any jurisdiction to pay any amount
under the Finance Documents in a currency or currency unit other than that in
which it is expressed to be payable.

15.2
Other indemnities

An Obligor shall within three Business Days of demand, indemnify each Finance
Party against any cost, loss or liability incurred by that Finance Party as a
result of:
(a)
the occurrence of any Event of Default;

(b)
a failure by an Obligor to pay any amount due under a Finance Document on its
due date, including without limitation, any cost, loss or liability arising as a
result of Clause 27 (Sharing among the Finance Parties);

(c)
funding, or making arrangements to fund, its participation in a Loan requested
by a Borrower in a Utilisation Request but not made by reason of the operation
of any one or more of the provisions of this Agreement (other than by reason of
default or negligence by that Finance Party alone); or

(d)
a Loan (or part of a Loan) not being prepaid in accordance with a notice of
prepayment given by a Borrower.

15.3
Indemnity to the Agent

An Obligor shall promptly indemnify the Agent against any cost, loss or
liability incurred by the Agent (acting reasonably) as a result of:
(a)
investigating any event which it reasonably believes is a Default;

(b)
entering into or performing any foreign exchange contract for the purposes of
Clause 6 (Optional Currencies); or

(c)
acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised; or

(d)
instructing lawyers, accountants, tax advisers, surveyors or other professional
advisers or experts as permitted under this Agreement and provided that the
Company has given its prior written consent (not to be unreasonably withheld) to
such instructions save that no such consent shall be required where the Agent
reasonably suspects a Default is continuing.

16.
MITIGATION BY THE LENDERS

16.1
Mitigation



93954-4-34-v4.0
51


70-40529536




--------------------------------------------------------------------------------





(a)
Each Finance Party shall, in consultation with the Obligors, take all reasonable
steps to mitigate any circumstances which arise and which would result in any
amount becoming payable under or pursuant to, or cancelled pursuant to, any of
Clause 8.1 (Illegality), Clause 13 (Tax gross-up and indemnities), Clause 14
(Increased costs) including (but not limited to) transferring its rights and
obligations under the Finance Documents to another Affiliate or Facility Office.

(b)
Paragraph (a) above does not in any way limit the obligations of any Obligor
under the Finance Documents.

16.2
Limitation of liability

(a)
An Obligor shall indemnify each Finance Party for all costs and expenses
reasonably incurred by that Finance Party as a result of steps taken by it under
Clause 16.1 (Mitigation).

(b)
A Finance Party is not obliged to take any steps under Clause 16.1 (Mitigation)
if, in the opinion of that Finance Party (acting reasonably), to do so might be
prejudicial to it.

17.
COSTS AND EXPENSES

17.1
Transaction expenses

An Obligor shall promptly on demand pay the Agent and the Arranger the amount of
all out of pocket costs and expenses (including legal fees up to the amount of
any cap agreed in respect thereof) reasonably incurred by any of them in
connection with the negotiation, preparation, printing, execution and
syndication of:
(a)
this Agreement and any other documents referred to in this Agreement; and

(b)
any other Finance Documents executed after the Effective Date.

17.2
Amendment costs

If (a) an Obligor requests an amendment, waiver or consent or (b) an amendment
is required pursuant to Clause 28.10 (Change of currency), an Obligor shall,
within three Business Days of demand, reimburse the Agent for the amount of all
costs and expenses (including legal fees) reasonably incurred by the Agent in
responding to, evaluating, negotiating or complying with that request or
requirement.
17.3
Enforcement costs

An Obligor shall, within three Business Days of demand, pay to each Finance
Party the amount of all costs and expenses (including legal fees) incurred by
that Finance Party in connection with the enforcement of, or the preservation of
any rights under, any Finance Document.


93954-4-34-v4.0
52


70-40529536




--------------------------------------------------------------------------------





SECTION 7
GUARANTEE
18.
GUARANTEE AND INDEMNITY

18.1
Guarantee and indemnity

The Guarantor irrevocably and unconditionally:
(a)
guarantees to each Finance Party punctual performance by each other Borrower of
all that Borrower's obligations under the Finance Documents;

(b)
undertakes with each Finance Party that whenever a Borrower does not pay any
amount when due under or in connection with any Finance Document, the Guarantor
shall immediately on demand pay that amount as if it was the principal obligor;
and

(c)
agrees with each Finance Party that if any obligation guaranteed by it is or
becomes unenforceable, invalid or illegal it will, as an independent and primary
obligation, indemnify that Finance Party immediately on demand against any cost,
loss or liability it incurs as a result of a Borrower not paying any amount
which would, but for such unenforceability, invalidity or illegality, have been
payable by it under any Finance Document on the date when it would have been
due. The amount payable by the Guarantor under this indemnity will not exceed
the amount it would have had to pay under this Clause 18 if the amount claimed
had been recoverable on the basis of a guarantee.

18.2
Continuing guarantee

This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by any Obligor under the Finance Documents, regardless of any
intermediate payment or discharge in whole or in part.
18.3
Reinstatement

If any discharge, release or arrangement (whether in respect of the obligations
of any Obligor or any security for those obligations or otherwise) is made by a
Finance Party in whole or in part on the basis of any payment, security or other
disposition which is avoided or must be restored in insolvency, liquidation,
administration or otherwise, without limitation, then the liability of the
Guarantor under this Clause 18 will continue or be reinstated as if the
discharge, release or arrangement had not occurred.
18.4
Waiver of defences



93954-4-34-v4.0
53


70-40529536




--------------------------------------------------------------------------------





The obligations of the Guarantor under this Clause 18 will not be affected by
any act, omission, matter or thing which, but for this Clause, would reduce,
release or prejudice any of its obligations under this Clause 18 (without
limitation and whether or not known to it or any Finance Party) including:
(a)
any time, waiver or consent granted to, or composition with, any Obligor or
other person;

(b)
the release of any other Obligor or any other person under the terms of any
composition or arrangement with any creditor of any member of the Group;

(c)
the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, any Obligor or other person or any non-presentation or non-observance
of any formality or other requirement in respect of any instrument or any
failure to realise the full value of any security;

(d)
any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
person;

(e)
any amendment, novation, supplement, extension or restatement (however
fundamental and whether or not more onerous) or replacement of a Finance
Document or any other document or security including without limitation any
change in the purpose of, any extension of, or any increase in, any facility or
the addition of any new facility under any Finance Document or other document;

(f)
any unenforceability, illegality or invalidity of any obligation of any person
under any Finance Document or any other document or security; or

(g)
any insolvency or similar proceedings.

18.5
Immediate recourse

The Guarantor waives any right it may have of first requiring any Finance Party
(or any trustee or agent on its behalf) to proceed against or enforce any other
rights or security or claim payment from any person before claiming from the
Guarantor under this Clause 18. This waiver applies irrespective of any law or
any provision of a Finance Document to the contrary.
18.6
Appropriations

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Finance Party (or any trustee or agent on its behalf) may:
(a)
refrain from applying or enforcing any other moneys, security or rights held or
received by that Finance Party (or any trustee or agent on its behalf) in
respect of those amounts, or apply and enforce the same in such manner and order
as it sees fit (whether against those amounts or otherwise) and the Guarantor
shall not be entitled to the benefit of the same; and



93954-4-34-v4.0
54


70-40529536




--------------------------------------------------------------------------------





(b)
hold in an interest-bearing suspense account any moneys received from the
Guarantor or on account of the Guarantor's liability under this Clause 18.

18.7
Deferral of Guarantor's rights

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full and
unless the Agent otherwise directs, the Guarantor will not exercise any rights
which it may have by reason of performance by it of its obligations under the
Finance Documents or by reason of any amount being payable, or liability
arising, under this Clause 18:
(a)
to be indemnified by an Obligor;

(b)
to claim any contribution from any other guarantor of any Obligor's obligations
under the Finance Documents;

(c)
to take the benefit (in whole or in part and whether by way of subrogation or
otherwise) of any rights of the Finance Parties under the Finance Documents or
of any other guarantee or security taken pursuant to, or in connection with, the
Finance Documents by any Finance Party;

(d)
to bring legal or other proceedings for an order requiring any Obligor to make
any payment, or perform any obligation, in respect of which the Guarantor has
given a guarantee, undertaking or indemnity under Clause 18.1 (Guarantee and
Indemnity);

(e)
to exercise any right of set-off against any Obligor; and/or

(f)
to claim or prove as a creditor of any Obligor in competition with any Finance
Party.

If the Guarantor receives any benefit, payment or distribution in relation to
such rights it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to the Finance
Parties by the Obligors under or in connection with the Finance Documents to be
repaid in full on trust for the Finance Parties and shall promptly pay or
transfer the same to the Agent or as the Agent may direct for application in
accordance with Clause 28 (Payment mechanics).
18.8
Additional security

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Finance Party.


93954-4-34-v4.0
55


70-40529536




--------------------------------------------------------------------------------





SECTION 8
REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT
19.
REPRESENTATIONS

Each Obligor makes the representations and warranties set out in this Clause 19
to each Finance Party on the date of the Amendment and Restatement Agreement and
on the Effective Date.
19.1
Status

(a)
It is a corporation, duly incorporated and validly existing under the law of its
jurisdiction of incorporation.

(b)
It and each of its Subsidiaries has the power to own its assets and carry on its
business as it is being conducted.

19.2
Binding obligations

The obligations expressed to be assumed by it in each Finance Document are,
subject to any general principles of law as at the Effective Date limiting its
obligations which are specifically referred to in any legal opinion delivered
pursuant to Clause 4 (Conditions of Utilisation), legal, valid, binding and
enforceable obligations.
19.3
Non-conflict with other obligations

The entry into and performance by it of, and the transactions contemplated by,
the Finance Documents do not and will not conflict with:
(a)
any law or regulation applicable to it;

(b)
its or any of its Subsidiaries' constitutional documents; or

(c)
any agreement or instrument binding upon it or any of its Subsidiaries or any of
its or any of its Subsidiaries' assets to an extent which could reasonably be
expected to have a Material Adverse Effect.

19.4
Power and authority

It has the power to enter into, perform and deliver, and has taken all necessary
action to authorise its entry into, performance and delivery of, the Finance
Documents to which it is a party and the transactions contemplated by those
Finance Documents.
19.5
Validity and admissibility in evidence

(a)
All Authorisations required:

(i)
to enable it lawfully to enter into, exercise its rights and comply with its
obligations in the Finance Documents to which it is a party; and



93954-4-34-v4.0
56


70-40529536




--------------------------------------------------------------------------------





(ii)
to make the Finance Documents to which it is a party admissible in evidence in
its jurisdiction of incorporation,

have been obtained or effected and are in full force and effect.
(b)
All material Authorisations (including, without limitation, in the case of each
Borrower pursuant to its DNO Licence) necessary for the conduct of its business,
trade and ordinary activities have been obtained and effected and are in full
force and effect.

19.6
Governing law and enforcement

(a)
The choice of English law as the governing law of the Finance Documents will be
recognised and enforced in its jurisdiction of incorporation.

(b)
Any judgment obtained in England in relation to a Finance Document will be
recognised and enforced in its jurisdiction of incorporation.

19.7
Deduction of Tax

It is not required to make any Tax Deduction (as defined in Clause 13.1
(Definitions) from any payment it may make under any Finance Document to a
Lender which is:
(a)
a Qualifying Lender:

(i)
falling within paragraph (i)(A) of the definition of Qualifying Lender; or

(ii)
except where a Direction has been given under section 931 of the ITA in relation
to the payment concerned, falling within paragraph (i)(B) of the definition of
Qualifying Lender; or

(iii)
falling within paragraph (ii) of the definition of Qualifying Lender or;

(b)
a Treaty Lender and the payment is one specified in a direction given by the
Commissioners of Revenue & Customs under Regulation 2 of the Double Taxation
Relief (Taxes on Income) (General) Regulations 1970 (SI 1970/488).

19.8
No filing or stamp taxes

Under the law of its jurisdiction of incorporation it is not necessary that the
Finance Documents be filed, recorded or enrolled with any court or other
authority in that jurisdiction or that any stamp, registration or similar tax be
paid on or in relation to the Finance Documents or the transactions contemplated
by the Finance Documents.
19.9
No default

(a)
No Event of Default is continuing or might reasonably be expected to result from
the making of any Utilisation.

(b)
No other event or circumstance is outstanding which constitutes a default under
any other agreement or instrument which is binding on it or any of its
Subsidiaries



93954-4-34-v4.0
57


70-40529536




--------------------------------------------------------------------------------





or to which its (or any of its Subsidiaries') assets are subject which might
reasonably be expected to have a Material Adverse Effect.
19.10
No misleading information

(a)
Any written factual information provided by any member of the Group (the
"Information") was true and accurate in all material respects as at the date it
was provided or as at the date (if any) at which it is stated.

(b)
Any financial projections contained in the Information have been prepared on the
basis of recent historical information and on the basis of assumptions believed
by it to be reasonable.

(c)
Nothing has occurred or been omitted from the Information and no information has
been given or withheld that results in the Information taken as a whole being
untrue or misleading in any material respect.

19.11
Financial statements

(a)
Its Original Financial Statements were prepared in accordance with IFRS
consistently applied unless expressly disclosed to the Agent in writing to the
contrary before the Effective Date.

(b)
Its Original Financial Statements fairly represent its financial condition as at
the end of the relevant financial year and operations during the relevant
financial year (consolidated in the case of the Guarantor) unless expressly
disclosed to the Agent in writing to the contrary before the Effective Date.

(c)
There has been no material adverse change in its business or financial condition
(or the business or consolidated financial condition of the Group, in the case
of the Guarantor) since the date of its Original Financial Statements.

19.12
Pari passu ranking

Its payment obligations under the Finance Documents rank at least pari passu
with the claims of all its other unsecured and unsubordinated creditors, except
for obligations mandatorily preferred by law applying to companies generally.
19.13
No proceedings pending or threatened

No litigation, arbitration or administrative proceedings of or before any court,
arbitral body or agency which, if adversely determined, might reasonably be
expected to have a Material Adverse Effect has or have (to the best of its
knowledge and belief) been started or threatened against it or any of its
Subsidiaries.
19.14
Environmental compliance

Each member of the Group has performed and observed in all material respects all
Environmental Law, Environmental Permits and all other material covenants,
conditions, restrictions or agreements directly or indirectly concerned with any
contamination, pollution or waste or the release or discharge of any toxic or
hazardous substance in


93954-4-34-v4.0
58


70-40529536




--------------------------------------------------------------------------------





connection with any real property which is or was at any time owned, leased or
occupied by any member of the Group or on which any member of the Group has
conducted any activity where failure to do so might reasonably be expected to
have a Material Adverse Effect.
19.15
Environmental Claims

No Environmental Claim has been commenced or (to the best of its knowledge and
belief) is threatened against any member of the Group where that claim would be
reasonably likely, if determined against that member of the Group to have a
Material Adverse Effect.
19.16
Sanctions

(a)
No member of the Group nor, to the knowledge of the Obligors, any director or
officer or Affiliate of any member of the Group is currently a target of any
financial or economic sanctions or trade embargoes ("Sanctions") administered or
enforced by the Office of Foreign Assets Control of the US Department of
Treasury (OFAC), the U.S. Departments of State or Commerce, the European Union,
the United Kingdom or any other regulatory authority, institutions or agency
which administers economic sanctions ("Sanctions Target").

(b)
No member of the Group is located, organised or resident in a country or
territory that is the subject or the target of Sanctions, including, without
limitation, Cuba, Iran, North Korea, Sudan and Syria.

Any provision of this Clause 19.16 shall not apply to any person if and to the
extent that it is or would be unenforceable by or in respect of that person by
reason of breach of any provision of Council Regulation (EC) No 2271/1996 of 22
November 1996 protecting against the effects of the extra-territorial
application of legislation adopted by a third country, and actions based thereon
or resulting therefrom (the "Blocking Regulation") (or any law or regulation
implementing such Regulation in any member state of the European Union or the
United Kingdom). For the avoidance of any doubt, nothing in this Clause 19.16 is
intended or should be interpreted or construed, as inducing any party to act in
a manner that would be in breach of any provision of the Blocking Regulation.
19.17
Anti-corruption

(a)
No member of the Group nor, to the best of the knowledge of the Obligors, any
director, officer or Affiliate of the Group has engaged in any activity or
conduct which would violate any applicable anti-money laundering, anti-bribery
or anti-corruption law or regulation.

(b)
Each Obligor has instituted and maintains policies and procedures designed to
prevent the violation of any applicable money laundering, bribery and corruption
laws.

19.18
Relevant Financial Institution



93954-4-34-v4.0
59


70-40529536




--------------------------------------------------------------------------------





No Obligor is a relevant financial institution (an "RFI") as defined in The
Financial Services and Markets Act 2000 (Excluded Activities and Prohibitions)
Order 2014.
19.19
Repetition

The Repeating Representations are deemed to be made by each Obligor (by
reference to the facts and circumstances then existing) on the date of each
Utilisation Request and the first day of each Interest Period.
20.
INFORMATION UNDERTAKINGS

The undertakings in this Clause 20 remain in force from the Effective Date for
so long as any amount is outstanding under the Finance Documents or any
Commitment is in force.
20.1
Financial statements

The Company shall supply to the Agent in sufficient copies for all the Lenders:
(a)
as soon as the same become available, but in any event within 180 days after the
end of each of its financial years:

(i)
its audited consolidated financial statements for that financial year; and

(ii)
the audited financial statements of each Borrower for that financial year; and

(b)
as soon as the same become available, but in any event within 90 days after the
end of each half of each of its financial years the unaudited consolidated
financial statements of the Group for that financial half year.

20.2
Compliance Certificate

(a)
The Company shall supply to the Agent, with each set of financial statements
delivered pursuant to paragraph (a)(i) or (b) of Clause 20.1 (Financial
statements), a Compliance Certificate setting out (in reasonable detail)
computations as to compliance with Clause 21 (Financial covenants) as at the
date as at which those financial statements were drawn up.

(b)
Each Compliance Certificate shall be signed by two directors of the Company (or,
failing that, by one director of the Company and the finance director or the
treasurer and investor reporting manager or the treasury and reporting manager
or the group financial controller or the company secretary of the Company).

20.3
Requirements as to financial statements

(a)
Each set of financial statements delivered by the Company pursuant to
Clause 20.1 (Financial statements) shall include a balance sheet, income
statement and cashflow statement and shall be certified by a director of the
relevant company as fairly representing its financial condition as at the date
as at which those financial statements were drawn up.



93954-4-34-v4.0
60


70-40529536




--------------------------------------------------------------------------------





(b)    
(i)
The Company shall procure that each set of financial statements of an Obligor
delivered pursuant to Clause 20.1 (Financial statements) is prepared using IFRS,
and accounting practices and financial reference periods consistent with those
applied in the preparation of the Original Financial Statements for that Obligor
unless, in relation to any set of financial statements, it notifies the Agent
that there has been a change in IFRS, or the accounting practices or reference
periods and its auditors (or, if appropriate, the auditors of the Obligor)
deliver to the Agent:

(A)
a description of any change necessary for those financial statements to reflect
the IFRS, accounting practices and reference periods upon which that Obligor's
Original Financial Statements were prepared; and

(B)
sufficient information, in form and substance as may be reasonably required by
the Agent, to enable the Lenders to determine whether Clause 21 (Financial
covenants) has been complied with and make an accurate comparison between the
financial position indicated in those financial statements and that Obligor's
Original Financial Statements.

(ii)
If the Company notifies the Agent of a change in accordance with paragraph (i)
above then the Company and Agent shall enter into negotiations in good faith
with a view to agreeing:

(A)
whether or not the change might result in any material alteration in the
commercial effect of any of the terms of this Agreement; and

(B)
if so, any amendments to this Agreement which may be necessary to ensure that
the change does not result in any material alteration in the commercial effect
of those terms,

and if any amendments are agreed they shall take effect and be binding on each
of the Parties in accordance with their terms.
Any reference in this Agreement to those financial statements shall be construed
as a reference to those financial statements as adjusted to reflect the basis
upon which the Original Financial Statements were prepared.
20.4
Information: miscellaneous

Each Borrower shall supply to the Agent (in sufficient copies for all the
Lenders, if the Agent so requests):
(a)
promptly upon becoming aware of them, the details of any litigation, arbitration
or administrative proceedings which are current, threatened or pending against
any member of the Group, and which might, if adversely determined, have a



93954-4-34-v4.0
61


70-40529536




--------------------------------------------------------------------------------





Material Adverse Effect (other than distribution price control reviews to which
all other electricity distribution network operators in Great Britain are
subject);
(b)
promptly written notice of each Obligor's Moody's Rating and S&P Rating and any
changes thereto;

(c)
promptly upon receipt a copy of each DNO Licence (and any amendment thereto or
renewal thereof) in respect of each Obligor; and

(d)
promptly, such further information regarding the financial condition, business
and operations of any member of the Group as any Finance Party (through the
Agent) may reasonably request.

20.5
Notification of default

(a)
Each Obligor shall notify the Agent of any Default (and the steps, if any, being
taken to remedy it) promptly upon becoming aware of its occurrence (unless that
Obligor is aware that a notification has already been provided by another
Obligor).

(b)
Promptly upon a request by the Agent, an Obligor shall supply to the Agent a
certificate signed by two of its directors or senior officers on its behalf
certifying that no Default is continuing (or if a Default is continuing,
specifying the Default and the steps, if any, being taken to remedy it) save
that a Borrower shall only be required to certify that no Default is continuing
in respect of itself.

20.6
Use of websites

(a)
An Obligor may satisfy its obligation under this Agreement to deliver any
information in relation to those Lenders ( the "Website Lenders") who accept
this method of communication by posting this information onto an electronic
website designated by the Company and the Agent (the "Designated Website") if:

(i)
the Agent expressly agrees (after consultation with each of the Lenders) that it
will accept communication of the information by this method;

(ii)
both the Obligor and the Agent are aware of the address of and any relevant
password specifications for the Designated Website; and

(iii)
the information is in a format previously agreed between the Obligor and the
Agent.

If any Lender (a "Paper Form Lender") does not agree to the delivery of
information electronically then the Agent shall notify the Obligor accordingly
and the Obligor shall supply the information to the Agent (in sufficient copies
for each Paper Form Lender) in paper form. In any event the Obligor shall supply
the Agent with at least one copy in paper form of any information required to be
provided by it.


93954-4-34-v4.0
62


70-40529536




--------------------------------------------------------------------------------





(b)
The Agent shall supply each Website Lender with the address of and any relevant
password specifications for the Designated Website following designation of that
website by the Obligor and the Agent.

(c)
The Obligor shall promptly upon becoming aware of its occurrence notify the
Agent if:

(i)
the Designated Website cannot be accessed due to technical failure;

(ii)
the password specifications for the Designated Website change;

(iii)
any new information which is required to be provided under this Agreement is
posted onto the Designated Website;

(iv)
any existing information which has been provided under this Agreement and posted
onto the Designated Website is amended; or

(v)
the Obligor becomes aware that the Designated Website or any information posted
onto the Designated Website is or has been infected by any electronic virus or
similar software.

If the Obligor notifies the Agent under paragraph (c)(i) or paragraph (c)(v)
above, all information to be provided by the Obligor under this Agreement after
the date of that notice shall be supplied in paper form unless and until the
Agent and each Website Lender is satisfied that the circumstances giving rise to
the notification are no longer continuing.
Any Website Lender may request, through the Agent, one paper copy of any
information required to be provided under this Agreement which is posted onto
the Designated Website. The Obligor shall comply with any such request within
ten Business Days.
20.7
"Know your customer" checks

(a)
If:

(i)
the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation made after the Effective Date;

(ii)
any change in the status of an Obligor or the composition of the shareholders of
an Obligor after the Effective Date; or

(iii)
a proposed assignment or transfer by a Lender of any of its rights and
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer,

obliges the Agent or any Lender (or, in the case of paragraph (iii) above, any
prospective new Lender) to comply with "know your customer" or similar
identification procedures in circumstances where the necessary information is
not already available to it, each Obligor shall promptly upon the request of the


93954-4-34-v4.0
63


70-40529536




--------------------------------------------------------------------------------





Agent or any Lender supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Agent (for itself, or on behalf
of any Lender) or any Lender (for itself or, in the case of the event described
in paragraph (iii) above, or on behalf of any prospective new Lender) in order
for the Agent, such Lender or, in the case of the event described in
paragraph (iii) above, any prospective new Lender to carry out and be satisfied
it has complied with all necessary "know your customer" or other similar checks
under all applicable laws and regulations pursuant to the transactions
contemplated in the Finance Documents.
(b)
Each Lender shall promptly upon the request of the Agent supply, or procure the
supply of, such documentation and other evidence as is reasonably requested by
the Agent (for itself) in order for the Agent to carry out and be satisfied it
has complied with all necessary "know your customer" or other similar checks
under all applicable laws and regulations pursuant to the transactions
contemplated in the Finance Documents.  

21.
FINANCIAL COVENANTS

21.1
Financial definitions

In this Clause 21:
"Borrowings" means, at any time, the outstanding principal, capital or nominal
amount and any fixed or minimum premium payable on prepayment or redemption of
any indebtedness for or in respect of:
(a)
moneys borrowed and debit balances with financial institutions;

(b)
any amount raised by acceptance under any acceptance credit facility;

(c)
any amount raised pursuant to any note purchase facility or the issue of bonds,
notes, debentures, loan stock or any similar instrument;

(d)
any finance or capital lease;

(e)
receivables sold or discounted (other than any receivables to the extent they
are sold on a non-recourse basis);

(f)
any counter-indemnity obligation in respect of a guarantee, indemnity, bond,
standby or documentary letter of credit or any other instrument issued by a bank
or financial institution (excluding any given in respect of trade credit arising
in the ordinary course of business);

(g)
any amount raised by the issue of redeemable shares which are redeemable before
the Termination Date;

(h)
any amount raised under any other transaction (including any forward sale or
purchase agreement) having the commercial effect of a borrowing; and



93954-4-34-v4.0
64


70-40529536




--------------------------------------------------------------------------------





(i)
(without double counting) the amount of any liability in respect of any
guarantee or indemnity for any of the items referred to in paragraphs (a) to (h)
above.

"Calculation Date" means each of 30 June and 31 December in any year.
"Consolidated EBIT" means the consolidated profit shown in the consolidated
financial statements of the Group on the line entitled "operating profit":
(a)
before taking into account any items treated as exceptional items;

(b)
after deducting the amount of any profit of any member of the Group which is
attributable to minority interests;

(c)
after adding dividends received from any investment or entity (which is not
itself a member of the Group) in which any member of the Group has an ownership
interest;

(d)
before taking into account any realised and unrealised exchange gains and losses
including those arising on translation of currency debt;

(e)
before taking into account any gain or loss arising from an upward or downward
revaluation of any asset at any time before the date of the Guarantor's Original
Financial Statements,

in each case, to the extent added, deducted or taken into account, as the case
may be, for the purposes of determining profits of the Group from ordinary
activities before taxation (and without double counting).
"Consolidated Net Finance Charges" means, for any Relevant Period, the aggregate
amount of net interest paid on Consolidated Senior Total Net Debt included in
the consolidated cash flow statement for the Group in respect of that Relevant
Period.
"Consolidated Senior Total Net Debt" means, at any time, the aggregate amount of
all obligations of the Group for or in respect of Borrowings (other than between
members of the Group) which rank at least pari passu with the Loans advanced
hereunder but:
(a)
deducting the aggregate amount of all obligations of any member of the Group in
respect of Project Finance Borrowings;

(b)
deducting the aggregate amount of all obligations of any member of the Group in
respect of Borrowings to the extent that the repayment or redemption of such
Borrowings is provided for by the purchase by a member of the Group of a
guaranteed investment contract; and

(c)
deducting the aggregate amount of freely available cash and Cash Equivalent
Investments held by any member of the Group at such time,

and so that no amount shall be excluded more than once.


93954-4-34-v4.0
65


70-40529536




--------------------------------------------------------------------------------





"Interest Cover" means, in respect of any Relevant Period, the ratio of
Consolidated EBIT for that Relevant Period to Consolidated Net Finance Charges
for that Relevant Period.
"Northeast Senior Total Net Debt" means, at any time, the aggregate amount of
all obligations of Northeast for or in respect of Borrowings which rank at least
pari passu with the Loans advanced hereunder but:
(a)
deducting the aggregate amount of all obligations of Northeast in respect of
Project Finance Borrowings;

(b)
deducting the aggregate amount of all obligations of Northeast in respect of
Borrowings to the extent that the repayment or redemption of such Borrowings is
provided for by the purchase by a member of the Group of a guaranteed investment
contract; and

(c)
deducting the aggregate amount of freely available cash and Cash Equivalent
Investments held by Northeast at such time,

and so that no amount shall be excluded more than once.
"Project Finance Borrowings" means any indebtedness to finance or refinance the
ownership, acquisition, development, design, engineering, procurement,
construction, servicing, management and/or operation of any project or asset:
(a)
which is incurred by an Excluded Subsidiary; or

(b)
in respect of which the person or persons to whom any such indebtedness is or
may be owed by the relevant borrower (whether or not a member of the Group) has
or have no recourse whatsoever to any member of the Group (other than an
Excluded Subsidiary) for the repayment thereof other than:

(i)
recourse to such member of the Group for amounts limited to the cash flow or net
cash flow (other than historic cash flow or historic net cash flow) from, or
ownership interests or other investments in, such project or asset; and/or

(ii)
recourse to such member of the Group for the purpose only of enabling amounts to
be claimed in respect of such indebtedness in an enforcement of any Security
given by such member of the Group over such project or asset or the income, cash
flow or other proceeds deriving therefrom (or given by any shareholder or the
like or other investor in the borrower or in the owner of such project or asset
over its shares or the like in the capital of or other investment in the
borrower or in the owner of such project or asset) to secure such indebtedness
provided that:

(A)
the extent of such recourse to such member of the Group is limited solely to the
amount of any recoveries made on any such enforcement; and



93954-4-34-v4.0
66


70-40529536




--------------------------------------------------------------------------------





(B)
such person or persons is/are not entitled, by virtue of any right or claim
arising out of or in connection with such indebtedness, to commence proceedings
for the winding up or dissolution of an Obligor or to appoint or procure the
appointment of any receiver, trustee or similar person or officer in respect of
an Obligor or any of its assets (save for the assets the subject of such
Security); and/or

(iii)
recourse to such borrower generally, or directly or indirectly to a member of
the Group, under any form of assurance, undertaking or support, which recourse
is principally limited to a claim for damages (other than liquidated damages and
damages required to be calculated in a specified way) for breach of any
obligation (not being a payment obligation or an obligation to procure payment
by another or an indemnity in respect thereof or any obligation to comply or to
procure compliance by another with any financial ratios or other tests of
financial condition) by the person against which such recourse is available.

For the avoidance of doubt, recourse as permitted by (i), (ii) or (iii) above
shall not be had to the cash flow of a Borrower other than to the extent of the
amount of cash flow derived solely from an investment or investments in the
relevant project or asset.
For the purpose of this definition of "Project Finance Borrowings", "Excluded
Subsidiary" means any Subsidiary of the Guarantor (other than a Borrower):
(a)
in respect of which neither the Guarantor nor any Subsidiary of the Guarantor
(other than another Excluded Subsidiary) has undertaken any legal obligation to
give any guarantee of any Borrowings (other than in respect of intra-Group
Borrowings or pursuant to any statutory obligation) and the Subsidiaries of
which are all Excluded Subsidiaries; and

(b)
which has been designated as such by the Guarantor by written notice to the
Agent (and the Guarantor has not subsequently delivered written notice to the
Agent that such Subsidiary is no longer an Excluded Subsidiary).

"Relevant Period" means each period of twelve months ending on a Calculation
Date.
"Yorkshire Senior Total Net Debt" means, at any time, the aggregate amount of
all obligations of Yorkshire for or in respect of Borrowings which rank at least
pari passu with the Loans advanced hereunder but:
(a)
deducting the aggregate amount of all obligations of Yorkshire in respect of
Project Finance Borrowings;

(b)
deducting the aggregate amount of all obligations of Yorkshire in respect of
Borrowings to the extent that the repayment or redemption of such Borrowings is
provided for by the purchase by a member of the Group of a guaranteed investment
contract; and



93954-4-34-v4.0
67


70-40529536




--------------------------------------------------------------------------------





(c)
deducting the aggregate amount of freely available cash and Cash Equivalent
Investments held by Yorkshire at such time,

and so that no amount shall be excluded more than once.
21.2
Financial condition

The Guarantor shall ensure that:
(a)
Interest Cover for each Relevant Period shall be not less than 2.50:1;

(b)
Yorkshire Senior Total Net Debt on any Calculation Date shall not exceed 65 per
cent. of Yorkshire RAV on such Calculation Date;

(c)
Northeast Senior Total Net Debt on any Calculation Date shall not exceed 65 per
cent. of Northeast RAV on such Calculation Date; and

(d)
Consolidated Senior Total Net Debt on any Calculation Date shall not exceed 80
per cent. of Aggregate RAV on such Calculation Date.

21.3
Financial testing

The financial covenants set out in Clause 21.2 (Financial condition) shall be
tested by reference to each of the financial statements and/or each Compliance
Certificate delivered pursuant to Clause 20.2 (Compliance Certificate).
22.
GENERAL UNDERTAKINGS

The undertakings in this Clause 22 remain in force from the Effective Date for
so long as any amount is outstanding under the Finance Documents or any
Commitment is in force.
22.1
Authorisations

Each Obligor shall promptly:
(a)
obtain, comply with and do all that is necessary to maintain in full force and
effect; and

(b)
supply certified copies to the Agent of

any Authorisation required under any law or regulation of its jurisdiction of
incorporation to enable it to perform its obligations under the Finance
Documents and to ensure the legality, validity, enforceability or admissibility
in evidence in its jurisdiction of incorporation of any Finance Document.
22.2
Compliance with laws

Each Obligor shall comply in all respects with all laws to which it may be
subject, if failure so to comply would materially impair its ability to perform
its obligations under the Finance Documents.


93954-4-34-v4.0
68


70-40529536




--------------------------------------------------------------------------------





22.3
Negative pledge

(a)
No Obligor shall create or permit to subsist any Security over any of its
assets.

(b)
No Obligor shall:

(i)
sell, transfer or otherwise dispose of any of its assets on terms whereby they
are or may be leased to or re-acquired by an Obligor;

(ii)
sell, transfer or otherwise dispose of any of its receivables on recourse terms;

(iii)
enter into any arrangement under which money or the benefit of a bank or other
account may be applied, set-off or made subject to a combination of accounts; or

(iv)
enter into any other preferential arrangement having a similar effect,

in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset.
(c)
Paragraphs (a) and (b) above do not apply to:

(i)
any netting or set-off arrangement entered into by any Obligor in the ordinary
course of its banking arrangements for the purpose of netting debit and credit
balances;

(ii)
any lien arising by operation of law and in the ordinary course of trading;

(iii)
any Security over or affecting (or transaction ("Quasi-Security") described in
paragraph (b) above affecting) any asset acquired by an Obligor after the
Effective Date if:

(A)
the Security or Quasi-Security was not created in contemplation of the
acquisition of that asset by the Obligor;

(B)
the principal amount secured has not been increased in contemplation of, or
since the acquisition of that asset by the Obligor; and

(C)
the Security or Quasi-Security is removed or discharged within three months of
the date of acquisition of such asset;

(iv)
any Security securing Project Finance Borrowings;

(v)
any Security over the shares of any member of the Group which is not an Obligor
provided such Security was required by and forms part of a Project Finance
Borrowing arrangement;

(vi)
any Security entered into pursuant to any Finance Document; or



93954-4-34-v4.0
69


70-40529536




--------------------------------------------------------------------------------





(vii)
any Security or Quasi-Security securing indebtedness the principal amount of
which (when aggregated with the principal amount of any other indebtedness which
has the benefit of Security or Quasi-Security given by any member of the Group
other than any permitted under paragraphs (i) to (vi) above) does not exceed
£50,000,000 (or its equivalent in another currency or currencies).

22.4
Disposals

No Obligor shall enter into a single transaction or a series of transactions
(whether related or not) and whether voluntary or involuntary to sell, lease,
transfer or otherwise dispose of all or substantially all of its assets.
22.5
Merger

No Obligor shall enter into any amalgamation, demerger, merger or corporate
reconstruction, provided that nothing in this Clause 22.5 shall prohibit an
Obligor from doing anything in connection with any amalgamation, demerger,
merger or corporate reconstruction of any of its subsidiaries which does not
involve an amalgamation, demerger, merger or corporate reconstruction of an
Obligor.
22.6
Change of business

Each Obligor shall procure that no substantial change is made to the general
nature of its business or the business of the Group taken as a whole from that
carried on at the Effective Date.
22.7
Insurance

Each Obligor shall maintain insurances on and in relation to its business and
assets with reputable underwriters or insurance companies against those risks
and to the extent as is consistent with sound business practice.
22.8
Compliance with DNO Licences and duties under the Electricity Act

Each Borrower shall not breach any of its DNO Licence conditions nor any of its
obligations under the Electricity Act, the Competition Act and/or the Enterprise
Act where any such breach could reasonably be expected to result in the
revocation of its DNO Licence or would materially impair its ability to perform
its obligations under the Finance Documents.
22.9
Sanctions

(a)
No Obligors shall lend, invest, contribute or otherwise make available the
proceeds of any Loan to or for the benefit of any then-current Sanctions Target.

(b)
This Clause 22.9 shall not apply to any person if and to the extent that it is
or would be unenforceable by or in respect of that person by reason of breach of
any provision of the Blocking Regulation (or any law or regulation implementing
such Regulation in any member state of the European Union or the United



93954-4-34-v4.0
70


70-40529536




--------------------------------------------------------------------------------





Kingdom). For the avoidance of any doubt, nothing in this Clause 22.9 is
intended or should be interpreted or construed, as inducing any party to act in
a manner that would be in breach of any provision of the Blocking Regulation.
22.10
Anti-corruption

The Obligors shall maintain policies and procedures designed to prevent the
violation of any applicable money laundering, bribery and corruption laws.
22.11
Relevant Financial Institution

Each Obligor shall promptly notify the Agent if it is or becomes an RFI and
shall confirm the date on which it became an RFI.
23.
EVENTS OF DEFAULT

Each of the events or circumstances set out in this Clause 23 is an Event of
Default (save as for Clause 23.14 (Acceleration)).
23.1
Non-payment

An Obligor does not pay on the due date any amount payable pursuant to a Finance
Document at the place at and in the currency in which it is expressed to be
payable unless:
(a)
its failure to pay is caused by:

(i)
administrative or technical error; or

(ii)
a Disruption Event; and

(b)
payment is made within 3 Business Days of its due date.

23.2
Financial covenants

Any requirement of Clause 21 (Financial covenants) is not satisfied.
23.3
Other obligations

(a)
An Obligor does not comply with any provision of the Finance Documents (other
than those referred to in Clause 23.1 (Non-payment) and Clause 23.2 (Financial
covenants)).

(b)
No Event of Default under paragraph (a) above will occur if the failure to
comply is capable of remedy and is remedied within 20 Business Days of the Agent
giving notice to the Company or the Company becoming aware of the failure to
comply.

23.4
Misrepresentation

Any representation or statement made or deemed to be made by an Obligor in the
Finance Documents or any other document delivered by or on behalf of any Obligor
under or in


93954-4-34-v4.0
71


70-40529536




--------------------------------------------------------------------------------





connection with any Finance Document is or proves to have been incorrect or
misleading in any material respect when made or deemed to be made.
23.5
Cross default

(a)
Any Financial Indebtedness of any Obligor is not paid when due nor within any
originally applicable grace period.

(b)
Any Financial Indebtedness of any member of any Obligor is declared to be or
otherwise becomes due and payable prior to its specified maturity as a result of
an event of default (however described).

(c)
Any commitment for any Financial Indebtedness of any member of the Group is
cancelled or suspended by a creditor of any member of the Group as a result of
an event of default (however described).

(d)
Any creditor of any member of the Group becomes entitled to declare any
Financial Indebtedness of any member of the Group due and payable prior to its
specified maturity as a result of an event of default (however described).

(e)
No Event of Default will occur under this Clause 23.5 if the aggregate amount of
Financial Indebtedness or commitment for Financial Indebtedness falling within
paragraphs (a) to (d) above is less than £25,000,000 (or its equivalent in any
other currency or currencies) or (save where the same has resulted in recourse
to a member of the Group pursuant to paragraph (c) of the definition of "Project
Finance Borrowings") the Financial Indebtedness is Project Finance Borrowing.

23.6
Insolvency

(a)
An Obligor is unable or admits inability to pay its debts as they fall due,
suspends making payments on any of its debts or, by reason of actual or
anticipated financial difficulties, commences negotiations with one or more of
its creditors (excluding any Finance Party in its capacity as such) with a view
to rescheduling any of its indebtedness.

(b)
The value of the assets of any Obligor is less than its liabilities (taking into
account contingent and prospective liabilities).

(c)
A moratorium is declared in respect of any indebtedness of any Obligor.

23.7
Insolvency proceedings

(a)
Any corporate action, legal proceedings or other procedure or step is taken in
relation to:

(i)
the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganisation (by way of voluntary arrangement,
scheme of arrangement or otherwise) of any Obligor;

(ii)
a composition, compromise, assignment or arrangement with any creditor of any
Obligor;



93954-4-34-v4.0
72


70-40529536




--------------------------------------------------------------------------------





(iii)
the appointment of a liquidator, receiver, administrative receiver,
administrator, compulsory manager or other similar officer in respect of any
Obligor or any of its assets; or

(iv)
enforcement of any Security over any assets of any Obligor,

or any analogous procedure or step is taken in any jurisdiction.
(b)
Paragraph (a) shall not apply to any winding-up petition which is frivolous or
vexatious and which is discharged, stayed or dismissed within 21 days of
commencement or, if earlier, the date on which it is advertised.

23.8
Creditors' process

Any expropriation, attachment, sequestration, distress or execution affects any
asset or assets of the Obligors taken together having an aggregate value of
£25,000,000 and is not discharged within 21 days.
23.9
Governmental Intervention

By or under the authority of any government:
(a)
the management of any member of the Group is wholly or substantially displaced
or the authority of any member of the Group in the conduct of its business is
wholly or substantially curtailed; or

(b)
all or a majority of the issued shares of any Obligor or the whole or any
material part of its revenues or assets is seized, nationalised, expropriated or
compulsorily acquired.

23.10
Cessation of business

Any Obligor suspends or ceases to carry on (or threatens to suspend or cease to
carry on) all or a material part of its business.
23.11
Unlawfulness

It is or becomes unlawful for an Obligor to perform any of its obligations under
the Finance Documents.
23.12
Repudiation

An Obligor repudiates a Finance Document or evidences an intention to repudiate
a Finance Document.
23.13
Borrower DNO Licence Events

(a)
Notice is given to terminate or revoke a Borrower's DNO Licence.

(b)
A Borrower is issued with an order by the Authority as a result of the
Authority's belief that the Borrower is in breach (or is likely to be in breach)
of a condition



93954-4-34-v4.0
73


70-40529536




--------------------------------------------------------------------------------





in its DNO Licence or its obligations under the Electricity Act and such breach
or the issuance of such order could reasonably be expected to have a Material
Adverse Effect.
23.14
Acceleration

On and at any time after the occurrence of an Event of Default which is
continuing the Agent may, and shall if so directed by the Majority Lenders, by
notice to each Obligor:
(a)
cancel the Total Commitments whereupon they shall immediately be cancelled;

(b)
declare that all or part of the Loans, together with accrued interest, and all
other amounts accrued or outstanding under the Finance Documents be immediately
due and payable, whereupon they shall become immediately due and payable; and/or

(c)
declare that all or part of the Loans be payable on demand, whereupon they shall
immediately become payable on demand by the Agent on the instructions of the
Majority Lenders.

23.15
Protected Rights of the Borrowers as holders of a DNO Licence

(a)
Notwithstanding any other provision of any of the Finance Documents, if an Event
of Default occurs and such Event of Default has not arisen as a result of any
act or omission or state of affairs in existence which, relates to a Borrower,
such Event of Default shall be deemed not to have occurred in relation to that
Borrower and, accordingly, the powers described in paragraphs (a) to (c) of
Clause 23.14 (Acceleration) shall be deemed not to have arisen as against that
Borrower as regards (a) Loans made to and all sums owed by that Borrower under
the Finance Documents, and (b) the unutilised portion of the applicable Tranche
made available to that Borrower.

(b)
The provisions of paragraph (a) of this Clause 23.15 shall not operate so as to
limit the rights of the Agent to exercise all or any of the powers described in
paragraphs (a) to (c) of Clause 23.14 (Acceleration) against any Obligor (not
being a Borrower) on or following the occurrence of any Event of Default
(including where such Event of Default occurs as a result of any act or omission
or state of affairs in existence which in each case relates to a Borrower) nor
shall the provisions of paragraph (a) of this Clause 23.15 qualify the
obligation of the Agent to exercise such powers, rights and remedies against any
Obligor (not being a Borrower) if so instructed by the Majority Lenders.



93954-4-34-v4.0
74


70-40529536




--------------------------------------------------------------------------------





SECTION 9
CHANGES TO PARTIES
24.
CHANGES TO THE PARTIES

24.1
Assignments and transfers by the Lenders

Subject to this Clause 24, a Lender (the "Existing Lender") may:
(a)
assign any of its rights; or

(b)
transfer by novation any of its rights and obligations,

to another bank or financial institution or to a trust, fund or other entity
which is regularly engaged in or established for the purpose of making,
purchasing or investing in loans, securities or other financial assets (the "New
Lender").
24.2
Conditions of assignment or transfer

(a)
The consent of the Company is required for an assignment or transfer by an
Existing Lender, unless the assignment or transfer is to another Lender or an
Affiliate of a Lender or an Event of Default has occurred and is continuing.

(b)
The consent of the Company to an assignment or transfer must not be unreasonably
withheld or delayed. The Company will be deemed to have given its consent five
Business Days after the Existing Lender has requested it unless consent is
expressly refused by the Company within that time.

(c)
An assignment will only be effective on:

(i)
receipt by the Agent of written confirmation from the New Lender (in form and
substance satisfactory to the Agent) that the New Lender will assume the same
obligations to the other Finance Parties as it would have been under if it was
an Original Lender; and

(ii)
performance by the Agent of all necessary "know your customer" or other checks
relating to any person that it is required to carry out in relation to such
assignment to a New Lender, the completion of which the Agent shall promptly
notify to the Existing Lender and the New Lender.

(d)
A transfer will only be effective if the procedure set out in Clause 24.5
(Procedure for transfer) is complied with.

(e)
If:

(i)
a Lender assigns or transfers any of its rights or obligations under the Finance
Documents or changes its Facility Office; and

(ii)
as a result of circumstances existing at the date the assignment, transfer or
change occurs, an Obligor would be obliged to make a payment to the



93954-4-34-v4.0
75


70-40529536




--------------------------------------------------------------------------------





New Lender or Lender acting through its new Facility Office under Clause 13 (Tax
gross-up and indemnities) or Clause 14 (Increased costs),
then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those Clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, transfer or change had not occurred. This paragraph (e)
shall not apply:
(iii)
in respect of an assignment or transfer made in the ordinary course of the
primary syndication of the Facility; or

(iv)
in relation to Clause ‎‎13.2 (Tax gross-up), to a Treaty Lender that has
included a confirmation of its scheme reference number and its jurisdiction of
tax residence in accordance with paragraph (g)(ii)(B) of Clause ‎‎13.2 (Tax
gross-up) if the Obligor making the payment has not made a Borrower DTTP Filing
in respect of that Treaty Lender.

(f)
Each New Lender, by executing the relevant Transfer Certificate or Assignment
Agreement, confirms, for the avoidance of doubt, that the Agent has authority to
execute on its behalf any amendment or waiver that has been approved by or on
behalf of the requisite Lender or Lenders in accordance with this Agreement on
or prior to the date on which the transfer or assignment becomes effective in
accordance with this Agreement and that it is bound by that decision to the same
extent as the Existing Lender would have been had it remained a Lender.

(g)
No Existing Lender shall assign or transfer any of its rights and/or obligations
under a Tranche to a New Lender without simultaneously assigning and/or
transferring on a pro rata basis its rights and/or obligations under the other
Tranches to such New Lender.

24.3
Assignment or transfer fee

The New Lender shall, on the date upon which an assignment or transfer takes
effect, pay to the Agent (for its own account) a fee of £2,500.
24.4
Limitation of responsibility of Existing Lenders

(a)
Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

(i)
the legality, validity, effectiveness, adequacy or enforceability of the Finance
Documents or any other documents;

(ii)
the financial condition of any Obligor;

(iii)
the performance and observance by any Obligor of its obligations under the
Finance Documents or any other documents; or



93954-4-34-v4.0
76


70-40529536




--------------------------------------------------------------------------------





(iv)
the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Document or any other document,

and any representations or warranties implied by law are excluded.
(b)
Each New Lender confirms to the Existing Lender and the other Finance Parties
that it:

(i)
has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
in connection with any Finance Document; and

(ii)
will continue to make its own independent appraisal of the creditworthiness of
each Obligor and its related entities whilst any amount is or may be outstanding
under the Finance Documents or any Commitment is in force.

(c)
Nothing in any Finance Document obliges an Existing Lender to:

(i)
accept a re-transfer or re-assignment from a New Lender of any of the rights and
obligations assigned or transferred under this Clause 24; or

(ii)
support any losses directly or indirectly incurred by the New Lender by reason
of the non-performance by any Obligor of its obligations under the Finance
Documents or otherwise.

24.5
Procedure for transfer

(a)
Subject to the conditions set out in Clause 24.2 (Conditions of assignment or
transfer) a transfer is effected in accordance with paragraph (c) below when the
Agent executes an otherwise duly completed Transfer Certificate delivered to it
by the Existing Lender and the New Lender. The Agent shall, subject to
paragraph (b) below, as soon as reasonably practicable after receipt by it of a
duly completed Transfer Certificate appearing on its face to comply with the
terms of this Agreement and delivered in accordance with the terms of this
Agreement, execute that Transfer Certificate.

(b)
The Agent shall only be obliged to execute a Transfer Certificate delivered to
it by the Existing Lender and the New Lender once it is satisfied it has
complied with all necessary all "know your customer" or other similar checks
under all applicable laws and regulations in relation to the transfer to such
New Lender.

(c)
Subject to Clause 24.9 (Pro rata interest settlement), on the Transfer Date:

(i)
to the extent that in the Transfer Certificate the Existing Lender seeks to
transfer by novation its rights and obligations under the Finance Documents each
of the Obligors and the Existing Lender shall be released from further
obligations towards one another under the Finance



93954-4-34-v4.0
77


70-40529536




--------------------------------------------------------------------------------





Documents and their respective rights against one another under the Finance
Documents shall be cancelled (being the "Discharged Rights and Obligations");
(ii)
each of the Obligors and the New Lender shall assume obligations towards one
another and/or acquire rights against one another which differ from the
Discharged Rights and Obligations only insofar as that Obligor and the New
Lender have assumed and/or acquired the same in place of that Obligor and the
Existing Lender;

(iii)
the Agent, the Arranger, the New Lender and other Lenders shall acquire the same
rights and assume the same obligations between themselves as they would have
acquired and assumed had the New Lender been an Original Lender with the rights
and/or obligations acquired or assumed by it as a result of the transfer and to
that extent the Agent, the Arranger and the Existing Lender shall each be
released from further obligations to each other under the Finance Documents; and

(iv)
the New Lender shall become a Party as a "Lender".

24.6
Procedure for assignment

(a)
Subject to the conditions set out in Clause 24.2 (Conditions of assignment or
transfer) an assignment may be effected in accordance with paragraph (c) below
when the Agent executes an otherwise duly completed Assignment Agreement
delivered to it by the Existing Lender and the New Lender. The Agent shall,
subject to paragraph (b) below, as soon as reasonably practicable after receipt
by it of a duly completed Assignment Agreement appearing on its face to comply
with the terms of this Agreement and delivered in accordance with the terms of
this Agreement, execute that Assignment Agreement.

(b)
The Agent shall only be obliged to execute an Assignment Agreement delivered to
it by the Existing Lender and the New Lender once it is satisfied it has
complied with all necessary "know your customer" or other similar checks under
all applicable laws and regulations in relation to the assignment to such New
Lender.

(c)
Subject to Clause 24.9 (Pro rata interest settlement), on the Transfer Date:

(i)
the Existing Lender will assign absolutely to the New Lender the rights under
the Finance Documents expressed to be the subject of the assignment in the
Assignment Agreement;

(ii)
the Existing Lender will be released by each Obligor and the other Finance
Parties from the obligations owed by it (the "Relevant Obligations") and
expressed to be the subject of the release in the Assignment Agreement; and

(iii)
the New Lender shall become a Party as a "Lender" and will be bound by
obligations equivalent to the Relevant Obligations.



93954-4-34-v4.0
78


70-40529536




--------------------------------------------------------------------------------





(d)
Lenders may utilise procedures other than those set out in this Clause 24.6 to
assign their rights under the Finance Documents (but not, without the consent of
the relevant Obligor or unless in accordance with Clause 24.5 (Procedure for
transfer), to obtain a release by that Obligor from the obligations owed to that
Obligor by the Lenders nor the assumption of equivalent obligations by a New
Lender) provided that they comply with the conditions set out in Clause 24.2
(Conditions of assignment or transfer).

24.7
Copy of Transfer Certificate, Assignment Agreement or Increase Confirmation to
Company

The Agent shall, as soon as reasonably practicable after it has executed a
Transfer Certificate, an Assignment Agreement or an Increase Confirmation, send
to the Company a copy of that Transfer Certificate, Assignment Agreement or
Increase Confirmation.
24.8
Security over Lenders' rights

In addition to the other rights provided to Lenders under this Clause 24, each
Lender may without consulting with or obtaining consent from any Obligor at any
time charge, assign or otherwise create Security in or over (whether by way of
collateral or otherwise) all or any of its rights under any Finance Document to
secure obligations of that Lender including, without limitation:
(a)
any charge, assignment or other Security to secure obligations to a federal
reserve or central bank; and

(b)
in the case of any Lender which is a fund, any charge, assignment or other
Security granted to any holders (or trustee or representatives of holders) of
obligations owed, or securities issued, by that Lender as Security for those
obligations or securities,

except that no such charge, assignment or Security shall:
(i)
release a Lender from any of its obligations under the Finance Documents or
substitute the beneficiary of the relevant charge, assignment or Security for
the Lender as a party to any of the Finance Documents; or

(ii)
require any payments to be made by an Obligor or grant to any person any more
extensive rights than those required to be made or granted to the relevant
Lender under the Finance Documents.

24.9
Pro rata interest settlement



93954-4-34-v4.0
79


70-40529536




--------------------------------------------------------------------------------





If the Agent has notified the Lenders that it is able to distribute interest
payments on a "pro rata basis" to Existing Lenders and New Lenders then (in
respect of any transfer pursuant to Clause 24.5 (Procedure for transfer) or any
assignment pursuant to Clause 24.6 (Procedure for assignment) the Transfer Date
of which, in each case, is after the date of such notification and is not on the
last day of an Interest Period):
(a)
any interest or fees in respect of the relevant participation which are
expressed to accrue by reference to the lapse of time shall continue to accrue
in favour of the Existing Lender up to but excluding the Transfer Date ("Accrued
Amounts") and shall become due and payable to the Existing Lender (without
further interest accruing on them) on the last day of the current Interest
Period (or, if the Interest Period is longer than six Months, on the next of the
dates which falls at six Monthly intervals after the first day of that Interest
Period); and

(b)
the rights assigned or transferred by the Existing Lender will not include the
right to the Accrued Amounts, so that, for the avoidance of doubt:

(i)
when the Accrued Amounts become payable, those Accrued Amounts will be payable
to the Existing Lender; and

(ii)
the amount payable to the New Lender on that date will be the amount which
would, but for the application of this Clause 24.9, have been payable to it on
that date, but after deduction of the Accrued Amounts.

(c)
In this Clause 24.9 references to "Interest Period" shall be construed to
include a reference to any other period for accrual of fees.

24.10
Assignments and transfer by Obligors

No Obligor may assign any of its rights or transfer any of its rights or
obligations under the Finance Documents.


93954-4-34-v4.0
80


70-40529536




--------------------------------------------------------------------------------





SECTION 10
THE FINANCE PARTIES
25.
ROLE OF THE AGENT AND THE ARRANGER

25.1
Appointment of the Agent

(a)
Each other Finance Party appoints the Agent to act as its agent under and in
connection with the Finance Documents.

(b)
Each other Finance Party authorises the Agent to exercise the rights, powers,
authorities and discretions specifically given to the Agent under or in
connection with the Finance Documents together with any other incidental rights,
powers, authorities and discretions.

25.2
Duties of the Agent

(a)
Subject to paragraph (b) below, the Agent shall promptly forward to a Party the
original or a copy of any document which is delivered to the Agent for that
Party by any other Party.

(b)
Without prejudice to Clause 24.7 (Copy of Transfer Certificate, Assignment
Agreement or Increase Confirmation to Company), paragraph (a) above shall not
apply to any Transfer Certificate, any Assignment Agreement or any Increase
Confirmation.

(c)
Except where a Finance Document specifically provides otherwise, the Agent is
not obliged to review or check the adequacy, accuracy or completeness of any
document it forwards to another Party.

(d)
If the Agent receives notice from a Party referring to this Agreement,
describing a Default and stating that the circumstance described is a Default,
it shall promptly notify the other Finance Parties.

(e)
If the Agent is aware of the non-payment of any principal, interest, commitment
fee or other fee payable to a Finance Party (other than the Agent or the
Arranger) under this Agreement it shall promptly notify the other Finance
Parties.

(f)
The Agent shall provide to the Obligors, within 5 Business Days of a request by
an Obligor (but no more frequently than once per calendar month), a list (which
may be in electronic form) setting out the names of the Lenders as at the date
of that request, their respective Commitments, the address and fax number (and
the department or officer, if any, for whose attention any communication is to
be made) of each Lender for any communication to be made or document to be
delivered under or in connection with the Finance Documents, the electronic mail
address and/or any other information required to enable the sending and receipt
of information by electronic mail or other electronic means to and by each
Lender to whom any communication under or in connection with the Finance
Documents may be made by that means and the account details of each Lender



93954-4-34-v4.0
81


70-40529536




--------------------------------------------------------------------------------





for any payment to be distributed by the Agent to that Lender under the Finance
Documents.
(g)
The Agent's duties under the Finance Documents are solely mechanical and
administrative in nature.

25.3
Role of the Arranger

Except as specifically provided in the Finance Documents, the Arranger has no
obligations of any kind to any other Party under or in connection with any
Finance Document.
25.4
No fiduciary duties

(a)
Nothing in this Agreement constitutes the Agent or the Arranger as a trustee or
fiduciary of any other person.

(b)
Neither the Agent nor the Arranger shall be bound to account to any Lender for
any sum or the profit element of any sum received by it for its own account.

25.5
Business with the Group

The Agent and the Arranger may accept deposits from, lend money to and generally
engage in any kind of banking or other business with any member of the Group.
25.6
Rights and discretions of the Agent

(a)
The Agent may rely on:

(i)
any representation, notice or document believed by it to be genuine, correct and
appropriately authorised; and

(ii)
any statement made by a director, authorised signatory or employee of any person
regarding any matters which may reasonably be assumed to be within his knowledge
or within his power to verify.

(b)
The Agent may assume (unless it has received notice to the contrary in its
capacity as agent for the Lenders) that:

(i)
no Default has occurred (unless it has actual knowledge of a Default arising
under Clause 23.1 (Non-payment));

(ii)
any right, power, authority or discretion vested in any Party or the Majority
Lenders has not been exercised; and

(iii)
any notice or request made by the Company (other than a Utilisation Request) is
made on behalf of and with the consent and knowledge of all the Obligors.

(c)
The Agent may engage, pay for and rely on the advice or services of any lawyers,
accountants, surveyors or other experts.



93954-4-34-v4.0
82


70-40529536




--------------------------------------------------------------------------------





(d)
The Agent may act in relation to the Finance Documents through its personnel and
agents.

(e)
The Agent may disclose to any other Party any information it reasonably believes
it has received as agent under this Agreement.

(f)
Without prejudice to the generality of paragraph (e) above, the Agent may
disclose the identity of a Defaulting Lender to the other Finance Parties and
the Company and shall as soon as reasonably practicable disclose the same upon
the written request of the Company or the Majority Lenders.

(g)
The Agent is not obliged to disclose to any Finance Party any details of the
rate notified to the Agent by any Lender or the identity of any such Lender for
the purpose of Clause 11.2 (Market Disruption).

(h)
Notwithstanding any other provision of any Finance Document to the contrary,
neither the Agent nor the Arranger is obliged to do or omit to do anything if it
would or might in its reasonable opinion constitute a breach of any law or
regulation or a breach of a fiduciary duty or duty of confidentiality.

25.7
Majority Lenders' instructions

(a)
Unless a contrary indication appears in a Finance Document, the Agent shall (i)
exercise any right, power, authority or discretion vested in it as Agent in
accordance with any instructions given to it by the Majority Lenders (or, if so
instructed by the Majority Lenders, refrain from exercising any right, power,
authority or discretion vested in it as Agent) and (ii) not be liable for any
act (or omission) if it acts (or refrains from taking any action) in accordance
with an instruction of the Majority Lenders.

(b)
Unless a contrary indication appears in a Finance Document, any instructions
given by the Majority Lenders will be binding on all the Finance Parties.

(c)
The Agent may refrain from acting in accordance with the instructions of the
Majority Lenders (or, if appropriate, the Lenders) until it has received such
security as it may require for any cost, loss or liability (together with any
associated VAT) which it may incur in complying with the instructions.

(d)
In the absence of instructions from the Majority Lenders, (or, if appropriate,
the Lenders) the Agent may act (or refrain from taking action) as it considers
to be in the best interest of the Lenders.

(e)
The Agent is not authorised to act on behalf of a Lender (without first
obtaining that Lender's consent) in any legal or arbitration proceedings
relating to any Finance Document.

25.8
Responsibility for documentation



93954-4-34-v4.0
83


70-40529536




--------------------------------------------------------------------------------





Neither the Agent nor the Arranger:
(a)
is responsible for the adequacy, accuracy and/or completeness of any information
(whether oral or written) supplied by the Agent, the Arranger, an Obligor or any
other person given in or in connection with any Finance Document;

(b)
is responsible for the legality, validity, effectiveness, adequacy or
enforceability of any Finance Document or any other agreement, arrangement or
document entered into, made or executed in anticipation of or in connection with
any Finance Document; or

(c)
is responsible for any determination as to whether any information provided or
to be provided to any Finance Party is non-public information the use of which
may be regulated or prohibited by applicable law or regulation relating to
insider dealing or otherwise.

25.9
Exclusion of liability

(a)
Without limiting paragraph (b) below (and without prejudice to the provisions of
paragraph (e) of Clause 28.11 (Disruption to Payment Systems etc.)), the Agent
will not be liable (including, without limitation, for negligence or any other
category of liability whatsoever) for any action taken by it under or in
connection with any Finance Document, unless directly caused by its gross
negligence or wilful misconduct.

(b)
No Party (other than the Agent) may take any proceedings against any officer,
employee or agent of the Agent in respect of any claim it might have against the
Agent or in respect of any act or omission of any kind by that officer, employee
or agent in relation to any Finance Document and any officer, employee or agent
of the Agent may rely on this Clause subject to Clause 1.4 (Third Party Rights)
and the provisions of the Third Parties Act.

(c)
The Agent will not be liable for any delay (or any related consequences) in
crediting an account with an amount required under the Finance Documents to be
paid by the Agent if the Agent has taken all necessary steps as soon as
reasonably practicable to comply with the regulations or operating procedures of
any recognised clearing or settlement system used by the Agent for that purpose.

(d)
Nothing in this Agreement shall oblige the Agent or the Arranger to carry out
any "know your customer" or other checks in relation to any person on behalf of
any Lender and each Lender confirms to the Agent and the Arranger that it is
solely responsible for any such checks it is required to carry out and that it
may not rely on any statement in relation to such checks made by the Agent or
the Arranger.

25.10
Lenders' indemnity to the Agent

Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior


93954-4-34-v4.0
84


70-40529536




--------------------------------------------------------------------------------





to their reduction to zero) indemnify the Agent, within three Business Days of
demand, against any cost, loss or liability (including, without limitation, for
negligence or any other category of liability whatsoever) incurred by the Agent
(otherwise than by reason of the Agent's gross negligence or wilful misconduct)
(or, in the case of any cost, loss or liability pursuant to Clause 28.11
(Disruption to Payment Systems etc.) notwithstanding the Agent's negligence,
gross negligence or any other category of liability whatsoever but not including
any claim based on the fraud of the Agent) in acting as Agent under the Finance
Documents (unless the Agent has been reimbursed by an Obligor pursuant to a
Finance Document).
25.11
Resignation of the Agent

(a)
The Agent may resign and appoint one of its Affiliates acting through an office
in the United Kingdom as successor by giving notice to the other Finance Parties
and the Company.

(b)
Alternatively the Agent may resign by giving 30 days' notice to the other
Finance Parties and the Company, in which case the Majority Lenders (after
consultation with the Company) may appoint a successor Agent.

(c)
If the Majority Lenders have not appointed a successor Agent in accordance with
paragraph (b) above within 30 days after notice of resignation was given, the
retiring Agent (after consultation with the Company) may appoint a successor
Agent (acting through an office in the United Kingdom).

(d)
If the Agent wishes to resign because (acting reasonably) it has concluded that
it is no longer appropriate for it to remain as agent and the Agent is entitled
to appoint a successor Agent under paragraph (c) above, the Agent may (if it
concludes (acting reasonably) that it is necessary to do so in order to persuade
the proposed successor Agent to become a party to this Agreement as Agent) agree
with the proposed successor Agent and the Company amendments to this Clause 25
and any other term of this Agreement dealing with the rights or obligations of
the Agent consistent with then current market practice for the appointment and
protection of corporate trustees together with any reasonable amendments as
agreed with the Company to the agency fee payable under this Agreement which are
consistent with the successor Agent's normal fee rates and those amendments will
bind the Parties.

(e)
The retiring Agent shall, at its own cost, make available to the successor Agent
such documents and records and provide such assistance as the successor Agent
may reasonably request for the purposes of performing its functions as Agent
under the Finance Documents.

(f)
The Agent's resignation notice shall only take effect upon the appointment of a
successor.

(g)
Upon the appointment of a successor, the retiring Agent shall be discharged from
any further obligation in respect of the Finance Documents but shall remain
entitled to the benefit of this Clause 25. Its successor and each of the other
Parties



93954-4-34-v4.0
85


70-40529536




--------------------------------------------------------------------------------





shall have the same rights and obligations amongst themselves as they would have
had if such successor had been an original Party.
(h)
After consultation with the Company, the Majority Lenders may, by notice to the
Agent, require it to resign in accordance with paragraph (b) above. In this
event, the Agent shall resign in accordance with paragraph (b) above.

(i)
The Agent shall resign in accordance with paragraph (b) above (and, to the
extent applicable, shall use reasonable endeavours to appoint a successor Agent
pursuant to paragraph (c) above) if on or after the date which is three months
before the earliest FATCA Application Date relating to any payment to the Agent
under the Finance Documents, either:

(i)
the Agent fails to respond to a request under Clause 13.8 (FATCA Information)
and the Company or a Lender reasonably believes that the Agent will not be (or
will have ceased to be) a FATCA Exempt Party on or after that FATCA Application
Date;

(ii)
the information supplied by the Agent pursuant to Clause 13.8 (FATCA
Information) indicates that the Agent will not be (or will have ceased to be) a
FATCA Exempt Party on or after that FATCA Application Date; or

(iii)
the Agent notifies the Company and the Lenders that the Agent will not be (or
will have ceased to be) a FATCA Exempt Party on or after that FATCA Application
Date;

and (in each case) the Company or a Lender reasonably believes that a Party will
be required to make a FATCA Deduction that would not be required if the Agent
were a FATCA Exempt Party, and the Company or that Lender, by notice to the
Agent, requires it to resign.
25.12
Replacement of the Agent

(a)
After consultation with the Company, the Majority Lenders may, by giving 30
days' notice to the Agent (or, at any time the Agent is an Impaired Agent, by
giving any shorter notice determined by the Majority Lenders) replace the Agent
by appointing a successor Agent (acting through an office in the United
Kingdom).

(b)
The retiring Agent shall (at its own cost if it is an Impaired Agent and
otherwise at the expense of the Lenders) make available to the successor Agent
such documents and records and provide such assistance as the successor Agent
may reasonably request for the purposes of performing its functions as Agent
under the Finance Documents.

(c)
The appointment of the successor Agent shall take effect on the date specified
in the notice from the Majority Lenders to the retiring Agent. As from this
date, the retiring Agent shall be discharged from any further obligation in
respect of the Finance Documents but shall remain entitled to the benefit of
this Clause 25



93954-4-34-v4.0
86


70-40529536




--------------------------------------------------------------------------------





(and any agency fees for the account of the retiring Agent shall cease to accrue
from (and shall be payable on) that date).
(d)
Any successor Agent and each of the other Parties shall have the same rights and
obligations amongst themselves as they would have had if such successor had been
an original Party.

25.13
Confidentiality

(a)
In acting as agent for the Finance Parties, the Agent shall be regarded as
acting through its agency division which shall be treated as a separate entity
from any other of its divisions or departments.

(b)
If information is received by another division or department of the Agent, it
may be treated as confidential to that division or department and the Agent
shall not be deemed to have notice of it.

25.14
Relationship with the Lenders

(a)
Subject to Clause 24.9 (Pro rata Interest Settlement), the Agent may treat the
person shown in its records as Lender at the opening of business (in the place
of the Agent's principal office as notified to the Finance Parties from time to
time) as the Lender acting through its Facility Office:

(i)
entitled to or liable for any payment due under any Finance Document on that
day; and

(ii)
entitled to receive and act upon any notice, request, document or communication
or make any decision or determination under any Finance Document made or
delivered on that day,

unless it has received not less than five Business Days' prior notice from that
Lender to the contrary in accordance with the terms of this Agreement.
(b)
Any Lender may by notice to the Agent appoint a person to receive on its behalf
all notices, communications, information and documents to be made or despatched
to that Lender under the Finance Documents. Such notice shall contain the
address, fax number and (where communication by electronic mail or other
electronic means is permitted under Clause 30.6 (Electronic communication))
electronic mail address and/or any other information required to enable the
sending and receipt of information by that means (and, in each case, the
department or officer, if any, for whose attention communication is to be made)
and be treated as a notification of a substitute address, fax number, electronic
mail address, department and officer by that Lender for the purposes of
Clause 30.2 (Addresses) and paragraph (a)(ii) of Clause 30.6 (Electronic
communication) and the Agent shall be entitled to treat such person as the
person entitled to receive all such notices, communications, information and
documents as though that person were that Lender.

25.15
Credit appraisal by the Lenders



93954-4-34-v4.0
87


70-40529536




--------------------------------------------------------------------------------





Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms to the Agent and the Arranger that it has been, and will continue to
be, solely responsible for making its own independent appraisal and
investigation of all risks arising under or in connection with any Finance
Document including but not limited to:
(a)
the financial condition, creditworthiness, condition, affairs, status and nature
of each member of the Group;

(b)
the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document and any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Finance Document;

(c)
whether that Lender has recourse, and the nature and extent of that recourse,
against any Party or any of its respective assets under or in connection with
any Finance Document, the transactions contemplated by the Finance Documents or
any other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document; and

(d)
the adequacy, accuracy and/or completeness of any information provided by the
Agent, any Party or by any other person under or in connection with any Finance
Document, the transactions contemplated by the Finance Documents or any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document.

25.16
Deduction from amounts payable by the Agent

If any Party owes an amount to the Agent under the Finance Documents the Agent
may, after giving notice to that Party, deduct an amount not exceeding that
amount from any payment to that Party which the Agent would otherwise be obliged
to make under the Finance Documents and apply the amount deducted in or towards
satisfaction of the amount owed. For the purposes of the Finance Documents that
Party shall be regarded as having received any amount so deducted.
26.
CONDUCT OF BUSINESS BY THE FINANCE PARTIES

No provision of this Agreement will:
(a)
interfere with the right of any Finance Party to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit;

(b)
oblige any Finance Party to investigate or claim any credit, relief, remission
or repayment available to it or the extent, order and manner of any claim; or

(c)
oblige any Finance Party to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax.

27.
SHARING AMONG THE FINANCE PARTIES

27.1
Payments to Finance Parties



93954-4-34-v4.0
88


70-40529536




--------------------------------------------------------------------------------





If a Finance Party (a "Recovering Finance Party") receives or recovers any
amount from an Obligor other than in accordance with Clause 28 (Payment
mechanics) and applies that amount to a payment due under the Finance Documents
then:
(a)
the Recovering Finance Party shall, within three Business Days, notify details
of the receipt or recovery, to the Agent;

(b)
the Agent shall determine whether the receipt or recovery is in excess of the
amount the Recovering Finance Party would have been paid had the receipt or
recovery been received or made by the Agent and distributed in accordance with
Clause 28 (Payment mechanics), without taking account of any Tax which would be
imposed on the Agent in relation to the receipt, recovery or distribution; and

(c)
the Recovering Finance Party shall, within three Business Days of demand by the
Agent, pay to the Agent an amount (the "Sharing Payment") equal to such receipt
or recovery less any amount which the Agent determines may be retained by the
Recovering Finance Party as its share of any payment to be made, in accordance
with Clause 28.6 (Partial payments).

27.2
Redistribution of payments

The Agent shall treat the Sharing Payment as if it had been paid by the relevant
Obligor and distribute it between the Finance Parties (other than the Recovering
Finance Party) in accordance with Clause 28.6 (Partial payments).
27.3
Recovering Finance Party's rights

(a)
On a distribution by the Agent under Clause 27.2 (Redistribution of payments),
the Recovering Finance Party will be subrogated to the rights of the Finance
Parties which have shared in the redistribution.

(b)
If and to the extent that the Recovering Finance Party is not able to rely on
its rights under paragraph (a) above, the relevant Obligor shall be liable to
the Recovering Finance Party for a debt equal to the Sharing Payment which is
immediately due and payable.

27.4
Reversal of redistribution

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:
(a)
each Finance Party which has received a share of the relevant Sharing Payment
pursuant to Clause 27.2 (Redistribution of payments) shall, upon request of the
Agent, pay to the Agent for account of that Recovering Finance Party an amount
equal to the appropriate part of its share of the Sharing Payment (together with
an amount as is necessary to reimburse that Recovering Finance Party for its
proportion of any interest on the Sharing Payment which that Recovering Finance
Party is required to pay); and



93954-4-34-v4.0
89


70-40529536




--------------------------------------------------------------------------------





(b)
that Recovering Finance Party's rights of subrogation in respect of any
reimbursement shall be cancelled and the relevant Obligor will be liable to the
reimbursing Finance Party for the amount so reimbursed.

27.5
Exceptions

(a)
This Clause 27 shall not apply to the extent that the Recovering Finance Party
would not, after making any payment pursuant to this Clause, have a valid and
enforceable claim against the relevant Obligor.

(b)
A Recovering Finance Party is not obliged to share with any other Finance Party
any amount which the Recovering Finance Party has received or recovered as a
result of taking legal or arbitration proceedings, if:

(i)
it notified that other Finance Party of the legal or arbitration proceedings;
and

(ii)
that other Finance Party had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.



93954-4-34-v4.0
90


70-40529536




--------------------------------------------------------------------------------





SECTION 11
ADMINISTRATION
28.
PAYMENT MECHANICS

28.1
Payments to the Agent

(a)
On each date on which an Obligor or a Lender is required to make a payment under
a Finance Document, that Obligor or Lender shall make the same available to the
Agent (unless a contrary indication appears in a Finance Document) for value on
the due date at the time and in such funds specified by the Agent as being
customary at the time for settlement of transactions in the relevant currency in
the place of payment.

(b)
Payment shall be made to such account in the principal financial centre of the
country of that currency (or, in relation to euro, in a principal financial
centre in a Participating Member State or London) with such bank as the Agent
specifies.

28.2
Distributions by the Agent

Each payment received by the Agent under the Finance Documents for another Party
shall, subject to Clause 28.3 (Distributions to an Obligor), Clause 28.4
(Clawback) and Clause 25.16 (Deduction from amounts payable by the Agent) be
made available by the Agent as soon as practicable after receipt to the Party
entitled to receive payment in accordance with this Agreement (in the case of a
Lender, for the account of its Facility Office), to such account as that Party
may notify to the Agent by not less than five Business Days' notice with a bank
in the principal financial centre of the country of that currency (or, in
relation to euro, in the principal financial centre of a Participating Member
State or London).
28.3
Distributions to an Obligor

The Agent may (with the consent of the Obligor or in accordance with Clause 29
(Set-off)) apply any amount received by it for that Obligor in or towards
payment (on the date and in the currency and funds of receipt) of any amount due
from that Obligor under the Finance Documents or in or towards purchase of any
amount of any currency to be so applied.
28.4
Clawback

(a)
Where a sum is to be paid to the Agent under the Finance Documents for another
Party, the Agent is not obliged to pay that sum to that other Party (or to enter
into or perform any related exchange contract) until it has been able to
establish to its satisfaction that it has actually received that sum.

(b)
If the Agent pays an amount to another Party and it proves to be the case that
the Agent had not actually received that amount, then the Party to whom that
amount (or the proceeds of any related exchange contract) was paid by the Agent
shall on demand refund the same to the Agent together with interest on that
amount



93954-4-34-v4.0
91


70-40529536




--------------------------------------------------------------------------------





from the date of payment to the date of receipt by the Agent, calculated by the
Agent to reflect its cost of funds.
28.5
Impaired Agent

(a)
If, at any time, the Agent becomes an Impaired Agent, an Obligor or a Lender
which is required to make a payment under the Finance Documents to the Agent in
accordance with Clause 28.1 (Payments to the Agent) may instead either pay that
amount direct to the required recipient or pay that amount to an
interest-bearing account held with an Acceptable Bank and in relation to which
no Insolvency Event has occurred and is continuing, in the name of the Obligor
or the Lender making the payment and designated as a trust account for the
benefit of the Party or Parties beneficially entitled to that payment under the
Finance Documents. In each case such payments must be made on the due date for
payment under the Finance Documents.

(b)
All interest accrued on the amount standing to the credit of the trust account
shall be for the benefit of the beneficiaries of that trust account pro rata to
their respective entitlements.

(c)
A Party which has made a payment in accordance with this Clause 28.5 shall be
discharged of the relevant payment obligation under the Finance Documents and
shall not take any credit risk with respect to the amounts standing to the
credit of the trust account.

(d)
Promptly upon the appointment of a successor Agent in accordance with
Clause 25.12 (Replacement of the Agent), each Party which has made a payment to
a trust account in accordance with this Clause 28.5 shall give all requisite
instructions to the bank with whom the trust account is held to transfer the
amount (together with any accrued interest) to the successor Agent for
distribution in accordance with Clause 28.2 (Distributions by the Agent).

28.6
Partial payments

(a)
If the Agent receives a payment that is insufficient to discharge all the
amounts then due and payable by an Obligor under the Finance Documents, the
Agent shall apply that payment towards the obligations of that Obligor under the
Finance Documents in the following order:

(i)
first, in or towards payment pro rata of any unpaid fees, costs and expenses of
the Agent and the Arranger under the Finance Documents;

(ii)
secondly, in or towards payment pro rata of any accrued interest, fee or
commission due but unpaid under this Agreement;

(iii)
thirdly, in or towards payment pro rata of any principal due but unpaid under
this Agreement; and

(iv)
fourthly, in or towards payment pro rata of any other sum due but unpaid under
the Finance Documents.



93954-4-34-v4.0
92


70-40529536




--------------------------------------------------------------------------------





(b)
The Agent shall, if so directed by the Majority Lenders, vary the order set out
in paragraphs (a)(ii) to (iv) above.

(c)
Paragraphs (a) and (b) above will override any appropriation made by an Obligor.

28.7
No set-off by Obligors

All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.
28.8
Business Days

(a)
Any payment which is due to be made on a day that is not a Business Day shall be
made on the next Business Day in the same calendar month (if there is one) or
the preceding Business Day (if there is not).

(b)
During any extension of the due date for payment of any principal or Unpaid Sum
under this Agreement interest is payable on the principal or Unpaid Sum at the
rate payable on the original due date.

28.9
Currency of account

(a)
Subject to paragraphs (b) to (e) below, the Base Currency is the currency of
account and payment for any sum due from an Obligor under any Finance Document.

(b)
A repayment of a Loan or Unpaid Sum or a part of a Loan or Unpaid Sum shall be
made in the currency in which that Loan or Unpaid Sum is denominated on its due
date.

(c)
Each payment of interest shall be made in the currency in which the sum in
respect of which the interest is payable was denominated when that interest
accrued.

(d)
Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

(e)
Any amount expressed to be payable in a currency other than the Base Currency
shall be paid in that other currency.

28.10
Change of currency

(a)
Unless otherwise prohibited by law, if more than one currency or currency unit
are at the same time recognised by the central bank of any country as the lawful
currency of that country, then:

(i)
any reference in the Finance Documents to, and any obligations arising under the
Finance Documents in, the currency of that country shall be translated into, or
paid in, the currency or currency unit of that country designated by the Agent
(after consultation with the Company); and



93954-4-34-v4.0
93


70-40529536




--------------------------------------------------------------------------------





(ii)
any translation from one currency or currency unit to another shall be at the
official rate of exchange recognised by the central bank for the conversion of
that currency or currency unit into the other, rounded up or down by the Agent
(acting reasonably).

(b)
If a change in any currency of a country occurs, this Agreement will, to the
extent the Agent (acting reasonably and after consultation with the Company)
specifies to be necessary, be amended to comply with any generally accepted
conventions and market practice in the Relevant Market and otherwise to reflect
the change in currency.

28.11
Disruption to Payment Systems etc.

If either the Agent determines (in its discretion) that a Disruption Event has
occurred or the Agent is notified by an Obligor that a Disruption Event has
occurred:
(a)
the Agent may, and shall if requested to do so by an Obligor, consult with the
Obligors with a view to agreeing with the Obligors such changes to the operation
or administration of the Facility as the Agent may deem necessary in the
circumstances;

(b)
the Agent shall not be obliged to consult with the Obligors in relation to any
changes mentioned in paragraph (a) if, in its opinion, it is not practicable to
do so in the circumstances and, in any event, shall have no obligation to agree
to such changes;

(c)
the Agent may consult with the Finance Parties in relation to any changes
mentioned in paragraph (a) but shall not be obliged to do so if, in its opinion,
it is not practicable to do so in the circumstances;

(d)
any such changes agreed upon by the Agent and the Obligors shall (whether or not
it is finally determined that a Disruption Event has occurred) be binding upon
the Parties as an amendment to (or, as the case may be, waiver of) the terms of
the Finance Documents notwithstanding the provisions of Clause 34 (Amendments
and Waivers);

(e)
the Agent shall not be liable for any damages, costs or losses whatsoever
(including, without limitation for negligence, gross negligence or any other
category of liability whatsoever but not including any claim based on the fraud
of the Agent) arising as a result of its taking, or failing to take, any actions
pursuant to or in connection with this Clause 28.11; and

(f)
the Agent shall notify the Finance Parties of all changes agreed pursuant to
paragraph (d) above.

29.
SET-OFF

A Finance Party may set off any matured obligation due from an Obligor under the
Finance Documents (to the extent beneficially owned by that Finance Party)
against any matured obligation owed by that Finance Party to that Obligor,
regardless of the place


93954-4-34-v4.0
94


70-40529536




--------------------------------------------------------------------------------





of payment, booking branch or currency of either obligation. If the obligations
are in different currencies, the Finance Party may convert either obligation at
a market rate of exchange in its usual course of business for the purpose of the
set-off.
30.
NOTICES

30.1
Communications in writing

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.
30.2
Addresses

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:
(a)
in the case of the Company, that identified with its name below;

(b)
in the case of each Lender or any other Obligor, that notified in writing to the
Agent on or prior to the date on which it becomes a Party; and

(c)
in the case of the Agent, that identified with its name below,

or any substitute address or fax number or department or officer as the Party
may notify to the Agent (or the Agent may notify to the other Parties, if a
change is made by the Agent) by not less than five Business Days' notice.
30.3
Delivery

(a)
Any communication or document made or delivered by one person to another under
or in connection with the Finance Documents will only be effective:

(i)
if by way of fax, when received in legible form; or

(ii)
if by way of letter, when it has been left at the relevant address or five
Business Days after being deposited in the post postage prepaid in an envelope
addressed to it at that address,

and, if a particular department or officer is specified as part of its address
details provided under Clause 30.2 (Addresses), if addressed to that department
or officer.
(b)
Any communication or document to be made or delivered to the Agent will be
effective only when actually received by the Agent and then only if it is
expressly marked for the attention of the department or officer identified with
the Agent's signature below (or any substitute department or officer as the
Agent shall specify for this purpose).

(c)
All notices from or to an Obligor shall be sent through the Agent.



93954-4-34-v4.0
95


70-40529536




--------------------------------------------------------------------------------





(d)
Any communication or document made or delivered to the Company in accordance
with this Clause will be deemed to have been made or delivered to each of the
Obligors.

(e)
Any electronic communication which becomes effective, in accordance with
paragraphs (a) to (d) above, after 5.00 p.m. in the place of receipt shall be
deemed only to become effective on the following Business Day.

30.4
Notification of address and fax number

Promptly upon receipt of notification of an address and fax number or change of
address or fax number pursuant to Clause 30.2 (Addresses) or changing its own
address or fax number, the Agent shall notify the other Parties.
30.5
Communication when Agent is Impaired Agent

If the Agent is an Impaired Agent the Parties may, instead of communicating with
each other through the Agent, communicate with each other directly and (while
the Agent is an Impaired Agent) all the provisions of the Finance Documents
which require communications to be made or notices to be given to or by the
Agent shall be varied so that communications may be made and notices given to or
by the relevant Parties directly. This provision shall not operate after a
replacement Agent has been appointed.
30.6
Electronic communication

(a)
Any communication to be made between any two Parties under or in connection with
the Finance Documents may be made by electronic mail or other electronic means
(including without limitation, by way of posting to a secure website) if those
two Parties:

(i)
notify each other in writing of their electronic mail address and/or any other
information required to enable the transmission of information by that means;
and

(ii)
notify each other of any change to their address or any other such information
supplied by them by not less than five Business Days' notice.

(b)
Any such electronic communication as specified in paragraph (a) above to be made
between an Obligor and a Finance Party may only be made in that way to the
extent that those two Parties agree that, unless and until notified to the
contrary, this is to be an accepted form of communication.

(c)
Any such electronic communication as specified in paragraph (a) above made
between any two Parties will be effective only when actually received (or made
available) in readable form and in the case of any electronic communication made
by a Party to the Agent only if it is addressed in such a manner as the Agent
shall specify for this purpose.

(d)
Any electronic communication which becomes effective, in accordance with
paragraph (c) above, after 5.00 p.m. in the place in which the Party to whom the



93954-4-34-v4.0
96


70-40529536




--------------------------------------------------------------------------------





relevant communication is sent or made available has its address for the purpose
of this Agreement shall be deemed only to become effective on the following day.
(e)
Any reference in a Finance Document to a communication being sent or received
shall be construed to include that communication being made available in
accordance with this Clause 30.6.

30.7
English language

(a)
Any notice given under or in connection with any Finance Document must be in
English.

(b)
All other documents provided under or in connection with any Finance Document
must be:

(i)
in English; or

(ii)
if not in English, and if so required by the Agent, accompanied by a certified
English translation and, in this case, the English translation will prevail
unless the document is a constitutional, statutory or other official document.

31.
CALCULATIONS AND CERTIFICATES

31.1
Accounts

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.
31.2
Certificates and Determinations

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, conclusive evidence
of the matters to which it relates.
31.3
Day count convention

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 365 days in respect of amounts payable in Sterling or, in
respect of other amounts 360 days or, in any case where the practice in the
Relevant Market differs, in accordance with that market practice.
32.
PARTIAL INVALIDITY

If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or


93954-4-34-v4.0
97


70-40529536




--------------------------------------------------------------------------------





enforceability of such provision under the law of any other jurisdiction will in
any way be affected or impaired.
33.
REMEDIES AND WAIVERS

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under the Finance Documents shall operate as a waiver
of any such right or remedy or constitute an election to affirm any of the
Finance Documents. No election to affirm any of the Finance Documents on the
part of any Finance Party shall be effective unless it is in writing. No single
or partial exercise of any right or remedy shall prevent any further or other
exercise or the exercise of any other right or remedy. The rights and remedies
provided in this Agreement are cumulative and not exclusive of any rights or
remedies provided by law.
34.
AMENDMENTS AND WAIVERS

34.1
Required consents

(a)
Subject to Clause 34.2 (Exceptions) any term of the Finance Documents may be
amended or waived only with the consent of the Majority Lenders and the Obligors
and any such amendment or waiver will be binding on all Parties.

(b)
The Agent may effect, on behalf of any Finance Party, any amendment or waiver
permitted by this Clause.

34.2
Exceptions

(a)
Subject to Clause 34.3 (Replacement of Screen Rate) an amendment or waiver of
any term of any Finance Document that has the effect of changing or which
relates to:

(i)
the definition of "Majority Lenders" in Clause 1.1 (Definitions);

(ii)
except in accordance with Clause 5.6 (Extension Option), an extension to the
date of payment of any amount under the Finance Documents;

(iii)
a reduction in the Margin or a reduction in the amount of any payment of
principal, interest, fees or commission payable;

(iv)
an increase in or an extension of any Commitment other than in accordance with
Clause 4.5 (Reallocation)

(v)
a change to the Borrowers or the Guarantor;

(vi)
any provision which expressly requires the consent of all the Lenders;

(vii)
Clause 2.3 (Finance Parties' rights and obligations), Clause 24 (Changes to the
Lenders), this Clause 34, Clause 38 (Governing law) or Clause 39.1
(Jurisdiction); or



93954-4-34-v4.0
98


70-40529536




--------------------------------------------------------------------------------





(viii)
the nature or scope of the guarantee and indemnity granted under Clause 18
(Guarantee and Indemnity),

shall not be made without the prior consent of all the Lenders.
(b)
An amendment or waiver which relates to the rights or obligations of the Agent
or the Arranger (each in their capacity as such) may not be effected without the
consent of the Agent or the Arranger, as the case may be.

34.3
Replacement of Screen Rate

(a)
Subject to Clause 34.2 (Exceptions), any amendment or waiver which relates to:

(i)
providing for the use of a Replacement Benchmark in relation to that currency in
place of that Screen Rate; and

(ii)    
(A)
aligning any provision of any Finance Document to the use of that Replacement
Benchmark;

(B)
enabling that Replacement Benchmark to be used for the calculation of interest
under this Agreement (including, without limitation, any consequential changes
required to enable that Replacement Benchmark to be used for the purposes of
this Agreement);

(C)
implementing market conventions applicable to that Replacement Benchmark;

(D)
providing for appropriate fallback (and market disruption) provisions for that
Replacement Benchmark; or

(E)
adjusting the pricing to reduce or eliminate, to the extent reasonably
practicable, any transfer of economic value from one Party to another as a
result of the application of that Replacement Benchmark (and if any adjustment
or method for calculating any adjustment has been formally designated, nominated
or recommended by the Relevant Nominating Body, the adjustment shall be
determined on the basis of that designation, nomination or recommendation),

may be made with the consent of the Agent (acting on the instructions of the
Majority Lenders) and the Obligors.


93954-4-34-v4.0
99


70-40529536




--------------------------------------------------------------------------------





(b)
If any Lender fails to respond to a request for an amendment or waiver described
in paragraph (a) above within 5 Business Days (unless the relevant Borrower and
the Agent agree to a longer time period in relation to any request) of that
request being made:

(i)
its Commitment(s) shall not be included for the purpose of calculating the Total
Commitments under the relevant Facility/ies when ascertaining whether any
relevant percentage of Total Commitments has been obtained to approve that
request; and

(ii)
its status as a Lender shall be disregarded for the purpose of ascertaining
whether the agreement of any specified group of Lenders has been obtained to
approve that request.

34.4
Disenfranchisement of Defaulting Lenders

(a)
For so long as a Defaulting Lender has any Available Tranche A Commitment or any
Available Tranche B Commitment in ascertaining the Majority Lenders or whether
any given percentage (including, for the avoidance of doubt, unanimity) of the
Total Commitments has been obtained to approve any request for a consent,
waiver, amendment or other vote under the Finance Documents, that Defaulting
Lender's Commitments will be reduced by the amount of its Available Tranche A
Commitments or Available Tranche B Commitments.

(b)
For the purposes of this Clause 34.4, the Agent may assume that the following
Lenders are Defaulting Lenders:

(i)
any Lender which has notified the Agent that it has become a Defaulting Lender;

(ii)
any Lender in relation to which it is aware that any of the events or
circumstances referred to in paragraphs (a), (b) or (c) of the definition of
"Defaulting Lender" has occurred,

unless it has received notice to the contrary from the Lender concerned
(together with any supporting evidence reasonably requested by the Agent) or the
Agent is otherwise aware that the Lender has ceased to be a Defaulting Lender.
34.5
Replacement of a Defaulting Lender

(a)
An Obligor may, at any time a Lender has become and continues to be a Defaulting
Lender, by giving 5 Business Days' prior written notice to the Agent and such
Lender:

(i)
replace such Lender by requiring such Lender to (and to the extent permitted by
law such Lender shall) transfer pursuant to Clause 24 (Changes to the Parties)
all (and not part only) of its rights and obligations under this Agreement;



93954-4-34-v4.0
100


70-40529536




--------------------------------------------------------------------------------





(ii)
require such Lender to (and to the extent permitted by law such Lender shall)
transfer pursuant to Clause 24 (Changes to the Parties) all (and not part only)
of the undrawn Commitment of the Lender; or

(iii)
require such Lender to (and to the extent permitted by law such Lender shall)
transfer pursuant to Clause 24 (Changes to the Parties) all (and not part only)
of its rights and obligations in respect of the Facility, to a Lender or other
bank, financial institution, trust, fund or other entity (a "Replacement
Lender") selected by the relevant Obligor, and which confirms its willingness to
assume and does assume all the obligations or all the relevant obligations of
the transferring Lender (including the assumption of the transferring Lender's
participations or unfunded participations (as the case may be) on the same basis
as the transferring Lender) for a purchase price in cash payable at the time of
transfer equal to the outstanding principal amount of such Lender's
participation in the outstanding Utilisations and all accrued interest (to the
extent that the Agent has not given a notification under Clause 24.9 (Pro rata
interest settlement), Break Costs and other amounts payable in relation thereto
under the Finance Documents.

(b)
Any transfer of rights and obligations of a Defaulting Lender pursuant to this
Clause shall be subject to the following conditions:

(i)
the Obligors shall have no right to replace the Agent;

(ii)
neither the Agent nor the Defaulting Lender shall have any obligation to the
Obligors to find a Replacement Lender;

(iii)
the transfer must take place no later than 5 days after the notice period
referred to in paragraph (a) above;

(iv)
in no event shall the Defaulting Lender be required to pay or surrender to the
Replacement Lender any of the fees received by the Defaulting Lender pursuant to
the Finance Documents; and

(v)
the Defaulting Lender shall only be obliged to transfer its rights and
obligations pursuant to paragraph (a) above once it is satisfied that it has
complied with all necessary "know your customer" or other similar checks under
all applicable laws and regulations in relation to that transfer to the
Replacement Lender.

(c)
The Defaulting Lender shall perform the checks described in paragraph (b)(v)
above as soon as reasonably practicable following delivery of a notice referred
to in paragraph (a) above and shall notify the Agent and the Company when it is
satisfied that it has complied with those checks.

35.
CONFIDENTIAL INFORMATION

35.1
Confidentiality



93954-4-34-v4.0
101


70-40529536




--------------------------------------------------------------------------------





Each Finance Party agrees to keep all Confidential Information confidential and
not to disclose it to anyone, save to the extent permitted by Clause 35.2
(Disclosure of Confidential Information) and Clause 35.3 (Disclosure to
numbering service providers), and to ensure that all Confidential Information is
protected with security measures and a degree of care that would apply to its
own confidential information.
35.2
Disclosure of Confidential Information

Any Finance Party may disclose:
(a)
to any of its Affiliates and any of its or their officers, directors, employees,
professional advisers, auditors, partners and Representatives such Confidential
Information as that Finance Party shall consider reasonably necessary if any
person to whom the Confidential Information is to be given pursuant to this
paragraph (a) is informed in writing of its confidential nature and that some or
all of such Confidential Information may be price-sensitive information except
that there shall be no such requirement to so inform if the recipient is subject
to professional obligations to maintain the confidentiality of the information
or is otherwise bound by requirements of confidentiality in relation to the
Confidential Information;

(b)
to any person:

(i)
to (or through) whom it assigns or transfers (or may potentially assign or
transfer) all or any of its rights and/or obligations under one or more Finance
Documents and to any of that person's Affiliates, Representatives and
professional advisers;

(ii)
with (or through) whom it enters into (or may potentially enter into), whether
directly or indirectly, any sub-participation in relation to, or any other
transaction under which payments are to be made or may be made by reference to,
one or more Finance Documents and/or one or more Obligors and to any of that
person's Affiliates, Representatives and professional advisers;

(iii)
appointed by any Finance Party or by a person to whom sub paragraph (b)(i) or
(ii) above applies to receive communications, notices, information or documents
delivered pursuant to the Finance Documents on its behalf (including, without
limitation, any person appointed under paragraph (b) of Clause 25.14
(Relationship with the Lenders));

(iv)
who invests in or otherwise finances (or may potentially invest in or otherwise
finance), directly or indirectly, any transaction referred to in paragraph b(i)
or (b)(ii) above;

(v)
to whom information is required or requested to be disclosed by any court of
competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation;



93954-4-34-v4.0
102


70-40529536




--------------------------------------------------------------------------------





(vi)
to whom or for whose benefit that Finance Party charges, assigns or otherwise
creates Security (or may do so) pursuant to Clause 24.8 (Security over Lenders'
rights);

(vii)
to whom information is required to be disclosed in connection with, and for the
purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes;

(viii)
who is a Party;

(ix)
with the consent of the Obligors; and

(x)
who is an investor or a potential investor in a securitisation (or similar
transaction of broadly equivalent economic effect) which involves this Facility,

in each case, such Confidential Information as that Finance Party shall consider
appropriate if:
(A)
in relation to paragraphs (b)(i), (b)(ii) and b(iii) above, the person to whom
the Confidential Information is to be given has entered into a Confidentiality
Undertaking except that there shall be no requirement for a Confidentiality
Undertaking if the recipient is a professional adviser and is subject to
professional obligations to maintain the confidentiality of the Confidential
Information;

(B)
in relation to paragraph (b)(iv) above, the person to whom the Confidential
Information is to be given has entered into a Confidentiality Undertaking or is
otherwise bound by requirements of confidentiality in relation to the
Confidential Information they receive and is informed that some or all of such
Confidential Information may be price-sensitive information;

(C)
in relation to paragraphs (b)(v), (b)(vi), (b)(vii) and b(x) above, the person
to whom the Confidential Information is to be given is informed of its
confidential nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no requirement to so
inform if, in the opinion of that Finance Party, it is not practicable so to do
in the circumstances;

(c)
to any person appointed by that Finance Party or by a person to whom
paragraph (b)(i) or (b)(ii) above applies to provide administration or
settlement services in respect of one or more of the Finance Documents including
without limitation, in relation to the trading of participations in respect of
the Finance Documents, such Confidential Information as may be required to be
disclosed to enable such service provider to provide any of the services
referred to in this paragraph (c) if the service provider to whom the
Confidential Information is to be given has entered into a confidentiality
agreement substantially in the form of the LMA Master Confidentiality
Undertaking for Use With Administration/



93954-4-34-v4.0
103


70-40529536




--------------------------------------------------------------------------------





Settlement Service Providers or such other form of confidentiality undertaking
agreed between the Company and the relevant Finance Party;
(d)
to any rating agency (including its professional advisers) such Confidential
Information as may be required to be disclosed to enable such rating agency to
carry out its normal rating activities in relation to the Finance Documents
and/or the Obligors if the rating agency to whom the Confidential Information is
to be given is informed of its confidential nature and that some or all of such
Confidential Information may be price-sensitive information.

35.3
Disclosure to numbering service providers

(a)
Any Finance Party may disclose to any national or international numbering
service provider appointed by that Finance Party to provide identification
numbering services in respect of this Agreement, the Facility and/or one or more
Obligors the following information:

(i)
names of Obligors;

(ii)
country of domicile of Obligors;

(iii)
place of incorporation of Obligors;

(iv)
date of this Agreement or the Effective Date;

(v)
Clause 38 (Governing law);

(vi)
the names of the Agent and the Arranger;

(vii)
date of each amendment and restatement of this Agreement;

(viii)
amount of, and names of, the Facilities (and any tranches);

(ix)
amount of Commitments and Total Commitments;

(x)
currencies of the Facility;

(xi)
type of Facility;

(xii)
ranking of Facility;

(xiii)
Termination Date for Facility;

(xiv)
changes to any of the information previously supplied pursuant to paragraphs (i)
to (xiii) above; and

(xv)
such other information agreed between such Finance Party and the Obligors,

to enable such numbering service provider to provide its usual syndicated loan
numbering identification services.


93954-4-34-v4.0
104


70-40529536




--------------------------------------------------------------------------------





(b)
The Parties acknowledge and agree that each identification number assigned to
this Agreement, the Facility and/or one or more Obligors by a numbering service
provider and the information associated with each such number may be disclosed
to users of its services in accordance with the standard terms and conditions of
that numbering service provider.

(c)
Each Obligor represents that none of the information set out in paragraphs (i)
to (xv) of paragraph (a) above is, nor will at any time be, unpublished
price-sensitive information.

(d)
The Agent shall notify the Obligors and the other Finance Parties of:

(i)
the name of any numbering service provider appointed by the Agent in respect of
this Agreement, the Facility and/or one or more Obligors; and

(ii)
the number or, as the case may be, numbers assigned to this Agreement, the
Facility and/or one or more Obligors by such numbering service provider.

35.4
Entire agreement

This Clause 35 constitutes the entire agreement between the Parties in relation
to the obligations of the Finance Parties under the Finance Documents regarding
Confidential Information and supersedes any previous agreement, whether express
or implied, regarding Confidential Information.
35.5
Inside information

Each of the Finance Parties acknowledges that some or all of the Confidential
Information is or may be price-sensitive information and that the use of such
information may be regulated or prohibited by applicable legislation including
securities law relating to insider dealing and market abuse and each of the
Finance Parties undertakes not to use any Confidential Information for any
unlawful purpose.
35.6
Notification of disclosure

Each of the Finance Parties agrees (to the extent permitted by law and
regulation) to inform the Obligors:
(a)
of the circumstances of any disclosure of Confidential Information made pursuant
to paragraph (b)(v) of Clause 35.2 (Disclosure of Confidential Information)
except where such disclosure is made to any of the persons referred to in that
paragraph during the ordinary course of its supervisory or regulatory function;
and

(b)
upon becoming aware that Confidential Information has been disclosed in breach
of this Clause 35.

35.7
Continuing obligations



93954-4-34-v4.0
105


70-40529536




--------------------------------------------------------------------------------





The obligations in this Clause 35 are continuing and, in particular, shall
survive and remain binding on each Finance Party for a period of twelve months
from the earlier of:
(a)
the date on which all amounts payable by the Obligors under or in connection
with this Agreement have been paid in full and all Commitments have been
cancelled or otherwise cease to be available; and

(b)
the date on which such Finance Party otherwise ceases to be a Finance Party.

36.
CONFIDENTIALITY OF FUNDING RATES

36.1
Confidentiality and disclosure

(a)
The Agent and each Borrower agree to keep each Funding Rate confidential and not
to disclose it to anyone, save to the extent permitted by paragraphs (b), (c)
and (d) below.

(b)
The Agent may disclose:

(i)
any Funding Rate to the relevant Borrower pursuant to Clause 9.4 (Notification
of rates of interest); and

(ii)
any Funding Rate to any person appointed by it to provide administration
services in respect of one or more of the Finance Documents to the extent
necessary to enable such service provider to provide those services if the
service provider to whom that information is to be given has entered into a
confidentiality agreement substantially in the form of the LMA Master
Confidentiality Undertaking for Use With Administration/Settlement Service
Providers or such other form of confidentiality undertaking agreed between the
Agent and the relevant Lender.

(c)
The Agent may disclose any Funding Rate and each Borrower may disclose any
Funding Rate, to:

(i)
any of its Affiliates and any of its or their officers, directors, employees,
professional advisers, auditors, partners and Representatives if any person to
whom that Funding Rate is to be given pursuant to this paragraph (i) is informed
in writing of its confidential nature and that it may be price-sensitive
information except that there shall be no such requirement to so inform if the
recipient is subject to professional obligations to maintain the confidentiality
of that Funding Rate or is otherwise bound by requirements of confidentiality in
relation to it;

(ii)
any person to whom information is required or requested to be disclosed by any
court of competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation if the person to whom that
Funding Rate is to be given is informed in writing of its confidential nature
and that it may be price-sensitive information except that there shall be no
requirement to so inform if, in



93954-4-34-v4.0
106


70-40529536




--------------------------------------------------------------------------------





the opinion of the Agent or the relevant Borrower, as the case may be, it is not
practicable to do so in the circumstances;
(iii)
any person to whom information is required to be disclosed in connection with,
and for the purpose of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes if the person to whom that Funding Rate
is to be given is informed in writing of its confidential nature and that it may
be price-sensitive information except that there shall be no requirement to so
inform if, in the opinion of the Agent or the relevant Borrower, as the case may
be, it is not practicable to do so in the circumstances; and

(iv)
any person with the consent of the relevant Lender.

36.2
Related obligations

(a)
The Agent and each Borrower acknowledge that each Funding Rate is or may be
price-sensitive information and that its use may be regulated or prohibited by
applicable legislation including securities law relating to insider dealing and
market abuse and the Agent and each Borrower undertake not to use any Funding
Rate for any unlawful purpose.

(b)
The Agent and each Borrower agree (to the extent permitted by law and
regulation) to inform the relevant Lender:

(i)
of the circumstances of any disclosure made pursuant to paragraph (c)(ii) of
Clause 36.1 (Confidentiality and disclosure) except where such disclosure is
made to any of the persons referred to in that paragraph during the ordinary
course of its supervisory or regulatory function; and

(ii)
upon becoming aware that any information has been disclosed in breach of this
Clause 36.

36.3
No Event of Default

No Event of Default will occur under Clause 23.3 (Other obligations) by reason
only of an Obligor's failure to comply with this Clause 36.
37.
COUNTERPARTS

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.


93954-4-34-v4.0
107


70-40529536




--------------------------------------------------------------------------------





SECTION 12
GOVERNING LAW AND ENFORCEMENT
38.
GOVERNING LAW

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law
39.
ENFORCEMENT

39.1
Jurisdiction

(a)
The courts of England have exclusive jurisdiction to settle any dispute arising
out of or in connection with this Agreement (including a dispute relating to the
existence, validity or termination of this Agreement or the consequences of its
nullity or any non-contractual obligations arising out of or in connection with
this Agreement) (a "Dispute").

(b)
The Parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.

(c)
This Clause 39.1 is for the benefit of the Finance Parties only. As a result,
and notwithstanding paragraph (a) of Clause 39.1, any Finance Party may take
proceedings relating to a Dispute in any other courts with jurisdiction. To the
extent allowed by law, the Finance Parties may take concurrent proceedings in
any number of jurisdictions.



93954-4-34-v4.0
108


70-40529536




--------------------------------------------------------------------------------





Schedule 1
THE PARTIES
PART I    
THE OBLIGORS
Name of Borrowers
Registration number (or equivalent, if any)
Northern Powergrid (Yorkshire) plc
4112320
Northern Powergrid (Northeast) Limited
2906593



Name of Guarantor
Registration number (or equivalent, if any)
Northern Powergrid Holdings Company
3476201





93954-4-34-v4.0
109


70-40529536




--------------------------------------------------------------------------------





PART II    
THE ORIGINAL LENDERS
Name of Original Lender
Tranche A Commitment
Tranche B Commitment
Santander UK plc
£25,000,000
£25,000,000
Lloyds Bank plc
£25,000,000
£25,000,000
National Westminster Bank Plc
£25,000,000
£25,000,000
 
£75,000,000
£75,000,000





93954-4-34-v4.0
110


70-40529536




--------------------------------------------------------------------------------





SCHEDULE 2    
CONDITIONS PRECEDENT
Conditions Precedent to Initial Utilisation
1.
Obligors

(a)
A copy of the constitutional documents of each Obligor.

(b)
A copy of a resolution of the board of directors of each Obligor:

(i)
approving the terms of, and the transactions contemplated by, the Finance
Documents to which it is a party and resolving that it execute the Finance
Documents to which it is a party;

(ii)
authorising a specified person or persons to execute the Finance Documents to
which it is a party on its behalf; and

(iii)
authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices (including, if relevant, any Utilisation
Request) to be signed and/or despatched by it under or in connection with the
Finance Documents to which it is a party.

(c)
A specimen of the signature of each person authorised by the resolution referred
to in paragraph (b) above.

(d)
A certificate of each Obligor (signed by a director) confirming that borrowing
the Commitments made available to that Obligor hereunder and in the case of the
Guarantor, guaranteeing the Total Commitments, would not cause any borrowing,
guaranteeing or similar limit binding on any such Obligor to be exceeded.

(e)
A certificate of an authorised signatory of the relevant Obligor certifying that
each copy document relating to it specified in this Schedule 2 is correct,
complete and in full force and effect as at a date no earlier than the date of
the Amendment and Restatement Agreement.

2.
Legal opinion

A legal opinion of Clifford Chance LLP, legal advisers to the Arranger and the
Agent in England, substantially in the form distributed to the Lenders prior to
signing this Agreement.
3.
Other documents and evidence

(a)
A copy of any other Authorisation or other document, opinion or assurance which
the Agent considers to be necessary or desirable (if it has notified the Company
accordingly) in connection with the entry into and performance of the
transactions contemplated by any Finance Document or for the validity and
enforceability of any Finance Document.



93954-4-34-v4.0
111


70-40529536




--------------------------------------------------------------------------------





(b)
The Original Financial Statements of each Obligor.

(c)
Evidence that the fees, costs and expenses then due from the Company pursuant to
Clause 12 (Fees) and Clause 17 (Costs and expenses) have been paid or will be
paid by the first Utilisation Date.

(d)
A copy of each DNO Licence.



93954-4-34-v4.0
112


70-40529536




--------------------------------------------------------------------------------





SCHEDULE 3    
REQUESTS
Utilisation Request
From:
[Borrower]

To:
[Agent]

Dated:    
Dear Sirs
£150,000,000 Multicurrency Revolving Facility Agreement originally dated 20
August 2012, as amended and restated on 30 April 2015 and [•] September 2019
(the "Agreement")
1.
We refer to the Agreement. This is a Utilisation Request. Terms defined in the
Agreement have the same meaning in this Utilisation Request unless given a
different meaning in this Utilisation Request.

2.
We wish to borrow a [Tranche A/Tranche B] Loan on the following terms:

Proposed Utilisation Date:
[•] (or, if that is not a Business Day, the next Business Day)
Currency of Loan:
[•]
Amount:
[•] or, if less, the Available Tranche A Facility or Available Tranche B
Facility (as applicable)
Interest Period:
[•]

3.
We confirm that each condition specified in Clause 4.2 (Further conditions
precedent) is satisfied on the date of this Utilisation Request.

4.
The proceeds of this Loan should be credited to [account].

5.
This Utilisation Request is irrevocable.

Yours faithfully




…………………………………
authorised signatory for
[name of relevant Borrower]


93954-4-34-v4.0
113


70-40529536




--------------------------------------------------------------------------------





SCHEDULE 4    
FORM OF TRANSFER CERTIFICATE
To:
[•] as Agent

From:
[The Existing Lender] (the "Existing Lender") and [The New Lender] (the "New
Lender")

Dated:`
£150,000,000 Multicurrency Revolving Facility Agreement originally dated 20
August 2012, as amended and restated on 30 April 2015 and [•] September 2019
(the "Agreement")
1.
We refer to the Agreement. This is a Transfer Certificate. Terms defined in the
Agreement have the same meaning in this Transfer Certificate unless given a
different meaning in this Transfer Certificate.

2.
We refer to Clause 24.5 (Procedure for transfer):

(a)
The Existing Lender and the New Lender agree to the Existing Lender transferring
to the New Lender by novation all or part of the Existing Lender's Commitment,
rights and obligations referred to in the Schedule in accordance with
Clause 24.5 (Procedure for transfer).

(b)
The proposed Transfer Date is [•].

(c)
The Facility Office and address, fax number and attention details for notices of
the New Lender for the purposes of Clause 30.2 (Addresses) are set out in the
Schedule.

3.
The New Lender expressly acknowledges the limitations on the Existing Lender's
obligations set out in paragraph (c) of Clause 24.4 (Limitation of
responsibility of Existing Lenders).

4.
The New Lender confirms, for the benefit of the Agent and without liability to
any Obligor, that it is:

(a)
[a Qualifying Lender (other than a Treaty Lender);]

(b)
[a Treaty Lender;]

(c)
[not a Qualifying Lender]1.

5.
[The New Lender confirms that the person beneficially entitled to interest
payable to that Lender in respect of an advance under a Finance Document is
either:

(a)
a company resident in the United Kingdom for United Kingdom tax purposes;

________________________
1
Delete as applicable - each New Lender is required to confirm which of these
three categories it falls within.



93954-4-34-v4.0
114


70-40529536




--------------------------------------------------------------------------------







(b)
a partnership each member of which is:

a company so resident in the United Kingdom; or
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA; or
(c)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA) of that company.]2 

6.
[The New Lender confirms that it holds a passport under the HMRC DT Treaty
Passport scheme (reference number [•]) and is tax resident in [•]3, so that
interest payable to it by borrowers is generally subject to full exemption from
UK withholding tax, and requests that the Company notify each Borrower which is
a Party as a Borrower as at the Transfer Date that it wishes that scheme to
apply to the Agreement.]4 

7.
This Transfer Certificate may be executed in any number of counterparts and this
has the same effect as if the signatures on the counterparts were on a single
copy of this Transfer Certificate.

8.
This Transfer Certificate and any non-contractual obligations arising out of or
in connection with it are governed by English law.

9.
This Transfer Certificate has been entered into on the date stated at the
beginning of this Transfer Certificate.









__________________________
2 
Include if New Lender comes within paragraph (i)(B) of the definition of
Qualifying Lender in Clause 13.1 (Definitions).

3 
Insert jurisdiction of tax residence.

4 
Include if New Lender holds a passport under the HMRC DT Treaty Passport scheme
and wishes that scheme to apply to the Agreement.



93954-4-34-v4.0
115


70-40529536




--------------------------------------------------------------------------------







THE SCHEDULE
Commitment/rights and obligations to be transferred
[insert relevant details]
[Facility Office address, fax number and attention details for notices and
account details for payments]
[Existing Lender]    [New Lender]
By:    By:
This Transfer Certificate is accepted by the Agent and the Transfer Date is
confirmed as [•].
[Agent]
By:


93954-4-34-v4.0
116


70-40529536




--------------------------------------------------------------------------------





SCHEDULE 5    
CONVERSION NOTICE
To:    [•] as Agent
From:    Northern Powergrid Holdings Company as Company
Dated:    
Dear Sirs
£150,000,000 Multicurrency Revolving Facility Agreement originally dated 20
August 2012, as amended and restated on 30 April 2015 and on [•] September 2019
(the "Agreement")
1.
We refer to the Agreement. This is a Conversion Notice. Terms defined in the
Agreement have the same meaning in this Conversion Notice unless given a
different meaning in this Conversion Notice.

2.
We wish to:

(a)
[increase Tranche A Commitments]/[decrease Tranche A Commitments] in an amount
equal to [•]; and

(b)
[increase Tranche B Commitments]/[decrease Tranche B Commitments] in an amount
equal to [•].¬¬ 

on [insert Conversion Date].
3.
This Conversion Notice is irrevocable.

Yours faithfully




…………………………………
authorised signatory for
Northern Powergrid (Yorkshire) plc


…………………………………
authorised signatory for
Northern Powergrid (Northeast) Limited











_________________
¬¬ 
Not more than £25,000,000 may be reallocated between Tranches A and B.



93954-4-34-v4.0
117


70-40529536




--------------------------------------------------------------------------------





SCHEDULE 6    
FORM OF COMPLIANCE CERTIFICATE
To:
[•] as Agent

From:
Northern Powergrid Holdings Company as Company

Dated:    
Dear Sirs
£150,000,000 Multicurrency Revolving Facility Agreement originally dated 20
August 2012, as amended and restated on 30 April 2015 and on [•] September 2019
(the "Agreement")
1.
We refer to the Agreement. This is a Compliance Certificate. Terms defined in
the Agreement have the same meaning when used in this Compliance Certificate
unless given a different meaning in this Compliance Certificate.

2.
We confirm that:

(a)
as of [insert most recent Calculation Date] the provisions of Clause 21.2
(Financial condition) [have/have not] been complied with;

(b)
the computations necessary to demonstrate the [compliance/non compliance]
referred to in paragraph (a) above are as follows:

Interest Cover
(i)
Consolidated EBIT

[•]
(ii)
Consolidated Net Finance Charges

[•]
Yorkshire Debt to Yorkshire RAV
(iii)
Yorkshire Senior Total Net Debt

[•]
(iv)
Yorkshire RAV

[•]
Northeast Debt to Northeast RAV
(v)
Northeast Senior Total Net Debt

[•]


93954-4-34-v4.0
118


70-40529536




--------------------------------------------------------------------------------





(vi)
Northeast RAV

[•]
Consolidated Senior Total Net Debt to Aggregate RAV
(vii)
Consolidated Senior Total Net Debt

[•]
(viii)
Aggregate RAV

[•]
3.
[We confirm that no Default is continuing.] ¬



Signed:
…............
…............
 
Director
Director
 
of
of
 
Northern Powergrid Holdings Company
Northern Powergrid Holdings Company
 
 
 





















____________________
¬
If this statement cannot be made, the certificate should identify any Default
that is continuing and the steps, if any, being taken to remedy it.





93954-4-34-v4.0
119


70-40529536




--------------------------------------------------------------------------------





SCHEDULE 7    
LMA FORM OF CONFIDENTIALITY UNDERTAKING
[Letterhead of Seller]
To:




[insert name of Potential Purchaser]



Re:    The Agreement
Company: Northern Powergrid Holdings
Company                                           (the "Company")
Date:
Amount:
Agent:



Dear Sirs
We understand that you are considering acquiring an interest in the Agreement
which, subject to the Agreement, may be by way of novation, assignment, the
entering into, whether directly or indirectly, of a sub-participation or any
other transaction under which payments are to be made or may be made by
reference to one or more Finance Documents and/or one or more Obligors or by way
of investing in or otherwise financing, directly or indirectly, any such
novation, assignment, sub-participation or other transaction (the
"Acquisition"). In consideration of us agreeing to make available to you certain
information, by your signature of a copy of this letter you agree as follows:
1.
CONFIDENTIALITY UNDERTAKING

You undertake (a) to keep all Confidential Information confidential and not to
disclose it to anyone, save to the extent permitted by paragraph 2 below and to
ensure that all Confidential Information is protected with security measures and
a degree of care that would apply to your own confidential information, and (b)
until the Acquisition is completed to use the Confidential Information only for
the Permitted Purpose.
PERMITTED DISCLOSURE
We agree that you may disclose:
to any of your Affiliates and any of your or their officers, directors,
employees, professional advisers and auditors such Confidential Information as
you shall consider appropriate if any person to whom the Confidential
Information is to be given pursuant to this sub-paragraph (a) is informed in
writing of its confidential nature and that some or all of such Confidential


93954-4-34-v4.0
120


70-40529536




--------------------------------------------------------------------------------





Information may be price-sensitive information, except that there shall be no
such requirement to so inform if the recipient is subject to professional
obligations to maintain the confidentiality of the information or is otherwise
bound by requirements of confidentiality in relation to the Confidential
Information;
subject to the requirements of the Agreement, to any person:
to (or through) whom you assign or transfer (or may potentially assign or
transfer) all or any of your rights and/or obligations which you may acquire
under the Agreement such Confidential Information as you shall consider
appropriate if the person to whom the Confidential Information is to be given
pursuant to this sub-paragraph (i) has delivered a letter to you in equivalent
form to this letter;
with (or through) whom you enter into (or may potentially enter into) any
sub-participation in relation to, or any other transaction under which payments
are to be made or may be made by reference to the Agreement or any Obligor such
Confidential Information as you shall consider appropriate if the person to whom
the Confidential Information is to be given pursuant to this sub-paragraph (ii)
has delivered a letter to you in equivalent form to this letter;
to whom information is required or requested to be disclosed by any
governmental, banking, taxation or other regulatory authority or similar body,
the rules of any relevant stock exchange or pursuant to any applicable law or
regulation such Confidential Information as you shall consider appropriate; and
notwithstanding sub-paragraphs (a) and (b) above, Confidential Information to
such persons to whom, and on the same terms as, a Finance Party is permitted to
disclose Confidential Information under the Agreement, as if such permissions
were set out in full in this letter and as if references in those permissions to
Finance Party were references to you.
NOTIFICATION OF DISCLOSURE
You agree (to the extent permitted by law and regulation) to inform us:
(a)
of the circumstances of any disclosure of Confidential Information made pursuant
to sub-paragraph (b) of paragraph 2 above except where such disclosure is made
to any of the persons referred to in that paragraph during the ordinary course
of its supervisory or regulatory function; and

upon becoming aware that Confidential Information has been disclosed in breach
of this letter.
RETURN OF COPIES
If you do not enter into the Acquisition and we so request in writing, you shall
return or destroy all Confidential Information supplied to you by us and destroy
or permanently erase (to the extent technically practicable) all copies of
Confidential Information made by you and use your reasonable endeavours to
ensure that anyone to whom you have supplied any Confidential Information
destroys or permanently erases (to the extent technically practicable) such
Confidential Information and any copies made by them, in each case save to the
extent that you or the recipients are required to retain any such Confidential
Information by any applicable law, rule or regulation or by any competent
judicial, governmental, supervisory or regulatory body


93954-4-34-v4.0
121


70-40529536




--------------------------------------------------------------------------------





or in accordance with internal policy, or where the Confidential Information has
been disclosed under sub-paragraph (c) of paragraph 2 above.
CONTINUING OBLIGATIONS
The obligations in this letter are continuing and, in particular, shall survive
and remain binding on you until (a) if you become a party to the Agreement as a
lender of record, the date on which you become such a party to the Agreement;
(b) if you enter into the Acquisition but it does not result in you becoming a
party to the Agreement as a lender of record, the date falling twelve months
after the date on which all of your rights and obligations contained in the
documentation entered into to implement that Acquisition have terminated ; or
(c) in any other case the date falling twelve months after the date of your
final receipt (in whatever manner) of any Confidential Information.
NO REPRESENTATION; CONSEQUENCES OF BREACH, ETC
You acknowledge and agree that:
neither we, nor any member of the Group nor any of our or their respective
officers, employees or advisers (each a "Relevant Person") (i) make any
representation or warranty, express or implied, as to, or assume any
responsibility for, the accuracy, reliability or completeness of any of the
Confidential Information or any other information supplied by us or the
assumptions on which it is based or (ii) shall be under any obligation to update
or correct any inaccuracy in the Confidential Information or any other
information supplied by us or be otherwise liable to you or any other person in
respect of the Confidential Information or any such information; and
we or members of the Group may be irreparably harmed by the breach of the terms
of this letter and damages may not be an adequate remedy; each Relevant Person
may be granted an injunction or specific performance for any threatened or
actual breach of the provisions of this letter by you.
ENTIRE AGREEMENT; NO WAIVER; AMENDMENTS, ETC
(a)
This letter constitutes the entire agreement between us in relation to your
obligations regarding Confidential Information and supersedes any previous
agreement, whether express or implied, regarding Confidential Information.

No failure to exercise, nor any delay in exercising, any right or remedy under
this letter will operate as a waiver of any such right or remedy or constitute
an election to affirm this letter. No election to affirm this letter will be
effective unless it is in writing. No single or partial exercise of any right or
remedy will prevent any further or other exercise or the exercise of any other
right or remedy under this letter.
The terms of this letter and your obligations under this letter may only be
amended or modified by written agreement between us and the Company.
INSIDE INFORMATION
You acknowledge that some or all of the Confidential Information is or may be
price-sensitive information and that the use of such information may be
regulated or prohibited by applicable


93954-4-34-v4.0
122


70-40529536




--------------------------------------------------------------------------------





legislation including securities law relating to insider dealing and market
abuse and you undertake not to use any Confidential Information for any unlawful
purpose.
NATURE OF UNDERTAKINGS
The undertakings given by you under this letter are given to us and are also
given for the benefit of the Company and each other member of the Group.
THIRD PARTY RIGHTS
(a)
Subject to this paragraph 10 and to paragraphs 6 and 9, a person who is not a
party to this letter has no right under the Contracts (Rights of Third Parties)
Act 1999 (the "Third Parties Act") to enforce or to enjoy the benefit of any
term of this letter.

The Relevant Persons may enjoy the benefit of the terms of paragraphs 6 and 9
subject to and in accordance with this paragraph 10 and the provisions of the
Third Parties Act.
Notwithstanding any provisions of this letter, the parties to this letter do not
require the consent of any Relevant Person to rescind or vary this letter at any
time.
GOVERNING LAW AND JURISDICTION
(a)
This letter and the agreement constituted by your acknowledgement of its terms
(the "Letter") and any non-contractual obligations arising out of or in
connection with it (including any non-contractual obligations arising out of the
negotiation of the transaction contemplated by this Letter) are governed by
English law.

The courts of England have non-exclusive jurisdiction to settle any dispute
arising out of or in connection with this Letter (including a dispute relating
to any non-contractual obligation arising out of or in connection with either
this Letter or the negotiation of the transaction contemplated by this Letter).
DEFINITIONS
In this letter (including the acknowledgement set out below) terms defined in
the Agreement shall, unless the context otherwise requires, have the same
meaning and:
"Confidential Information" means all information relating to any Obligor, the
Group, the Finance Documents, the Facility and/or the Acquisition which is
provided to you in relation to the Finance Documents or the Facility by us or
any of our affiliates or advisers, in whatever form, and includes information
given orally and any document, electronic file or any other way of representing
or recording information which contains or is derived or copied from such
information but excludes information that:
is or becomes public information other than as a direct or indirect result of
any breach by you of this letter; or
is identified in writing at the time of delivery as non-confidential by us or
our advisers; or
is known by you before the date the information is disclosed to you by us or any
of our affiliates or advisers or is lawfully obtained by you after that date,
from a source which is, as far as you


93954-4-34-v4.0
123


70-40529536




--------------------------------------------------------------------------------





are aware, unconnected with the Group and which, in either case, as far as you
are aware, has not been obtained in breach of, and is not otherwise subject to,
any obligation of confidentiality.
"Group" means the Company and its subsidiaries for the time being (as such term
is defined in the Companies Act 2006).
"Permitted Purpose" means considering and evaluating whether to enter into the
Acquisition.
Please acknowledge your agreement to the above by signing and returning the
enclosed copy.
Yours faithfully


…................................
For and on behalf of
[Seller]




93954-4-34-v4.0
124


70-40529536




--------------------------------------------------------------------------------





To:    [Seller]
The Company and each other member of the Group
We acknowledge and agree to the above:


…................................
For and on behalf of
[Potential Purchaser]


93954-4-34-v4.0
125


70-40529536




--------------------------------------------------------------------------------





SCHEDULE 8    
TIMETABLES
 
Loans in US dollars or euro
Loans in sterling
Loans in other currencies
Request for approval as an Optional Currency (Clause 4.3 (Conditions relating to
Optional Currencies))
N/A
N/A
U-4 (10.00am)
Agent notifies the Company if a currency is approved as an Optional Currency in
accordance with Clause 4.3 (Conditions relating to Optional Currencies)
N/A
N/A
U-3 (4.00pm)
Delivery of a duly completed Utilisation Request (Clause 5.1 (Delivery of a
Utilisation Request)
U-3 (9.00am)
U-1 (10.00am)
U-3 (9.00am)
Agent determines (in relation to a Utilisation) the Base Currency Amount of the
Loan, if required under Clause 5.4 (Lenders' participation) and notifies the
Lenders of the Loan in accordance with Clause 5.4 (Lenders' participation)
U-3 (3.00pm)
U-1 (3.00pm)
U-2 (2.00pm)
Agent receives a notification from a Lender under Clause 6.2 (Unavailability of
a currency)
U-2 (9.30am)
N/A
U-2 (9.30am)
Agent gives notice in accordance with Clause 6.2 (Unavailability of a currency)
U-2 (10.30am)
N/A
U-2 (10.30am)
LIBOR or EURIBOR is fixed
Quotation Day as of 11.00am London time in respect of LIBOR and as of 11.00am
(Brussels time) in respect of EURIBOR
Quotation Day as of 11.00am
Quotation Day as of 11.00am
 
 
 
 

"U" = date of utilisation
"U - X" = X Business Days prior to date of utilisation


93954-4-34-v4.0
126


70-40529536




--------------------------------------------------------------------------------





SCHEDULE 9    
FORM OF INCREASE CONFIRMATION
To:
[•] as Agent and Northern Powergrid Holdings Company as Company

From:
[the Increase Lender] (the "Increase Lender")

Dated:    
Dear Sirs
£150,000,000 Multicurrency Revolving Facility Agreement originally dated 20
August 2012, as amended and restated on 30 April 2015 and on [•] September 2019
(the "Agreement")
1.
We refer to the Agreement. This is an Increase Confirmation. Terms defined in
the Agreement have the same meaning in this Increase Confirmation unless given a
different meaning in this Increase Confirmation.

2.
We refer to Clause 2.2 (Increase).

3.
The Increase Lender agrees to assume and will assume all of the obligations
corresponding to the Commitment specified in the Schedule (the "Relevant
Commitment") as if it was an Original Lender under the Agreement.

4.
The proposed date on which the increase in relation to the Increase Lender and
the Relevant Commitment is to take effect (the "Increase Date") is [ ].

5.
On the Increase Date, the Increase Lender becomes party to the Finance Documents
as a Lender.

6.
The Facility Office and address, fax number and attention details for notices to
the Increase Lender for the purposes of Clause 30.2 (Addresses) are set out in
the Schedule.

7.
The Increase Lender expressly acknowledges the limitations on the Lenders'
obligations referred to in paragraph (f) of Clause 2.2 (Increase).

8.
The Increase Lender confirms, for the benefit of the Agent and without liability
to any Obligor, that it is:

(a)
[a Qualifying Lender (other than a Treaty Lender);]

(b)
[a Treaty Lender;]

(c)
[not a Qualifying Lender]5.

9.
[The Increase Lender confirms that the person beneficially entitled to interest
payable to that Lender in respect of an advance under a Finance Document is
either:

(a)
a company resident in the United Kingdom for United Kingdom tax purposes; or



93954-4-34-v4.0
127


70-40529536




--------------------------------------------------------------------------------





(b)
a partnership each member of which is:

(i)
a company so resident in the United Kingdom; or

(ii)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA; or

(c)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA) of that company.]6 

10.
[The Increase Lender confirms that it holds a passport under the HMRC DT Treaty
Passport scheme (reference number [•]) and is tax resident in [•]7, so that
interest payable to it by borrowers is generally subject to full exemption from
UK withholding tax, and requests that the Company notify each Borrower which is
a Party as a Borrower as at Increase Date that it wishes that scheme to apply to
the Agreement.]8 

11.
This Increase Confirmation may be executed in any number of counterparts and
this has the same effect as if the signatures on the counterparts were on a
single copy of this Increase Confirmation.

12.
This Increase Confirmation and any non-contractual obligations arising out of or
in connection with it are governed by English law.

13.
This Increase Confirmation has been entered into on the date stated at the
beginning of this Increase Confirmation.











______________________
5 
Delete as applicable - each Increase Lender is required to confirm which of
these three categories it falls within.

6 
Include only if Increase Lender is a UK Non-Bank Lender, i.e. falls within
paragraph (i)(B) of the definition of Qualifying Lender in Clause 13.1
(Definitions).

7 
Insert jurisdiction of tax residence.

8 
This confirmation must be included if the Increase Lender holds a passport under
the HMRC DT Treaty Passport scheme and wishes the scheme to apply to the
Agreement.



93954-4-34-v4.0
128


70-40529536




--------------------------------------------------------------------------------









93954-4-34-v4.0
129


70-40529536




--------------------------------------------------------------------------------





THE SCHEDULE
Relevant Commitment/rights and obligations to be assumed by the Increase Lender
[insert relevant details]
[Facility office address, fax number and attention details for notices and
account details for payments]
[Increase Lender]
By:
This Increase Confirmation is accepted as an Increase Confirmation for the
purposes of the Agreement by the Agent and the Increase Date is confirmed as [
].
Agent
By:
Security Agent
By:


93954-4-34-v4.0
130


70-40529536




--------------------------------------------------------------------------------





SIGNATURES
[Signatures pages not restated]
SIGNATURES
THE COMPANY
NORTHERN POWERGRID HOLDINGS COMPANY
By:
/s/ Tom Fielden
 
 
Address:
Lloyds Court
 
78 Grey Street
 
Newcastle Upon Tyne
 
NE1 6AF
 
 
Fax:
0191 223 5132
 
 
 
 
THE BORROWERS
NORTHERN POWERGRID (YORKSHIRE) PLC
By:
/s/ Tom Fielden
 
 
 
 
NORTHERN POWERGRID (NORTHEAST) LIMITED
By:
/s/ Tom Fielden
 
 
THE GUARANTOR
NORTHERN POWERGRID HOLDINGS COMPANY
By:
/s/ Tom Fielden
 
 



93954-4-34-v4.0
131


70-40529536




--------------------------------------------------------------------------------





THE ARRANGER
SANTANDER UK PLC
By:
/s/ Matthew Thomas
 
/s/ Edmund Purves
 
 
Address:
2 Triton Square
 
Regent's Place
 
London NW1 3AN
 
 
Fax:        
020 7756 5816
 
 
 
 
LLOYDS BANK PLC
By:    
/s/ Vijay Chauhan
 
 
Address:
3rd Floor
 
10 Gresham Street

 
London EC2V 7AE
 
 
Fax:
020 7158 3251
 
 
 
 
NATIONAL WESMINSTER BANK PLC
By:
/s/ Peter Dooley
 
 
Address:
135 Bishopsgate
 
London EC2M 3UR
 
 
Fax:
0207 672 6403









93954-4-34-v4.0
132


70-40529536




--------------------------------------------------------------------------------





THE AGENT
LLOYDS BANK PLC
By:
/s/ John Togher
 
 
For administrative matters:
Address:
Agency Servicing 
 
3rd Floor New Uberior House 
 
11 Early Grey Street
 
Edinburgh
 
EH3 9BN
 
 
Fax:
020 7158 3204
 
 
For credit matters:
Address:
Agency
 
3rd Floor New Uberior House 
 
11 Early Grey Street
 
Edinburgh
 
EH3 9BN
 
 
Fax:
020 7158 3204
 
 
Attention:
Agency



93954-4-34-v4.0
133


70-40529536




--------------------------------------------------------------------------------





THE ORIGINAL LENDERS
SANTANDER UK PLC
By:
/s/ Matthew Thomas
 
/s/ Edmund Purves
 
 
Address:
2 Triton Square
 
Regent's Place
 
London NW1 3AN
 
 
Fax:
020 7756 5816
 
 
LLOYDS BANK PLC
By:
/s/ Vijay Chauhan
 
 
Address:
10 Gresham Street
 
London EC2V 7AE
 
 
NATIONAL WESTMINSTER BANK PLC
By:
/s/ Peter Dooley
 
 
Address:
135 Bishopsgate
 
London EC2M 3UR
 
 
Fax:
0207 672 6403
 
 
 
 
 
 



93954-4-34-v4.0
134


70-40529536


